Exhibit 10.22

 

EXECUTION COPY

 

LICENSE

 

AND

 

RESEARCH AGREEMENT

 

BY AND AMONG

 

BRISTOL-MYERS SQUIBB COMPANY,

 

AMR TECHNOLOGY, INC.,

 

AND

 

ALBANY MOLECULAR RESEARCH, INC.

 

EXECUTED: OCTOBER 20, 2005

 

LICENSE AND RESEARCH AGREEMENT

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

LICENSE AND RESEARCH AGREEMENT

 

This License and Research Agreement (this “Agreement”) is made by AMR
Technology, Inc., a corporation organized and existing under the laws of Vermont
and having a principle place of business at 5429 Main Street, Manchester,
Vermont, Albany Molecular Research, Inc., a corporation organized and existing
under the laws of the State of Delaware and having a principle place of business
at 21 Corporate Circle, Albany, New York 12203 (with “AMRI” meaning individually
and collectively AMR Technology, Inc. and Albany Molecular Research, Inc.) and
Bristol-Myers Squibb Company, a corporation organized and existing under the
laws of the State of Delaware and headquartered at 345 Park Avenue, New York,
New York 10154 USA (“BMS”).

 

Recitals

 

A. Bristol-Myers Squibb Pharma Company (an Affiliate (as defined below) of BMS
and formerly called “DuPont Pharmaceuticals Company”) assigned certain patent
applications and patents to Albany Molecular Research, Inc. (the “Assigned
Patent Rights”) under the Existing License Agreement (as defined below);

 

B. Under the Existing License Agreement, Albany Molecular Research, Inc.
retained the rights under the Assigned Patent Rights in the CNS Field (as that
term is defined in the Existing License Agreement) and granted BMS an exclusive
license under the Assigned Patent Rights so that BMS could make, have made,
import, use, offer to sell and sell compounds covered by the Assigned Patent
Rights and products containing those compounds in the Non-CNS Field (as that
term is defined in the Existing License Agreement).

 

C. Under the Existing License Agreement, Bristol-Myers Squibb Pharma Company
licensed certain then unpatented compounds (the “Attachment A Compounds”) to
Albany Molecular Research, Inc. in

 

Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

the CNS Field and retained all rights in the Non-CNS Field (as that term is
defined in the Existing License Agreement);

 

D. Albany Molecular Research, Inc. and BMS entered into the Warrant Issue
Agreement (as defined below) on the same date as they entered into the Existing
License Agreement;

 

E. Albany Molecular Research, Inc. issued warrants to BMS under the Warrant
Issue Agreement and, on September 11, 2003, BMS and Albany Molecular
Research, Inc. entered into an amendment to amend the Warrant Issue Agreement so
that the period for BMS to exercise the warrants under the Warrant Issue
Agreement was extended, and they entered into the First Amendment (as defined
below)  in which the Existing License Agreement was amended to be consistent
with the amendment to the Warrant Issue Agreement;

 

F. BMS is willing to have the warrants cancelled as part of this Agreement;

 

G. On January 7, 2004, BMS, Bristol-Myers Squibb Pharma Company and Albany
Molecular Research, Inc. entered into the Second Amendment (as defined below)
under which the Existing License Agreement was amended so that Albany Molecular
Research, Inc. was given the right to file patent applications and to obtain
patents on the Attachment A Compounds as well as on certain other compounds,
including but not limited to derivatives of the Attachment A Compounds and
derivatives of compounds claimed in the Assigned Patent Rights;

 

H. Albany Molecular Research, Inc. has generated Amine Neurotransmitter
Reuptake-Inhibitors (as defined below) after it entered into the Existing
License Agreement, some of which are analogs and derivatives of the compounds
covered by the Assigned Patent Rights or of the Attachment A Compounds, and
Albany Molecular Research, Inc. has filed patent applications on some of these
Amine Neurotransmitter Reuptake-Inhibitors it has generated;

 

Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

I. Albany Molecular Research, Inc. would like to obtain ownership rights in all
Attachment A Compounds, to have Bristol-Myers Squibb Pharma Company assign to
AMR Technology, Inc. its entire right, title and interest in and to those
Attachment A Patent Rights (as defined in the Existing License Agreement) in
which Bristol-Myers Squibb Pharma Company has any ownership interest, and to
terminate certain other intellectual property rights which it conveyed to BMS in
the Existing License Agreement, while BMS would like to obtain an exclusive
license from AMRI under those rights and the Assigned Patent Rights and the
Attachment A Patent Rights to Develop (as defined below) and Commercialize (as
defined below) in the Field (as defined below) Licensed Compounds (as defined
below) and Licensed Products (as defined below);

 

J. BMS, Bristol-Myers Squibb Pharma Company and Albany Molecular Research, Inc.
will enter into an agreement to terminate the Existing License Agreement (the
“License Termination Agreement”) on the same date as BMS, AMRI Technology, Inc.
and Albany Molecular Research, Inc. enter into this Agreement. In the License
Termination Agreement, Bristol-Myers Squibb Pharma Company will assign to Albany
Molecular Research, Inc. its entire right, title and interest in and to the
Attachment A Compounds and will agree to assign to AMR Technology, Inc. its
entire right, title and interest in and to the BMS Attachment A Patent Rights
(as defined in the Existing License Agreement). As part of the upfront payment
under this Agreement, BMS and Albany Molecular Research, Inc. will cancel all
existing warrants issued by Albany Molecular Research, Inc. under the Warrant
Issue Agreement by entering into an agreement to terminate the Warrant Issue
Agreement (the “Warrant Termination Agreement”) on the same date as they enter
into this

Agreement.  This Agreement, the License Termination Agreement and the Warrant
Termination Agreement will not be effective unless all of them are entered into
on the same date.

 

Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

K. The Parties would like to undertake a Research Program (as defined below) for
the research, discovery and identification of Amine Neurotransmitter
Reuptake-Inhibitors for BMS to Develop and Commercialize;

 

L. AMRI and BMS desire to manage such Research Program through a Joint Research
Committee (as defined below); and

 

M. This Agreement sets forth the particular terms and conditions governing the
Research Program to be undertaken by AMRI and BMS concerning Amine
Neurotransmitter Reuptake-Inhibitors and the Development (as defined below) and
Commercialization (as defined below) of Licensed Compounds and Licensed Products
by BMS under this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1.                          DEFINITIONS.

 

1.1                                 Definitions. Capitalized terms used, shall
have the meaning ascribed to them in this Agreement. Words defined importing the
singular also include the plural and vice versa, unless the text requires
otherwise. As used in this Agreement, the following terms have the following
meanings:

 

“Acceptance” or “Accepted”, as it applies to a Drug Approval Application, means
that the filing has been accepted by the applicable Regulatory Authority for
consideration of the filing on its merits.

 

Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

“Action” means individually or collectively (a) any lawsuit(s) or request(s) for
preliminary discovery initiated by BMS or AMRI or a Third Party on behalf of
AMRI or BMS under Section 3.2(h) in the United States or in a foreign country or
jurisdiction against a Third Party or Third Parties for infringement of AMRI
Patent Rights, AMRI Third Party Rights, BMS Licensed Patent Rights or BMS Third
Party Rights and/or (b) any counterclaim(s) or lawsuit(s) instituted by a Third
Party against BMS or AMRI or a Third Party that initiates a lawsuit on behalf of
BMS or AMRI in the United States or in a foreign country or jurisdiction, in
relation to AMRI Patent Rights, AMRI Third Party Rights, BMS Licensed Patent
Rights or BMS Third Party Rights.

 

“Advanced Lead Candidate Compound” means a compound identified in Exhibit 1.1C,
which shall be a written list agreed upon and signed by the Parties within
thirty (30) days of the Effective Date identifying up to ten (10) compounds that
are AMRI Compounds as of the Effective Date. Such list shall be attached to this
Agreement and be part of this Agreement.

 

“Affiliate” means any company or organization that, either directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with a Party. For the purpose of this Agreement
“control” means the power to, directly or indirectly, appoint a majority of the
managing directors, or otherwise direct or cause the direction of the management
or policies of such person, whether through share ownership of at least fifty
per cent (50%) of the stock entitled to vote for the election of directors or,
in case of non-stock company, by contract or otherwise.

 

“Agreement” means this Agreement and all Exhibits attached hereto and
incorporated herein by reference, as the same may be amended or supplemented
from time to time hereafter.

 

“Amine Neurotransmitter Reuptake-Inhibitor” and/or “Amine Neurotransmitter
Reuptake-Inhibitor Compound” means a compound that exhibits an inhibitory
equilibrium binding

 

Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

constant (Ki) of less than one (1) micromolar in a competition binding assay for
at least two of the three biogenic amine transporters (norepinephrine, dopamine
and serotonin).

 

“AMRI Compounds” means (i) the Attachment A Compounds,

 

(ii) the Amine Neurotransmitter Reuptake-Inhibitor Compounds that are listed in
Part II of Exhibit 1.1E,

 

(iii) all compounds first synthesized pursuant to the Research Program and owned
solely or jointly by AMRI or any of its Affiliates (including but not limited to
any such compound that is jointly owned by AMRI and BMS),

 

(iv) all compounds Covered at the time of filing and/or at the time of grant by
a compound claim of Patent Rights that are filed on any of the compounds
included in items (i)-(iii), (whether or not such compounds in such claim are
those of items (i) – (iii)) and such Patent Rights are owned solely or jointly
by AMRI or any of its Affiliates, and in each case such compounds are owned
solely or jointly by AMRI or any of its Affiliates (including but not limited to
any such compound that is jointly owned by AMRI and BMS),

 

(v) all isomers, enantiomers, hydrates, conjugates, esters, racemates,
polymorphs, and metabolites of any of the foregoing compounds,

 

(vi) all salt forms of any of the foregoing compounds; and

 

(vii) all prodrugs of any of the foregoing compounds.

 

Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

For the avoidance of doubt, a compound claim of item (iv) excludes any
formulation, process, method of use, or combination claim and is limited to a
claim that claims a compound per se.

 

“AMRI Know-How” means (a) AMRI Compounds; (b) any Know-How directly related to
(i) AMRI Compounds and/or BMS Compounds and/or (ii) compositions that contain
any AMRI Compound and/or any BMS Compound, and (c) Know-How reasonably required
and/or useful for the research, discovery, identification, Development,
manufacture and/or use of any Licensed Compound and/or compositions containing
any Licensed Compound, in each case, which Know-How is owned solely or jointly
by AMRI or any of its Affiliates as of the Effective Date and/or during the
Combined Period. For the avoidance of doubt, AMRI Know-How may include research
tools and targets.

 

“AMRI Patent Rights” means all of the Patent Rights that are owned solely or
jointly by AMRI or any of its Affiliates which (i) claim an invention conceived
or reduced to practice prior to the Effective Date or during the Combined Period
relating to any Amine Neurotransmitter Reuptake-Inhibitor Compound and/or a
composition containing such a compound and/or the research, discovery,
identification, Development, manufacture, Commercialization and/or use of such a
compound and/or composition, or (ii) to the extent not included in (i) claim an
invention conceived or reduced to practice pursuant to work performed under the
Research Program relating to a compound, a composition and/or the research,
discovery, identification, Development, manufacture, Commercialization and/or
use of a compound and/or composition, or (iii) to the extent not included in
(i) and (ii), are directed to an AMRI Compound and/or BMS Compound and/or a
composition containing such a compound and/or the research, discovery,
identification, Development, manufacture, Commercialization and/or use of such a
compound and/or composition. For the avoidance of doubt AMRI Patent Rights
include the Attachment A Patent Rights and the Assigned Patent Rights. All of
the Assigned Patent Rights as of the Effective Date are listed in Part I of
Exhibit 1.1A, all of the Attachment A Patent Rights as of the Effective Date are
listed in Part II of Exhibit 1.1A, and all other AMRI Patent Rights as of the
Effective Date are listed in Part III of Exhibit 1.1A.

 

Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

For the further avoidance of doubt, all Patent Rights that are owned solely or
jointly by AMRI or any of its Affiliates and that are reasonably required and/or
useful to use the AMRI Know-How licensed to BMS under this Agreement for the
research, discovery, identification, Development, manufacture and/or use of any
AMRI Compound and/or any BMS Compound and/or compositions containing any AMRI
Compound and/or any BMS Compound are included in the AMRI Patent Rights, a
Patent Right is an AMRI Patent Right even if such Patent Right includes or
claims an invention in addition to those of items (i) – (iii) above, and AMRI
Patent Rights may include Patent Rights covering targets and/or research tools.

 

“AMRI Technology” means AMRI Patent Rights and AMRI Know-How.

 

“API” means an active pharmaceutical ingredient.

 

“Approvals” means and includes all licenses, permits, authorizations, and
approvals, including, but not limited to reimbursement decisions and price
approvals, of, and all registrations, filings, and other notifications to, any
governmental agency or department within the Territory, including, without
limitation, the FDA, the EMEA in Europe and the Koseisho in Japan and equivalent
foreign agencies, necessary or appropriate for the manufacture, production,
distribution, marketing, sale, and/or use of a Licensed Product for commercial
purposes anywhere within the Territory.

 

“Assigned Patent Rights” has the meaning assigned in the Recitals.

 

“Attachment A Patent Rights” has the meaning assigned in the Second Amendment to
the Existing License Agreement.

 

“BMS Compounds” means (i) the Amine Neurotransmitter Reuptake-Inhibitor
Compounds that are listed in Exhibit 1.1G and those compounds that exist as of
the Effective Date that (a) are

 

Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

owned solely or jointly by BMS or any of its Affiliates, (b) are known by BMS or
any of its Affiliates to be Amine Neurotransmitter Reuptake-Inhibitor Compounds
as of the Effective Date, and (c) BMS elects in writing to include them as BMS
Compounds under this Agreement,

 

(ii) all compounds first synthesized pursuant to the Research Program and owned
solely or jointly by BMS or any of its Affiliates,

 

(iii) all compounds Covered at the time of filing and/or at the time of grant by
a compound claim of Patent Rights that are filed on any of the compounds
included in item (ii), (whether or not such compounds in such claim are those of
item (ii)) and such Patent Rights are owned solely or jointly by BMS or any of
its Affiliates, and in each case such compounds are owned solely or jointly by
BMS or any of its Affiliates,

 

(iv) those compounds that (a) are Covered at the time of filing and/or at the
time of grant by a compound claim of Patent Rights that are filed on any of the
compounds included in item (i), (whether or not such compounds in such claim are
those of item (i)), and in each case such Patent Rights are owned solely by BMS
or any of its Affiliates, and (b)  BMS elects to include as BMS Compounds under
this Agreement,

 

(v) all isomers, enantiomers, hydrates, conjugates, esters, racemates,
polymorphs, and metabolites of any of the foregoing compounds,

 

(vi) all salt forms of any of the foregoing compounds; and

 

(vii) all prodrugs of any of the foregoing compounds.

 

Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------


 

BMS Compounds do not include compounds that are AMRI Compounds. For the
avoidance of doubt, a compound claim of item (iii) or (iv) excludes any
formulation, process, method of use, or combination claim and is limited to a
claim that claims a compound per se.

 

“BMS Know-How” means (a) BMS Compounds-, (b) Know-How directly related to
(i) BMS Compounds and/or AMRI Compounds and/or (ii) compositions that include
any BMS Compound and/or any AMRI Compound, and (c) Know-How reasonably required
for the manufacture or use of any Licensed Compound and/or compositions that
include any Licensed Compound, in each of the foregoing cases which Know-How is
owned by BMS or any of its Affiliates as of the Effective Date and/or during the
Combined Period. For the avoidance of doubt, BMS Know-How excludes research
tools and targets.

 

“BMS Licensed Patent Rights” means all of the Patent Rights that are owned
solely or jointly by BMS or its Affiliates which (i) claim an invention
conceived or reduced to practice pursuant to work performed under the Research
Program with respect to a compound, a composition and/or the manufacture and/or
use of a compound and/or composition, or (ii) to the extent not included in (i),
claim an Amine Neurotransmitter Reuptake Inhibitor Compound included in item
(i) of the definition of BMS Compounds and/or a composition containing such a
compound and/or the manufacture and/or use of such a compound or composition, or
(iii) to the extent not included in (i) or (ii) is directed to an AMRI Compound
and/or BMS Compound or a composition containing such a compound and/or the
manufacture and/or use of such a compound and/or composition or (iv) to the
extent not included in (i) or (ii) claims an invention conceived or reduced to
practice during the Combined Period pursuant to activities directed to
researching, Developing and/or improving Licensed Compounds as Amine
Neurotransmitter Reuptake-Inhibitors.  For the avoidance of doubt, BMS Licensed
Patent Rights do not include Patent Rights Covering targets and/or research
tools. For the further avoidance of doubt, a Patent Right is a BMS Licensed
Patent Right even if such Patent Right includes or claims an invention in
addition to those of items (i) – (iii) above.

 

Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

“BMS Patent Rights” means Patent Rights that are Controlled by BMS or its
Affiliates prior to or during the term of this Agreement and that BMS or its
Affiliates have the right to enforce.

 

“BMS Technology” means BMS Licensed Patent Rights and BMS Know-How.

 

“Business Day” or “business day” means a day other than Saturday, Sunday or any
day on which commercial banks located in New York, New York are authorized or
obligated by law to close.

 

“Calendar Quarter” means a three-month period ending on the last day of March,
June, September or December in any year.

 

“Calendar Year” means the period from January 1 through December 31.

 

“Combination Product” means a Licensed Product that includes at least one API
other than a Licensed Compound. Drug delivery vehicles, adjuvants, and
excipients shall not be deemed to be “APIs”, except in the case where such
delivery vehicle, adjuvant, or excipient is recognized by the FDA as an API in
accordance with 21 CFR 210.3(b)(7).

 

“Combined Period” means the period beginning on the Effective Date and ending at
the end of the Extended Period.

 

“Commercialize” means to promote, market, distribute, sell and provide product
support (including manufacturing) for a product, and “Commercializing” and
“Commercialization” shall be interpreted accordingly.

 

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to an activity, such reasonable, diligent, good
faith efforts to accomplish such

 

Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

activity as such Party would normally use to accomplish a similar activity.
 With respect to the Development of at least one Licensed Product in the United
States and Major Market Countries, Commercially Reasonable Efforts means the
reasonable, diligent good-faith effort (and funding thereof) that BMS would use
for a product at a similar stage of development as to which the Licensed Product
is being Developed, taking into account the safety and efficacy profile of the
Licensed Product and the regulatory requirements for Approval thereof in the
applicable country. With respect to Commercialization of at least one Licensed
Product in the United States and Major Market Countries, Commercially Reasonable
Efforts means the reasonable, diligent good-faith efforts (and funding thereof)
that would be used by BMS for a product of similar commercial potential that BMS
would continue to Commercialize in the United States and/or the applicable Major
Market Countries.

 

Such efforts also require that the applicable Party shall (i) on a timely basis
assign responsibility for such activities to specifically identified and
sufficiently qualified and experienced employees who are held accountable for
progress and monitor such progress on an ongoing basis, (ii) set and
consistently seek to achieve specific and meaningful objectives for carrying out
such activities, and (iii) consistently implement decisions and allocate human,
financial, and organizational resources designed to advance progress toward each
of these objectives. The Parties shall regularly, clearly, and in reasonable
detail record evidence of compliance with each of items (i) through (iii) above
in research and development plans, laboratory and other logbooks, reports, and
other normally used documentation in the pharmaceutical business all in
accordance with standard scientific procedures.

 

“Confidential Information” has the meaning assigned in Section 9.1.

 

“Control” or “Controlled” means, with respect to any intellectual property right
or other intangible property, the possession (whether by license or ownership,
or by control over an Affiliate having possession by license or ownership) by a
Party, of the ability to grant to the other Party access

 

Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

and/or a license or sublicense as provided herein without violating the terms of
any agreement with any Third Party.

 

“Cover,” “Covered” or “Covering” means, with respect to Patent Rights, that the
making, using, importation, offer for sale or sale of an invention claimed in
such Patent Rights or the conducting of an activity, in the absence of a license
under such Patent Rights, would infringe at least one claim of such Patent
Rights whether present in an issued patent or in a patent application if it
issued as a patent containing such claim.

 

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority, including, without limitation, toxicology, pharmacology
and other discovery and pre-clinical efforts, test method development and
stability testing, process development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical studies (including, without limitation, pre- and
post-approval studies and specifically excluding regulatory activities directed
to obtaining pricing and reimbursement approvals) and manufacturing of clinical
materials. When used as a verb, “Develop” means to engage in Development.
“Developing”  means engaging in Development.

 

“Dollars” or “$” means the legal tender of the United States of America.

 

“Drug Approval Application” means an application for Approval required for
commercial sale or marketing of a Licensed Product in a regulatory jurisdiction,
including without limitation an NDA, an MAA or a JNDA.

 

“ECN Approval” means the approval, by BMS, of a Licensed Compound to proceed to
studies leading to an IND filing and clinical Development.

 

Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

“ECN Compound” means a Licensed Compound that has achieved ECN Approval prior to
the end of the Combined Period.

 

“Effective Date” means the date on which this Agreement shall have been executed
by all Parties.

 

“EMEA” means the European Agency for the Evaluation of Medicinal Products, or
any successor agency thereto.

 

“Excluded Compounds” means the compounds included in items (i) and (iv), of the
definition of BMS Compounds and the corresponding compounds included in items
(v) through (vii) of the definition of BMS Compounds that are not ECN Compounds
or Released Compounds at the time any right or this Agreement is terminated
under Section 13.2.1, 13.2.2 or 13.3.1, and (b) Licensed Compounds, the
Development or Commercialization of which was terminated by BMS or an Affiliate
or sublicensee of BMS for Safety Reasons.

 

“Excluded Products” means (a) compositions, including products, containing any
Excluded Compound, and (b) Licensed Products, the Development or
Commercialization of which was terminated by BMS for Safety Reasons.

 

“Existing License Agreement” means the License Agreement entered into by Albany
Molecular Research Inc., BMS and Bristol-Myers Squibb Pharma Company (formerly
called “DuPont Pharmaceuticals Company”) on March 15, 2002, as amended by the
First Amendment to License Agreement, dated September 11, 2003, and by the
Second Amendment to License Agreement, dated January 7, 2004.

 

“Extended Period” means the period beginning at the end of the Research Term and
ending four (4) years after the end of the Research Term.

 

Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

“FDA” means the United States Food and Drug Administration or any successor
agency having comparable jurisdiction.

 

“Field” means all uses for the treatment, palliation, prevention or control of
any human or animal diseases, disorders or conditions.

 

“Finished Product” means a Licensed Product that is labeled, packaged and
released in a form suitable for use by the end user.

 

“First Commercial Sale” means, in any particular country of the Territory, the
first sale of a Royalty Bearing Product in that country for use by the general
public after Approval has been granted by the Regulatory Authority of that
country for such Royalty Bearing Product.

 

“FTE” means the equivalent of the work of one (1) employee full time for one
(1) year of work directly related to the research, discovery, identification,
Development or manufacture of Licensed Compounds and Licensed Products, or any
other activities contemplated under this Agreement.

 

“FTE Rate” means the FTE rate applicable to AMRI’s FTEs, which rate, as of the
Effective Date, is set forth in Exhibit 1.1D. Beginning in the third year of the
Research Program, the FTE Rate will be increased by three (3) percent per year.

 

“GAAP” means United States generally accepted accounting principles.

 

Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

“Good Manufacturing Practices” or “cGMPs” means current good manufacturing
practices for pharmaceuticals as described in regulations promulgated by the
FDA, or an equivalent regulatory agency.

 

“Included Compounds” means (a) all isomers, enantiomers, hydrates, conjugates,
esters, racemates, polymorphs, and metabolites of a particular compound, (b) all
salt forms of such particular compound and of the compounds included in (a), and
(c) all prodrugs of such particular compound and of the compounds included in
(a) and (b).

 

“IND” means an Investigational New Drug Application filed with the FDA in the
United States with respect to a Licensed Product.

 

“IND Equivalent” means any similar application filed with the Regulatory
Authority in any other country in the Territory with respect to a Licensed
Product.

 

“Indication” means a disease entity, disorder, condition, symptom or syndrome,
for which a product may be approved for treatment, palliation, prevention or
control by the FDA or equivalent Regulatory Authority, or for which such
Approval may be sought from the FDA or equivalent Regulatory Authority. Examples
of Indications are listed in the major bullet points of Exhibit 1.1F, and each
such Indication is further exemplified by sub-indications listed below the
Indication. For the purposes of this Agreement, an Indication includes the
Indication and all of its respective sub-indications as exemplified in
Exhibit 1.1F.

 

“Joint Research Committee” or “JRC” means the committee comprised of
representatives of both Parties established pursuant to Section 2.3.1, having
the responsibilities set forth in Sections 2.3 2 and 2.3.3, and having the
membership set forth in Section 2.4.1.

 

Confidential Treatment Requested

 

16

--------------------------------------------------------------------------------


 

“JNDA” means a Drug Approval Application filed with the Koseisho required for
marketing approval for the applicable Licensed Product in Japan.

 

“JNDA Approval” means Approval of a JNDA by the Koseisho for the applicable
Licensed Product in Japan.

 

“Know-How” means any information and/or invention and/or material, whether or
not proprietary or patentable and whether stored or transmitted in oral,
documentary, electronic or other form. Know-How includes, without limitation,
ideas, concepts, formulas, methods, procedures, designs, compounds,
compositions, plans, documents, data, discoveries, developments, works of
authorship, biological materials, and any information relating to research and
development plans, experiments, results, compounds, therapeutic leads,
candidates and products, clinical and preclinical data, trade secrets and
manufacturing, marketing, financial, regulatory, personnel and other business
information and plans, and any scientific, clinical, regulatory, marketing,
financial and commercial information or data. Notwithstanding anything herein to
the contrary, Know-How shall exclude Patent Rights.

 

“Koseisho” means the Japanese Ministry of Health and Welfare, or any successor
agency thereto.

 

“Lead Party” refers to that Party having pursuant to Section 3.2(e) or
Section 3.2(f) the patent enforcement and extension rights set forth in
Article 14 of this Agreement.

 

“Lead Party Patent Rights” means those Patent Rights for which a Party is the
Lead Party.

 

“Lead Product” means a Licensed Product under Development for which there is at
least one back-up Licensed Product under Development.

 

“License” means a grant and/or transfer of rights, other than ownership, with
respect to the Development and/or Commercialization of any Licensed Compound
and/or Licensed Product.

 

Confidential Treatment Requested

 

17

--------------------------------------------------------------------------------


 

“License” also refers to the corresponding grant and/or transfer by AMRI of
rights back to BMS with respect to one or more Licensed Compound(s) and/or
Licensed Product(s) pursuant to Article 5.

 

“Licensed Compound(s)” means (i) BMS Compounds, (ii) AMRI Compounds,
(iii) compounds which at the time of filing and/or at the time of grant are
Covered by a compound claim of an AMRI Patent Right and/or a BMS Licensed Patent
Right, (iv) Retained Compounds, (v) Released Compounds, and (vi) compounds that
(a) are conceived or reduced to practice during the Combined Period or *
thereafter, (b) are Amine Neurotransmitter Reuptake Inhibitors, and (c) are
based on and/or derived from a compound of any of items (i) – (v) above. For the
avoidance of doubt, a compound claim of item (iii) excludes any formulation,
process, method of use, or combination claim and is limited to a claim that
claims a compound per se.

 

“Licensed Product” means any pharmaceutical product containing a Licensed
Compound (alone or with other APIs), in all forms, presentations, formulations
and dosage forms. For the avoidance of doubt, a Retained Product is a Licensed
Product, and a Released Product is a Licensed Product.

 

“MAA Approval” means Approval by the EMEA of a marketing authorization
application (“MAA”) filed with the EMEA for the applicable Licensed Product
under the centralized European procedure and the subsequent obtainment of any
reimbursement decisions and price approvals necessary and/or appropriate for the
manufacture, production, distribution, marketing, sale, and/or use of the
Licensed Product for commercial purposes in any one of the following countries: 
France, Germany, Italy, Spain and the United Kingdom. If the centralized EMEA
filing procedure is not used, MAA Approval shall be achieved upon the first
Approval for the applicable Licensed Product in one of the following countries: 
France, Germany, Italy, Spain and the United Kingdom.

 

Confidential Treatment Requested

 

18

--------------------------------------------------------------------------------


 

“Major Market Countries” means the United States, Japan, United Kingdom, France,
Germany, Italy and Spain, and “Major Market Country” means one of these
countries.

 

“NDA” means a New Drug Application filed with the FDA in the United States with
respect to a Licensed Product in conformance with applicable laws and
regulations, and includes any supplemental NDA, and supporting documents for
Approval in the United States.

 

“Net Sales” shall mean the amount invoiced in a given country by BMS or any
Affiliate of BMS or any (sub)licensee of BMS or any Affiliate of a sub(licensee)
for sales of a Royalty Bearing Product to a Third Party, and less the following
to the extent accrued or credited and not paid or reimbursed by the Third Party:

 

(a)          discounts (including cash discounts and quantity discounts),
retroactive price reductions, charge-back payments and rebates granted to
managed health care organizations or to federal, state and local governments,
their agencies, and purchasers and reimbursers or to trade customers;

 

(b)         credits or allowances accrued upon claims, damaged goods, rejections
or returns of such Royalty Bearing Product, including Royalty Bearing Product
returned in connection with recalls or withdrawals;

 

(c)          shipping and insurance charges relating to the delivery of a
Royalty Bearing Product;

 

(d)         taxes or duties levied on, absorbed or otherwise imposed on the sale
of such Royalty Bearing Product, including without limitation value-added taxes,
or other governmental charges otherwise imposed upon the invoiced amount, as
adjusted for rebates and refunds; and

 

(e)          amounts repaid, credited or written off by reason of uncollectible
debt and amounts written off on account of factoring of receivables, to the
extent consistent with BMS’

 

Confidential Treatment Requested

 

19

--------------------------------------------------------------------------------


 

business practices for the majority of its pharmaceutical products, as
determined on a country-by-country basis.

 

If a Royalty Bearing Product is sold in the form of a Combination Product (which
may be either combined in a single formulation or packaged with separate
formulations but sold as one product), Net Sales for such Combination Product
will be calculated by multiplying actual Net Sales of such Combination Product
by the fraction A/(A+B) where A is the invoice price of the Licensed Product
containing the Licensed Compound if sold separately (for the same dosage
strength), and B is the total invoice price of the other active ingredient or
ingredients in the Combination Product, if sold separately. If, on a
country-by-country basis, the other active ingredient or ingredients in the
Combination Product are not sold separately in said country, Net Sales for the
purpose of determining royalties of the Combination Product shall be determined
in good faith by the Parties and in a manner consistent with the intent of this
Agreement.

 

Net Sales shall be determined by BMS in a manner consistent with GAAP and
consistently applied to all products of BMS. For clarity, sales to a distributor
(other than a distributor in a country where BMS and its Affiliates do not
normally sell through a distributor), wholesaler, group purchasing organization,
PBM, or retail chain customer (none of which shall be considered a (sub)licensee
or an Affiliate of a (sub)licensee for the purposes of calculating Net Sales)
are considered sales to a Third Party; provided, that Net Sales by BMS or an
Affiliate of BMS to a Third Party consignee or to a distributor in a country
where BMS and its Affiliates do not normally sell through a distributor are not
recognized as Net Sales by BMS until the Third Party consignee or such
distributor sells the Royalty Bearing Product.

 

In the case of any sale or other disposal of a Royalty Bearing Product between
or among BMS and its Affiliates or their (sub)licensees and their Affiliates or
distributors in countries where BMS and its Affiliates do not normally sell
through a distributor for resale, Net Sales shall be calculated as above on the
resale to an independent Third Party. Subject to the preceding paragraph, for
the purposes of Net Sales, a (sub)licensee is a person or entity that obtains a
(sub)license from BMS or its

 

Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

Affiliates or a person or entity that obtains such rights through a person or
entity that has been granted such a (sub)license.

 

Only one royalty shall be paid on the sale of each unit of a Royalty Bearing
Product.

 

“Non-Advanced Lead Candidate Compound” means a Licensed Compound that is not
identified in Exhibit 1.1C.

 

“Patent Rights” means (a) patents and patent applications Covering the research,
discovery, identification, Development, manufacture, use, exportation,
importation, offer for sale and/or Commercialization of any compound and/or
product, (b) all foreign counterparts thereof, (c) all divisionals,
continuations, continuations-in-part thereof or any other patent application
claiming priority directly or indirectly to (i) any of the patents or patent
applications in (a)  or (b) or (ii) any patent or patent application from which
the patents or patent applications in (a) or (b) claim direct or indirect
priority, and (d) all patents issuing on any of the foregoing, and any foreign
counterparts thereof, together with all registrations, reissues,
re-examinations, supplemental protection certificates, or extensions thereof,
and any foreign counterparts thereof.

 

“Patented Royalty Bearing Product” means a Licensed Compound or Licensed Product
that is Covered by a Valid Claim of an AMRI Patent Right and/or BMS Licensed
Patent Right.

 

“Party” means AMRI or BMS; “Parties” means BMS and AMRI.

 

“Phase I Clinical Trial” means a human clinical trial of a Licensed Product, the
principal purpose of which is a preliminary determination of safety in healthy
individuals or patients.

 

Confidential Treatment Requested

 

21

--------------------------------------------------------------------------------


 

“Phase IIa Clinical Trial” means a human clinical trial in patients with the
disease or indication under study of a Licensed Product, the principal purpose
of which is to provide an indication of the efficacy of the Licensed Product for
its intended use. A Phase IIa Clinical Trial shall be deemed to have commenced
when the first patient in such trial has been dosed.

 

“Phase IIb Clinical Trial” means a controlled clinical trial which utilizes the
pharmacokinetic and pharmacodynamic information obtained from one or more
previous Phase I Clinical Trial(s) and/or Phase IIa Clinical Trial(s) to confirm
the optimal manner of use of the Licensed Product (dose and dose regimen) prior
to initiation of the pivotal Phase III Clinical Trials. The period of dosing in
Phase IIb Clinical Trials will typically be more than two (2) weeks (the
duration of dosing in Phase IIa Clinical Trials) and less than twenty-six (26)
weeks (the minimum duration of dosing typically expected in the Phase III
Clinical Trials). A Phase IIb Clinical Trial shall be deemed to have commenced
when the first patient in such trial has been dosed.

 

“Phase III Clinical Trial” means a pivotal human clinical trial of a Licensed
Product on a sufficient number of subjects that is designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
define warnings, precautions, and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, and to support
approval by a Regulatory Authority of such pharmaceutical product or label
expansion of such pharmaceutical product. A Phase III Clinical Trial shall be
deemed to have commenced when the first patient in such trial has been dosed.

 

“Primary Screening Program” has the meaning assigned in Section 3.8.

 

“Registration Dossier” means (i) any Drug Approval Application or (ii) any
registration or other filing made with a Regulatory Authority to initiate or
receive approval to initiate clinical testing in a country (e.g., an IND).

 

Confidential Treatment Requested

 

22

--------------------------------------------------------------------------------


 

“Regulatory Authority” means, any governmental authority, including without
limitation FDA, EMEA or Koseisho, with responsibility (i) for granting any
licenses or approvals or granting pricing and/or reimbursement approvals
necessary for the marketing and sale of a Licensed Product in any country or
(ii) for allowing the conduct of clinical trials in a given country.

 

“Related Compounds” has the meaning assigned in Section 3.2(b).

 

“Released Compound” means a compound that becomes a Released Compound pursuant
to Section 3.2(b), 3.2(c) or 3.2(d).

 

“Released Product(s)” means any pharmaceutical product containing a Released
Compound (alone or with other APIs), in all forms, presentations, formulations
and dosage forms.

 

“Research Plan” means the research activities and timelines set forth in
Exhibit 1.1B, and as may be amended from time to time by the JRC.

 

“Research Program” means a research program directed to researching, discovering
and identifying Amine Neurotransmitter Reuptake-Inhibitors for human therapeutic
uses to be performed by the Parties pursuant to this Agreement. For the
avoidance of doubt, the Research Program does not include any activities with
respect to any Licensed Compound after such Licensed Compound achieves ECN
Approval or becomes a Released Compound. A description of the Research Program
and the responsibilities of the Parties under the Research Program is contained
in the Research Plan, which is attached hereto as Exhibit 1.1B.

 

“Research Term” has the meaning assigned in Section 2.9.

 

Confidential Treatment Requested

 

23

--------------------------------------------------------------------------------


 

“Reserved Indications” has the meaning assigned in Section 4.2.1.

 

“Retained Compound” means (i) an ECN Compound and/or (ii) a compound that
becomes a Retained Compound pursuant to Section 3.2(b), 3.2(c) or 3.2(d).

 

“Retained Product” means any pharmaceutical product containing a Retained
Compound (alone or with other APIs), in all forms, presentations, formulations
and dosage forms.

 

“Royalty Bearing Product” means individually and collectively Unpatented Royalty
Bearing Product and Patented Royalty Bearing Product.

 

“Safety Reasons” means it is BMS’ or one of its Affiliates’ or sublicensee’s
reasonable belief that there is an unacceptable risk for harm in humans based
upon pre-clinical data, including but not limited to data from toxicology
studies, or based upon the observation of adverse effects in humans after a
Licensed Compound or Licensed Product has been administered to or taken by
humans, such as during a clinical trial or after the launch of a Licensed
Product.

 

“Synthesized Compound” means a Licensed Compound that has been synthesized by or
on behalf of BMS and/or AMRI or any of their Affiliates prior to the end of the
Combined Period.

 

 “Territory” means the world.

 

 “Third Party” means any person other than a Party or an Affiliate of a Party.

 

“Unpatented Royalty Bearing Product” means a Licensed Compound or Licensed
Product that is not a Patented Royalty Bearing Product.

 

Confidential Treatment Requested

 

24

--------------------------------------------------------------------------------


 

“Unrestricted Indications” has the meaning assigned in Section 4.2.1.

 

 “U.S.” or “United States” means the fifty states of the United States, the
District of Columbia, Puerto Rico, and all territories and possessions of the
United States.

 

“Valid Claim” means a claim of any issued, unexpired patent that has not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

 

“Warrant Issue Agreement” means the Warrant Issue Agreement entered into by AMRI
and BMS on March 15, 2002, as amended by the First Amendment to the Warrant
Issue Agreement, dated September 11, 2003, and by the Second Amendment to the
Warrant Issue Agreement, dated April 30, 2004.

 

1.2          Additional Defined Terms. The following additional defined terms
shall have the meanings set forth below or in the sections of this Agreement
listed below:

 

“Additional Compound” has the meaning assigned in Section 3.2(c).

 

“AMRI Third Party Rights” has the meaning assigned in Section 3.7.

 

“Attachment A Patent Rights” has the meaning assigned in the Second Amendment.

 

“BMS Third Party Rights” has the meaning assigned in Section 4.3.

 

Confidential Treatment Requested

 

25

--------------------------------------------------------------------------------


 

“First Amendment” means the First Amendment to the Existing License Agreement
entered into by AMRI and BMS on September 11, 2003.

 

“Second Amendment” means the Second Amendment to the Existing License Agreement
entered into by AMRI and BMS on January 7, 2004.

 

2.             OBJECTIVE OF RESEARCH PROGRAM; MANAGEMENT OF RESEARCH PROGRAM

 

2.1          Objective of Research Program. The objective of the Research
Program is: (i) to discover Amine Neurotransmitter Reuptake-Inhibitors for human
therapeutic uses, and (ii) to conduct IND-enabling testing on Licensed Compounds
to the point where BMS may identify those Licensed Compounds that BMS wants to
take into clinical development.

 

2.1.1        BMS will be solely responsible for the following activities that
are necessary for the Research Program:  performing primary and advanced
biological testing, including, but not limited to screening compounds for
biological and therapeutic activities, performing secondary pharmacodynamic
testing, performing testing related to pre-clinical optimization of compounds
(including but not limited to safety studies), performing pharmacokinetic and
ADME studies, studying pharmaceutical formulations, and performing toxicology
testing. BMS, and any Third Parties employed by BMS in its sole discretion to
carry out any such activities, shall perform such activities in accordance with
the Research Plan, and in the case of any such Third Parties, BMS shall be
responsible for their compliance with the Research Plan. AMRI shall have no
right or option to supply or perform such activities for BMS.

 

Confidential Treatment Requested

 

26

--------------------------------------------------------------------------------


 

2.1.2        AMRI will be responsible for performing all necessary medicinal
chemistry and analytical chemistry research included in the Research Program
related to the discovery of Amine Neurotransmitter Reuptake-Inhibitors for human
therapeutic uses, including but not limited to designing new molecules,
synthesizing compounds for biological testing, and providing bulk samples of
compounds, if appropriate, in such quantities as may be required for preliminary
compound optimization studies. BMS agrees to pay AMRI for all such costs
pursuant to Sections 2.7 and 2.8 and Exhibit 1.1D. AMRI may not outsource to any
Third Party any chemistry research included in the Research Program for which it
is responsible without the prior written consent of BMS, which shall not be
unreasonably withheld. AMRI, and any Third Parties employed by AMRI with the
written consent of BMS, shall perform the activities for which AMRI is
responsible under the Research Program, in accordance with the Research Plan,
and in the case of any such Third Parties, AMRI shall be responsible for their
compliance with the Research Plan and the applicable provisions of this
Agreement, including but not limited to Article 9 and Section 14.1.

 

2.1.3        AMRI and BMS recognize that each Party will have knowledge and
experience in the other Party’s areas of responsibility. With this in mind, and
for the purpose of maximizing the productivity and probability of success of the
Research Program, AMRI and BMS will each be receptive to the advice and
suggestions of the other, in the conduct of the Research Program.

 

2.1.4        The Research Program and the responsibilities of the Parties under
the Research Program are described in more detail in the Research Plan attached
hereto as Exhibit 1.1B.

 

Confidential Treatment Requested

 

27

--------------------------------------------------------------------------------


 

2.2           Additional Agreements. The Parties may implement certain matters
of this Agreement through a number of separate agreements, as and when required,
concluded between them or at the level of their Affiliates as the case may be.
The provisions of such agreements will be determined in reasonable and fair
negotiations along the lines of, and respecting the principles set forth in this
Agreement. AMRI and BMS guarantee that their respective Affiliates will in all
respects adhere to the terms and provisions of this Agreement and all agreements
concluded pursuant thereto.

 

2.3  Joint Research Committee.

 

2.3.1        Formation and Purpose. Within thirty (30) days after the Effective
Date, AMRI and BMS shall establish the Joint Research Committee, which shall
oversee and coordinate the activities of the Parties under the Research Program
and expedite the synthesis of new compounds, and the selection, testing and
Development to pre-ECN Approval of Licensed Compounds. The JRC shall have the
membership and shall operate by the procedures set forth in Section 2.4. The JRC
shall be dissolved at the end of the Combined Period unless otherwise agreed to
by the Parties.

 

2.3.2        Specific Responsibilities of the JRC During the Term of the
Research Program. In addition to its overall responsibility for the Research
Program, the JRC shall, in particular, during the Research Term:

 

(i)            resolve any disputes or disagreements relating to the Research
Program that are submitted to it;

 

(ii)           monitor the progress of pre-ECN Approval studies of each Licensed
Compound in the Territory;

 

Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------


 

(iii)          facilitate the exchange of data relating to all tests and studies
performed as part of the Research Program for each Licensed Compound;

 

(iv)          modify the Research Plan as necessary, but in no event shall such
modification increase the chemistry resource requirements for AMRI to greater
than * FTEs without the consent of AMRI or be contrary to the intent and purpose
of this Agreement, including but not limited to the requirements of Section 2.7;

 

(v)           control all chemical process development and manufacturing of
Licensed Products for GLP toxicity studies and clinical trials (including,
without limitation, manufacture of API (other than API that is manufactured by
the commercial process for such API), but not formulation, packaging and
finishing of supplies); and

 

(vi)          facilitate exchange of information with respect to work being
performed by BMS on ECN Compounds.

 

2.3.3        Specific Responsibilities of the JRC Following the Term of the
Research Program. Following the expiration of the Research Term, the JRC shall
continue to have the responsibilities enumerated in Sections 2.3.2(ii) and (vi)
during the Extended Period. During the Extended Period, the JRC shall meet once
per Calendar Quarter, or less frequently, as the Parties may decide, and at each
such meeting, BMS will update the JRC on what Licensed Compounds are being
Developed by BMS at that time, and provide AMRI with any information it might
reasonably request in order for it to assess progress of any Licensed Compound.
The JRC will also be responsible for

 

Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

determining the disposition of the Synthesized Compounds, as described in
Section 3.2(b).

 

2.3.4        Decisions of the JRC. The JRC shall make its decision on matters
within its purview only after the JRC discusses such matters and only after
reasonably considering each Party’s comments (through its JRC members) on such
matters. All decisions by the JRC must be consistent with the terms of this
Agreement, and may not modify the terms and conditions of this Agreement or the
rights and obligations of a Party under this Agreement.

 

2.4           JRC Membership and Procedures.

 

2.4.1        Membership. For the JRC, each of AMRI and BMS shall designate four
(4) representatives with appropriate expertise to serve as members of such
Committee. Each Party may replace any of its JRC representatives at any time
upon written notice to the other Party. The JRC shall have co-chairpersons. BMS
and AMRI shall each select from their representatives a co-chairperson for the
JRC. The co-chairpersons of the JRC shall be responsible for calling meetings,
preparing and circulating an agenda in advance of each meeting of the JRC, and
preparing and issuing minutes of each meeting within thirty (30) days
thereafter; provided that a JRC co-chairperson shall call a meeting of the JRC
promptly upon the written request of the other co-chairperson to convene such a
meeting. Such minutes will not be finalized until both chairpersons review and
confirm the accuracy of such minutes in writing.

 

2.4.2        Meetings. Except as provided in Section 2.3.3, the JRC shall hold
meetings at such times as it elects to do so, but in no event shall such
meetings be held less frequently than once every Calendar Quarter. The JRC shall
meet alternately at AMRI’s

 

Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

facilities in New York and BMS’ facilities in Connecticut or at such locations
as the Parties may otherwise agree. Other employees of each Party involved in
the Development and/or Commercialization of a Licensed Compound and/or Licensed
Product may attend meetings of the JRC as nonvoting participants, and, with the
consent of each Party, consultants, representatives, or advisors involved in the
Development of a Licensed Compound and/or Licensed Product may attend meetings
of the JRC as nonvoting observers; provided that each such Third Party
representative is under obligations of confidentiality and non-use applicable to
the Confidential Information of each Party that are at least as stringent as
those set forth in Article 9 and each such Third Party representative is
obligated under a written agreement to assign to a Party its entire right, title
and interest in any invention conceived by it in the course of its activities
related to this Agreement, including during its attendance at a meeting of the
JRC. Each Party shall be responsible for all of its own expenses of
participating in the JRC (including without limitation in the Working Group and
any sub-committee of the JRC). Meetings of the JRC may be held by audio or video
teleconference with the consent of each Party; provided that at least one
(1) meeting of the JRC per Calendar Year shall be held in person. A quorum for a
meeting of the JRC requires the presence of at least one designee of each Party.

 

2.4.3        Decision-Making. Each Party’s designees on the JRC shall,
collectively, have one vote (the “Party Vote”) on all matters brought before the
JRC, which Party Vote shall be determined by majority vote (the “Designee Vote”)
of such designees present at the meeting. Except as otherwise expressly provided
in this Agreement, the JRC shall operate as to matters within its jurisdiction
by unanimous Party Vote (although the votes of the designees underlying such
Party Votes need not be unanimous); provided, that the JRC shall not have the
authority to amend or modify, or waive compliance with, this Agreement other
than to modify the Research Plan, but only as

 

Confidential Treatment Requested

 

31

--------------------------------------------------------------------------------


 

permitted by this Agreement. Notwithstanding any other provision of this
Agreement, BMS shall have final decision-making authority and tie-breaking vote
on the JRC with respect to all matters delegated to the JRC that are set forth
in Section 2.3, which shall be made in good faith including a consideration of
the interests of both Parties to this Agreement; provided, that no such decision
shall violate or breach any provision of this Agreement, and no such authority
or tie-breaking vote shall extend to disputes concerning the validity,
interpretation or construction of, or the compliance with or breach of, this
Agreement. No such decision by BMS in the exercise of its final decision-making
authority shall be subject to any dispute resolution mechanism or procedure,
including without limitation any dispute resolution mechanism provided for in
Article 17.

 

2.4.4        Meeting Agendas. Each Party will disclose to the other proposed
agenda items along with appropriate information at least five (5) Business Days
in advance of each meeting of the JRC; provided that under exigent circumstances
requiring JRC input, a Party may provide its agenda items to the other Party
within a lesser period of time in advance of the meeting, or may propose that
there not be a specific agenda for a particular meeting, so long as such other
Party consents to such later addition of such agenda items or the absence of a
specific agenda for such JRC meeting.

 

2.4.5        Working Groups. A working group will be established immediately
after the formation of the JRC (the “Working Group”). The Working Group will
have three chairpersons:  a chemistry chairperson from AMRI, a chemistry
chairperson from BMS and a biology chairperson from BMS. The key responsibility
of the Working Group will be the day-to-day execution of the Research Plan. The
Working Group will report directly to the JRC and will present its progress
against the Research Plan to the JRC once per Calendar Quarter during the term
of the Research Program. The

 

Confidential Treatment Requested

 

32

--------------------------------------------------------------------------------


 

chairpersons of the Working Group will designate employees from BMS and AMRI to
be members of the Working Group as needed to get proper representation on the
Working Group for all expertise needed to execute the Research Plan. In
addition, from time to time, the JRC may establish and delegate duties to
sub-committees on an “as-needed” basis to oversee particular projects or
activities. Each such sub-committee shall be constituted and shall operate as
the JRC determines. Sub-committees may be established on an ad hoc basis for
purposes of a specific project or on such other basis as the JRC may determine.
The Working Group and each sub-committee and their activities shall be subject
to the oversight, review and approval of, and shall report to, the JRC.
Decisions of the Working Group and each sub-committee shall be reached by
consensus between the Parties, and in no case shall either Party have a casting
vote in decisions of the Working Group, or any sub-committee of the JRC. In the
case of a non-concurrence in the Working Group, or in a sub-committee, the issue
shall be referred for a decision to the JRC. In no event shall the authority of
the Working Group exceed that specified for the JRC in this Article 2.

 

2.4.6        Interactions Between the JRC and the Working Group, and Internal
Teams. The Parties recognize that while they will establish the JRC, the Working
Group, and sub-committees of the JRC for the purpose of the Research Program,
each Party possesses an internal structure (including without limitation various
committees, teams and review boards) that will be involved in administering such
Party’s activities under this Agreement. The JRC and the chairpersons of the
Working Group shall establish procedures to facilitate communications between
the JRC and the Working Group and any relevant internal committee, team or board
in order to maximize the efficiency of the Research Program, including without
limitation by requiring appropriate members of the JRC, the Working Group, or
any sub-committee

 

Confidential Treatment Requested

 

33

--------------------------------------------------------------------------------


 

of the JRC to be available at reasonable times and places and upon reasonable
prior notice for making appropriate oral reports to, and responding to
reasonable inquiries from, the relevant internal committee, team or board.
Furthermore, the JRC and the Working Group will establish the necessary working
level contacts between the two Parties to ensure that necessary day-to-day
interactions will occur in implementing the Research Plan.

 

2.5           Research Program Guidelines. It is the intent of the Parties, in
working together in the Research Program to assign responsibilities for the
various operational aspects of the Research Program to those portions of their
respective organizations which have the appropriate resources, expertise and
responsibility for such functions. In all matters related to the Research
Program, the Parties shall strive to balance as best they can the legitimate
interests and concerns of the Parties and to realize the economic potential of
the Licensed Compounds and Licensed Products (taking into account the risks and
costs of further Development and Commercialization).

 

2.6           Compliance with Law. Each Party hereby covenants and agrees to
comply with all laws and regulations applicable to its activities connected with
the Development, manufacture and Commercialization (as applicable) of Licensed
Compounds and Licensed Products, including without limitation all applicable
laws in carrying out such research and development activities, including, where
applicable, Good Laboratory Practice Rules, Good Clinical Practice Rules, Good
Manufacturing Practice Rules, and Good Information Practice Rules that are
generally accepted in the pharmaceutical industry.

 

2.7           FTEs. BMS will fund * (*) FTE’s per year for each year of the
Research Term at the FTE Rate. All of such FTEs shall be deployed on the
Research Program to perform medicinal chemistry and analytical chemistry related
to the Research Program. If at any time after the

 

Confidential Treatment Requested

 

34

--------------------------------------------------------------------------------


 

second anniversary of the Effective Date of the Agreement any of the * (*) FTEs
are not required to work on the Research Program, BMS shall have the right to
have such funded FTEs redeployed to work on other medicinal chemistry research
for BMS.

 

2.8           In addition to the FTE Rate, BMS shall reimburse AMRI for all of
its Research Program-specific out-of-pocket costs, including but not limited to,
chemicals, reagents, materials, supplies, chromatography columns, and equipment
purchased directly for use in the Research Program. At the end of each month,
AMRI shall invoice BMS for such out-of-pocket costs incurred during such month;
provided, however, the Parties agree that any such out-of-pocket costs in excess
of $1,000.00 require the written approval of BMS, prior to being incurred, and
that BMS shall not be liable for items purchased for the Research Program in
excess of $1,000.00 per item without BMS’ prior written consent. BMS shall pay
any such invoices within fifty (50) days after receipt thereof. BMS retains
ownership of any such Research Program-specific items, including but not limited
to, chemicals, reagents, materials, supplies, chromatography columns, and
equipment, and at BMS’ option, AMRI agrees to deliver, at BMS’ expense, or to
dispose of such Research Program-specific items following completion of the
Research Term or earlier termination of this Agreement. The Parties agree that
if AMRI wishes to retain any such Research Program-specific items, BMS will
consider reasonable offers from AMRI to purchase such Research Program-specific
items from BMS. AMRI shall afford BMS a reasonable opportunity, from time to
time, to verify the direct costs paid by AMRI for any such Research
Program-specific items.

 

2.9           Research Term. The Research Program shall commence on the
Effective Date and have an initial term of three (3) years (such initial term
together with any extensions thereof is referred to as the “Research Term.”).
BMS shall have the option of extending the term of the Research Program on a
year-by-year basis thereafter. To extend the initial term of the Research
Program by a year, BMS must provide AMRI with at least ninety (90) days written

 

Confidential Treatment Requested

 

35

--------------------------------------------------------------------------------


 

notice prior to the end of the initial term of the Research Program that BMS
wants to extend the term of the Research Program by a year, whereupon the term
of the Research Program will be extended for a year. Thereafter, BMS must
provide AMRI with at least ninety (90) days written notice prior to the end of
the extended term of the Research Program that BMS wants to extend the term of
the Research Program by another year, whereupon the term of the Research Program
will be extended for another year. Should BMS fail to provide such written
notice, as described above, and ask to extend the term of the Research Program
less than ninety (90) days prior to the end of the initial term of the Research
Program or the extended term of the Research Program, as the case may be, then
AMRI shall have no obligation to extend the term of the Research Program. At
that time the Parties may agree to extend the Research Program upon financial
terms to be negotiated, but in no case shall the FTE Rate be less than the then
prevailing FTE Rate.

 

2.10         Records. Each Party shall maintain complete and accurate records of
all work conducted in furtherance of the Research Program and all results, data
and developments made in furtherance thereof. Such records shall be in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes.

 

2.11         Reports. During the Combined Period, the Parties shall provide each
other with quarterly written reports during the Research Term of the work
performed under the Research Program and the results they achieve and with
quarterly written reports during the Extended Period of any work performed in
connection with the Development and Commercialization of Licensed Compounds and
Licensed Products. Each Parties’ quarterly written report shall be provided to
the other Party within approximately thirty (30) days of the end of a Calendar
Quarter and describe the work performed and the results achieved during the just
ended Calendar Quarter. After the Combined Period, and until BMS has satisfied
its diligence obligations under Section 8.2 with regard to obtaining Approval of
at least one Retained Product for at least one

 

Confidential Treatment Requested

 

36

--------------------------------------------------------------------------------


 

Reserved Indication in each Major Market Country, unless Commercialization of
such Product in any such Major Market Country is not warranted because of
Approval and/or Commercialization issues in such country that are not caused by
BMS or a product being marketed or to be marketed by BMS in such country, BMS
shall provide AMRI with written reports with respect to each Retained Product
under Development within sixty (60) days after June 30 and December 31 of each
calendar year, which shall describe the work performed and results achieved
during the applicable one-half year period and key steps to be taken in the next
calendar half-year. BMS shall cooperate with AMRI to answer questions of AMRI
with respect to any such report provided after the Combined Period.

 

3.             AMRI LICENSE GRANTS TO BMS; EXCLUSIVITY; TRANSFER OF AMRI
KNOW-HOW

 

3.1           (a)           Subject to the terms, conditions and limitations of
this Agreement, including Sections 3.1(f) and 3.6, and the rights retained under
Section 3.1(b), AMRI hereby grants to BMS an exclusive license under the AMRI
Technology, with the right to sublicense as permitted by and consistent with
this Agreement, to research, discover, identify, Develop, make, have made, use,
export, import, offer to sell, sell, and Commercialize Licensed Compounds, and
Licensed Products in the Field in the Territory, which license after the
Combined Period shall exclude Released Compounds and Released Products and which
license after the Combined Period shall be co-exclusive with AMRI with respect
to Licensed Compounds and Licensed Products that are not Released Compounds
and/or Released Products and/or Retained Compounds and/or Retained Products. Any
sublicense shall be subject to the terms and conditions of Article 9, Sections
3.1(d) and 3.2(b)-(h), the first sentence of Section 3.6, and Sections 4.3, 4.4,
6.1-6.4 and 11.7 of this Agreement and BMS shall be liable for any breach of
Article 9, or the first sentence of Section 3.6, or Section 11.7  of this
Agreement by a sublicensee.

 

Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

(b)           During the Research Term, AMRI retains a license under the AMRI
Technology, to perform its obligations under Section 2.1.2 of this Agreement.

 

(c)           After the Combined Period, BMS covenants and agrees that it will
not grant any sub-licenses with respect to Licensed Products and/or Licensed
Compounds that are not Retained Products and/or Retained Compounds, and AMRI
covenants and agrees that it will not grant any sub-licenses with respect to
Licensed Compounds and/or Licensed Products that are not Released Compounds
and/or Released Products.

 

(d)           After the Combined Period, BMS agrees that BMS will use the
co-exclusive license of Section 3.1(a) only for the purpose of synthesizing and
testing Licensed Compounds for the purpose of designating such Licensed
Compounds as Retained Compounds and AMRI agrees that AMRI will use the
co-exclusive license of Section 3.1(a) only for the purpose of synthesizing and
testing Licensed Compounds for the purpose of designating such Licensed
Compounds as Released Compounds.

 

(e)           For the avoidance of doubt nothing in this Section 3.1 shall be
construed as a right or license to any compound that is not a Licensed Compound,
including but not limited to any such compound that is not a Licensed Compound
that now is or in the future is under Development or being Commercialized by
AMRI or any of its Affiliates or any of their licensees or that is contained in
a product that now or in the future is under Development or being Commercialized
by AMRI or any of its Affiliates or any of their licensees.

 

(f)            Notwithstanding any provision of this Agreement to the contrary,
after the Combined Period (or in the event this Agreement is terminated prior to
the end of the Combined Period), BMS and its Affiliates shall have the right and
license under the AMRI Technology and the

 

Confidential Treatment Requested

 

38

--------------------------------------------------------------------------------


 

BMS Technology to make, have made, import and use all Licensed Compounds for
internal research purposes, and such internal research purposes shall include
the generation of derivatives and analogs of Licensed Compounds.

 

3.2           (a)           During the Combined Period, BMS shall have exclusive
rights to all Licensed Compounds and all Licensed Products in the Field in the
Territory so long as BMS is Developing (pre-clinically or clinically) or
Commercializing at least one Licensed Compound or Licensed Product. For the
avoidance of doubt, during the Research Term, where BMS is paying for at least *
(*) FTE’s of AMRI that are working on the Research Program and/or Licensed
Compounds, BMS shall be deemed to be Developing or Commercializing at least one
Licensed Compound or Licensed Product.

 

(b)           At least six (6) months prior to the end of the Extended Period,
the JRC shall initiate the selection and distribution of Synthesized Compounds
as Retained Compounds and Released Compounds in accordance with this Section
3.2(b), which selection and distribution shall be completed by the end of the
Extended Period. It is the intention of the Parties that with respect to the
selection and distribution of Synthesized Compounds as Released Compounds and
Retained Compounds, a Party that selects a Synthesized Compound (e.g., under
Section 3.2(b)(v) below) or has a Synthesized Compound distributed to it (e.g.,
under Section 3.2(b)(i) or Section 3.2(b)(iii) below) that the Party is then
currently Developing or that the Party states in writing to the other Party that
it intends to Develop will have additional compounds that are closely related
structurally to such Synthesized Compound and that may have the desirable
properties of such Synthesized Compound (“Related Compounds”) designated as
Retained Compounds (where such Synthesized Compound is selected or distributed
to BMS as a Retained Compound) or Released Compounds (where such Synthesized
Compound is selected or distributed to AMRI as a Released Compound), and such
Related Compounds shall in any event at least include the Included Compounds for
such

 

Confidential Treatment Requested

 

39

--------------------------------------------------------------------------------


 

Synthesized Compound. Where the Party selecting or being distributed a
Synthesized Compound as a Retained Compound or a Released Compound is not then
Developing or does not state in writing to the other Party that it intends to
Develop such Synthesized Compound, no Related Compounds for such Synthesized
Compound, including but not limited to Included Compounds for such Synthesized
Compound, shall be designated as Retained Compounds or Released Compounds as a
result of such Synthesized Compound being selected or distributed as a Retained
Compound or a Released Compound, as the case may be. In the event the Parties
are unable to agree on the Related Compounds that will be designated as Retained
Compounds or Released Compounds for a Synthesized Compound that is eligible to
have Related Compounds designated as Retained Compounds or Released Compounds,
then such dispute shall be subject to the dispute resolution procedure of
Article 17. In the case of such a dispute, the Included Compounds for that
particular Synthesized Compound shall nevertheless be designated as Retained
Compounds or Released Compounds, as the case may be, prior to the initiation of
the dispute resolution procedure of Article 17. The procedure for selecting and
distributing Synthesized Compounds as Retained Compounds and Released Compounds
shall proceed in the following order:

 

(i)  All ECN Compounds shall be distributed to BMS as Retained Compounds, and
all Included Compounds for each ECN Compound shall be Retained Compounds.

 

(ii)  The Related Compounds other than the Included Compounds for each ECN
Compound shall be determined by the Parties and shall be Retained Compounds.

 

(iii)  All Synthesized Compounds that are not included in (i) and (ii) and that
are not Amine Neurotransmitter Reuptake Inhibitor Compounds shall be distributed
to AMRI as Released Compounds.

 

Confidential Treatment Requested

 

40

--------------------------------------------------------------------------------


 

(iv)  Only with respect to each Synthesized Compound that is distributed to AMRI
as a Released Compound pursuant to (iii) above and that AMRI has stated in
writing to BMS that AMRI intends to Develop such Synthesized Compound shall the
Parties determine the Related Compounds, and the Related Compounds determined by
the Parties for each such Synthesized Compound shall be Released Compounds. The
Related Compounds for each such Synthesized Compound shall at a minimum include
the Included Compounds for such Synthesized Compound. For the avoidance of
doubt, the Related Compounds for each such Synthesized Compound may not include
any ECN Compound or any Related Compound of an ECN Compound. With respect to
each Synthesized Compound that is distributed to AMRI as a Released Compound
pursuant to (iii) above and that AMRI does not state in writing to BMS that it
intends to Develop such Synthesized Compound, there shall be no Related
Compounds for each such Synthesized Compound that will become Released
Compounds.

 

(v)  With respect to Synthesized Compounds that are not Retained Compounds or
Released Compounds pursuant to (i) through (iv) above, BMS shall have the first
right to select one such Synthesized Compound as a Retained Compound. If BMS is
then currently Developing or states in writing to AMRI that it intends to
Develop such selected Synthesized Compound, the Parties shall determine the
Related Compounds for such selected Synthesized Compound, and such selected
Synthesized Compound and its Related Compounds that are not Released Compounds
shall be Retained Compounds. If BMS is not then currently Developing or does not
state in writing to AMRI that it intends to Develop such selected Synthesized
Compound, there shall be no Related Compounds for such selected Synthesized
Compound that will become Retained Compounds. AMRI shall have the second right
to select one such Synthesized Compound that is not a Retained Compound as a
Released Compound. If AMRI states in writing to BMS that it intends to Develop
such selected Synthesized Compound, the Parties shall determine the Related
Compounds for such selected Synthesized Compound, and such selected Synthesized
Compound and each of its Related Compounds that is not a

 

Confidential Treatment Requested

 

41

--------------------------------------------------------------------------------


 

Retained Compound shall be Released Compounds. If AMRI does not state in writing
to BMS that it intends to Develop such selected Synthesized Compound, there
shall be no Related Compounds for such selected Synthesized Compound that will
become Released Compounds. Such procedure shall continue until all the
Synthesized Compounds have become a Retained Compound or a Released Compound.

 

(vi) For the avoidance of doubt, the Related Compounds of Synthesized Compounds
do not have to be Synthesized Compounds, and if there is any overlap between the
Related Compounds of a Retained Compound that is a Synthesized Compound and the
Related Compounds of a Released Compound that is a Synthesized Compound, the
Party that is distributed or selects such Retained Compound or such Released
Compound first under the procedure set forth in this Section 3.2(b) shall have
the right to have the overlapping Related Compounds included as Retained
Compounds or Released Compounds, as the case may be.

 

(c)           After the Combined Period, if a Party or an Affiliate of such
Party first synthesizes a Licensed Compound that is not a Retained Compound or a
Released Compound (“Additional Compound”) and demonstrates, in the case of BMS,
that such Additional Compound has activity potentially usable for a Reserved
Indication or Unrestricted Indication or, in the case of AMRI, such Additional
Compound has activity potentially usable for an Unrestricted Indication, then
such Additional Compound shall be a Retained Compound or a Released Compound, as
the case may be. If the relevant Party states in writing to the other Party that
it intends to Develop such Additional Compound, the Parties shall determine the
Related Compounds for such Additional Compound, and the Related Compounds that
are not Released Compounds if such Additional Compound is first synthesized and
demonstrated to have activity potentially usable for a Reserved Indication or
Unrestricted Indication by BMS or one of its Affiliates and that are not
Retained Compounds if such Additional Compound is first synthesized by AMRI or
one of its Affiliates and demonstrated to have activity

 

Confidential Treatment Requested

 

42

--------------------------------------------------------------------------------


 

potentially usable for an Unrestricted Indication shall become Retained
Compounds if BMS is such Party and Released Compounds if AMRI is such Party,
subject to the overlap rules of Section 3.2(b)(vi). If the relevant Party does
not state in writing to the other Party that it intends to Develop such
Additional Compound, there shall be no Related Compounds for such Additional
Compound that will become Retained Compounds or Released Compounds, as the case
may be. If a Party disputes that the other Party has met the criteria of this
Section 3.2(c), then such dispute shall be subject to the dispute resolution
procedure of Article 17.

 

(d)           After the Combined Period, in the event a Party selected or was
distributed a Synthesized Compound as a Retained Compound or a Released Compound
under Section 3.2(b)(iii), (iv) or (v) above, as the case may be, and no Related
Compounds for such Synthesized Compound were determined at the time such
Synthesized Compound was selected or distributed as a Retained Compound or a
Released Compound, as the case may be, and such Party notifies the other Party
in writing that it intends to Develop such Synthesized Compound or has begun
Developing such Synthesized Compound, the Parties shall determine the Related
Compounds for such Synthesized Compound, and such Related Compounds shall be
Retained or Released Compounds, as the case may be, subject to the overlap rules
of Section 3.2(b)(vi).

 

(e)           Once the selection process under Section 3.2(b) is completed, as
of the end of the Extended Period, (i) BMS shall be the Lead Party for all AMRI
Patent Rights and all BMS Licensed Patent Rights that Cover a compound that is
an ECN Compound as of the end of the Extended Period or is a Retained Compound
that is a Related Compound of any such ECN Compound, or a composition containing
any such compound, or a method of use or manufacture of any such compound or any
such composition, regardless of whether any such Patent Right also Covers any
compound that is a Released Compound as of the end of the Extended Period, or a
composition containing any such compound, or a method of use or

 

Confidential Treatment Requested

 

43

--------------------------------------------------------------------------------


 

manufacture of any such compound or any such composition, (ii) BMS shall be the
Lead Party for all AMRI Patent Rights and all BMS Licensed Patent Rights not
included in (i) above that Cover a compound that is a Retained Compound as of
the end of the Extended Period, or a composition containing any such compound,
or a method of use or manufacture of any such compound or any such composition
and do not Cover any compound that is a Released Compound as of the end of the
Extended Period, or a composition containing any such compound, or a method of
use or manufacture of any such compound or any such composition, and (iii)  AMRI
shall be the Lead Party for (a) all AMRI Patent Rights that are not included in
(i) above and that Cover a compound that is a Released Compound as of the end of
the Extended Period, or a composition containing any such compound, or a method
of use or manufacture of any such compound or any such composition and do not
Cover any compound that is a Retained Compound as of the end of the Extended
Period, or a composition containing any such compound, or a method of use or
manufacture of any such compound or any such composition, and (b) all BMS
Licensed Patent Rights that are not included in (i) above, that are licensed to
AMRI under Section 4.2.2 of this Agreement, and that do not Cover any compound
that is a Retained Compound as of the end of the Extended Period, or a
composition containing any such compound, or a method of use or manufacture of
any such compound or any such composition.

 

(f)            With respect to any AMRI Patent Right or BMS Licensed Patent
Right for which there is no Lead Party pursuant to Section 3.2(e), the first
Party to initiate dosing of a patient in a Phase IIb Clinical Trial of a
Released Product (in the case of AMRI) or a Retained Product (in the case of
BMS) that is Covered, or the manufacture or use of which is Covered, by such
Patent Right or that contains a Released Compound (in the case of AMRI) or a
Retained Compound (in the case of BMS) that is Covered, or the manufacture or
use of which is Covered, by such Patent Right, shall be the Lead Party for such
Patent Right as of such dosing date.

 

Confidential Treatment Requested

 

44

--------------------------------------------------------------------------------


 

(g)           With respect to any AMRI Patent Right or BMS Licensed Patent Right
for which there is no Lead Party pursuant to Section 3.2(e) or Section 3.2(f) at
the time a Party becomes aware of a suspected infringement of such Patent Right,
such Party shall notify the other Party of such suspected infringement and the
Parties will consult and confer with one another and decide whether an
infringement Action should be brought under such Patent Right and which Party
should control any such Action that is brought. Neither Party shall have the
right to prevent the other Party from initiating an infringement Action if the
Parties do not reach agreement pursuant to this Section 3.2(g).

 

(h)           With respect to any Patent Right of a Third Party licensed to AMRI
or BMS and sublicensed to the other Party pursuant to Section 3.7 or 4.3, if
either Party becomes aware of a suspected infringement of such Patent Right,
such Party shall notify the other Party of such suspected infringement and the
Parties will consult and confer with one another and decide whether an
infringement Action should be brought under such Patent Right. If the Parties
decide that an infringement Action should be brought under such Patent Right, to
the extent that only one of the Parties is permitted by such Third Party to
bring such Action, such Party shall bring and control such Action, to the extent
that either Party is permitted by such Third Party to bring such Action, the
Parties will decide which Party will bring and control such Action, and to the
extent that neither Party is permitted by such Third Party to bring such Action,
such Third Party will be requested to bring such Action pursuant to the terms of
the license agreement between such Third Party and the Party licensed by such
Third Party. The right to bring and pursue such an Action shall be controlled by
the applicable license agreement with such Third Party.

 

3.3           AMRI Covenants Regarding Licensed Compounds. During the Combined
Period, AMRI and its Affiliates will not Develop and/or Commercialize
themselves, or license any AMRI

 

Confidential Treatment Requested

 

45

--------------------------------------------------------------------------------


 

Technology to a Third Party to Develop and/or Commercialize, or collaborate with
a Third Party to Develop and/or Commercialize, any Licensed Compound and/or any
Licensed Product in the Territory, for any use in the Field. During the Combined
Period, AMRI and its Affiliates will not outside of this Agreement (i) research,
discover, identify, Develop, make, have made, use, export, import, offer to
sell, sell and/or Commercialize themselves, or for or on behalf of or in
collaboration with a Third Party any Amine Neurotransmitter Reuptake-Inhibitor
that is or has been identified as an Amine Neurotransmitter Reuptake-Inhibitor
through a Primary Screening Program and/or (ii) license any AMRI Technology to
any Third Party to research, discover, identify, Develop, make, have made, use,
export, import, offer to sell, sell and/or Commercialize any Amine
Neurotransmitter Reuptake-Inhibitor that is or has been identified as an Amine
Neurotransmitter Reuptake-Inhibitor through a Primary Screening Program. Nothing
in this Section 3.3 shall be construed to limit AMRI’s fee for services
business, provided that AMRI does not knowingly employ itself, or share with a
Third Party, AMRI Technology, for the purpose of, researching, discovering,
identifying, making, using, exporting, importing, Developing, offering to sell,
selling and/or Commercializing any Amine Neurotransmitter Reuptake Inhibitor.

 

3.4           Documentation. During the ninety (90) day period following the
Effective Date, AMRI shall provide BMS as soon as reasonably possible with one
(1) electronic or paper copy of all material documents, data or other
information Controlled by AMRI or any of its Affiliates as of the Effective Date
to the extent that such documents, data and information contain or comprise AMRI
Know-How licensed under Article 3. AMRI shall be responsible for the cost of
providing to BMS one (1) set of copies only.

 

3.5           Technical Assistance. Without charge to BMS, during the three (3)
month period following the Effective Date, AMRI shall reasonably cooperate with
BMS to assist BMS with understanding and using the AMRI Know-How provided to BMS
under Section 3.4. Such cooperation shall include, without limitation, providing
BMS with reasonable access by

 

Confidential Treatment Requested

 

46

--------------------------------------------------------------------------------


 

teleconference or in-person at AMRI’s facilities (subject to AMRI’s customary
rules and restrictions with respect to site visits by non-AMRI personnel) to
AMRI personnel directly involved in the research, discovery, identification and
Development of Licensed Compounds and Licensed Products to provide technical
assistance and consultation in connection with the AMRI Know-How transferred
under Section 3.4.

 

3.6           BMS agrees that BMS will not use AMRI Technology, except with
respect to Licensed Compounds and Licensed Products during the Combined Period
and thereafter only with respect to Retained Compounds and Retained Products as
to which BMS is licensed under this Agreement and with respect to the synthesis
and testing of Licensed Compounds that are not Retained Compounds in order to
identify Licensed Compounds that BMS may want to select as Retained Compounds
under Section 3.2(c). Except as provided in Article 13, AMRI agrees that AMRI
will only use BMS Technology during the Research Term as permitted under Section
4.1, will not use BMS Technology during the Extended Period except as expressly
permitted in a separate agreement, such as an agreement to provide clinical
supplies of a Licensed Product, and will only use BMS Technology after the
Extended Period as permitted under Section 4.2.2 with respect to Released
Compounds and Released Products and with respect to the synthesis and testing of
Licensed Compounds that are not Released Compounds in order to identify Licensed
Compounds that AMRI may want to select as Released Compounds under Section
3.2(c).

 

3.7           In the event that prior to the end of the Combined Period, AMRI is
licensed under AMRI Third Party Rights that are useful for the research,
discovery, identification, Development, manufacture, use, exportation,
importation, offer for sale and/or Commercialization of any Licensed Compound
and/or Licensed Product and AMRI has the right to grant a sublicense to BMS,
AMRI shall promptly notify BMS after obtaining any such AMRI Third Party Rights,
and then at the request of BMS during or after the Combined Period, AMRI shall
grant to BMS such a sublicense to the fullest extent permitted under the license
under which the

 

Confidential Treatment Requested

 

47

--------------------------------------------------------------------------------


 

sublicense is granted and subject to the terms, conditions and requirements
thereof to research, discover, identify, Develop, manufacture, use, export,
import, offer for sale and/or Commercialize Licensed Compounds and Licensed
Products to the same extent and subject to the same restrictions as set forth in
Section 3.1(a) to (e). Such sublicense shall be granted by an amendment to this
Agreement, and without additional consideration to AMRI and provided that BMS
agrees to pay any and all amounts due to such Third Party as a direct result of
the granting of the sublicense and any other payments (royalties, milestones,
etc.) due thereunder as a direct result of BMS being a sublicensee and/or its
activities as a sublicensee, which payments shall not be creditable against any
royalties and/or payments due to AMRI under this Agreement.

 

3.8           During the Combined Period, AMRI and its Affiliates will not
conduct any screening program specifically directed to identifying compounds as
Amine Neurotransmitter Reuptake-Inhibitor Compounds that are not Licensed
Compounds (and for the avoidance of doubt, such excluded screening program is
limited to a screening program that uses equilibrium binding assays for at least
two of the three biogenic amine transporters, norepinephrine, serotonin and
dopamine, as primary screens to identify compounds as Amine Neurotransmitter
Reuptake Inhibitor Compounds (i.e., the purpose of the screens is to identify
compounds whose intended activity is that of an Amine Neurotransmitter Reuptake
Inhibitor Compound)) (a “Primary Screening Program”) themselves, or for or on
behalf of or in collaboration with a Third Party.

 

4.             GRANT OF LICENSES BY BMS TO AMRI

 

4.1           Grant to AMRI During the Research Program. Subject to the terms
and conditions of this Agreement, BMS hereby grants to AMRI a limited,
non-exclusive license in the Territory, without the right to sublicense, under
BMS Technology solely to the extent necessary for AMRI to perform AMRI’s
obligations under the Research Program.

 

Confidential Treatment Requested

 

48

--------------------------------------------------------------------------------


 

4.2           Grant to AMRI for Released Compounds.

 

4.2.1        The Unrestricted Indications. At the end of the Extended Period, if
there is only one ECN Compound that is still under Development or being
Commercialized by BMS as of such date, BMS may notify AMRI of * Indications for
which BMS may want to Develop or Commercialize such ECN Compound, and if there
is more than one such ECN Compound as of such date, BMS may notify AMRI for each
such ECN Compound of * Indications for which BMS may want to Develop or
Commercialize each such ECN Compound, and if there is no such ECN Compound as of
such date but BMS has an active discovery program for at least one Licensed
Compound as of such date, BMS may notify AMRI of * Indications for which BMS may
want to Develop such Licensed Compound. For the avoidance of doubt, an ECN
Compound that is a back-up for a Lead Product and for which milestones are not
to be paid under Section 10.4, shall not be counted as an ECN Compound for
determining the number of Reserved Indications to which BMS is entitled. For
example, if there are * ECN Compounds at the end of the Extended Period that are
still under Development or being Commercialized by BMS as of such date, BMS may
notify AMRI of * Indications (i.e., * Indications per ECN Compound). All such
Indications for which AMRI receives such written notification shall collectively
be called the “Reserved Indications.”  The “Unrestricted Indications” shall be
all Indications other than the Reserved Indications. After the end of the
Combined Period, BMS, by written notice to AMRI, may, with respect to an ECN
Compound, change an existing Reserved Indication(s) therefor to an existing
Reserved Indication(s) for another ECN Compound as long as an ECN Compound does
not have more than * Reserved Indications when there is only one ECN Compound
and each ECN Compound does not have more than * Reserved Indications when there
is more than one ECN Compound.

 

Confidential Treatment Requested

 

49

--------------------------------------------------------------------------------


 

4.2.2                        License Grant in the Unrestricted Field. After the
end of the Extended Period, subject to the terms, conditions and limitations of
this Agreement, BMS agrees to grant and hereby grants to AMRI (i) a
royalty-free, exclusive license (with the right to sublicense as permitted by
and consistent with this Agreement,) in the Territory under that BMS Technology
that is reasonably required by AMRI to research, make, have made, use, sell,
Develop and/or Commercialize one or more Released Compounds and/or Released
Products for one or more Unrestricted Indications, to research, Develop, make,
have made, use, sell, offer to sell, export, import and Commercialize the
Released Compounds and Released Products for the Unrestricted Indications and
(ii) a non-exclusive, royalty-free license (with no right to sublicense) in the
Territory to synthesize and test Licensed Compounds that are not Retained
Compounds in order to identify Licensed Compounds that AMRI may want to select
as Released Compounds under Section 3.2(c) under that BMS Technology that is
reasonably required by AMRI to so synthesize and test such Licensed Compounds.
Any sublicense shall be subject to the terms and conditions of Article 9, 
Sections 3.1(d) and 3.2(c)-(h), the second sentence of Section 3.6, and
Section 3.8 of this Agreement and AMRI shall be liable for any breach of
Article 9, the second sentence of Section 3.6, or Section 3.8 of this Agreement
by a sublicensee. For the avoidance of doubt, AMRI shall have no right to
Develop or Commercialize any Released Compound or Released Product outside the
Unrestricted Indications, and BMS shall have no right to Develop or
Commercialize any Released Compounds or Released Products for any Indication,
and BMS shall have the right to Develop and Commercialize any Retained Compound
and any Retained Product for any Indication. For the further avoidance of doubt,
nothing in this Section 4.2.2 or this Agreement shall be construed as a right or
license to (a) any Know-How or Patent Right that is Controlled by BMS or any
Affiliate of BMS that may be useful but is not reasonably required by AMRI to

 

Confidential Treatment Requested

 

50

--------------------------------------------------------------------------------


 

research, make, have made, use, sell, offer to sell, export, import, Develop
and/or Commercialize Released Compounds and/or Released Products for the
Unrestricted Indications or reasonably required by AMRI to synthesize and test
Licensed Compounds that are not Retained Compounds in order to identify Licensed
Compounds that AMRI may want to select as Released Compounds under
Section 3.2(c), (b) any compound that is not a Licensed Compound, including but
not limited to any such compound that is not a Licensed Compound that now is or
in the future is under Development or being Commercialized by BMS or any of its
Affiliates or any of their licensees or that is contained in a product that now
is or in the future is under Development or being Commercialized by BMS or any
of its Affiliates or any of their licensees, or (c) any Know-How or Patent Right
Controlled by BMS or any Affiliate of BMS relating to any such compound covered
by (b) that is not a Licensed Compound or any product containing any such
compound covered by (b) that is not a Licensed Compound. In the event that AMRI
wants to license the Development and/or Commercialization of any Released
Compound and/or a Released Product for the Unrestricted Indications to a Third
Party, BMS shall have a right of first refusal for such Released Compound and/or
Released Product as set forth in Article 5.

 

4.3                                 In the event that prior to the end of the
Combined Period, BMS is licensed under Patent Rights and/or Know How of a Third
Party that are reasonably required by AMRI for the research,  Development,
manufacture, use, exportation, importation, offer for sale and/or
Commercialization of any Released Compound, and/or Released Product ( “BMS Third
Party Rights”) and BMS has the right to grant a sublicense thereunder to AMRI,
BMS shall promptly notify AMRI after obtaining any such BMS Third Party Rights,
and then at the request of AMRI during or after the Combined Period, BMS shall
grant to AMRI such a sublicense to the fullest extent permitted under the
license under which the sublicense is granted and subject to the terms,
conditions and requirements thereof to research, Develop, manufacture, have
manufactured, use, export, import, offer for sale, sell and/or

 

Confidential Treatment Requested

 

51

--------------------------------------------------------------------------------


 

Commercialize Released Compounds, and Released Products for the Unrestricted
Indications to the same extent and subject to the same restrictions as set forth
in Section 4.2.2. Such sublicense shall be granted by an amendment to this
Agreement, and without additional consideration to BMS and provided that AMRI
agrees to pay any and all amounts due to such Third Party as a direct result of
the granting of the sublicense and any other payments (royalties, milestones,
etc.) due thereunder as a direct result of AMRI being a sublicensee and/or its
activities as a sublicensee.

 

4.4                               During the Combined Period, BMS and its
Affiliates will not conduct any Primary Screening Program with respect to any
compound that is not a Licensed Compound themselves or on behalf of or in
collaboration with a Third Party. During the Combined Period, BMS and its
Affiliates will also not conduct any Development and/or Commercialization
activities themselves, or for or on behalf of or in collaboration with a Third
Party, relating to any Amine Neurotransmitter Reuptake-Inhibitor Compounds that
are or have been identified as Amine Neurotransmitter Reuptake-Inhibitor
Compounds through a Primary Screening Program and that are not Licensed
Compounds.

 

4.5                                 Notwithstanding any provision of this
Agreement to the contrary, after the Combined Period, AMRI and its Affiliates
shall have the right and license under the AMRI Technology and the BMS
Technology to make, have made, import and use all Licensed Compounds for
internal research purposes, and such internal research purposes shall include
the generation of derivatives and analogs of Licensed Compounds.

 

5.                                      BMS RIGHT OF FIRST REFUSAL

 

5.1                                 BMS Right of First Refusal. BMS shall have a
right of first refusal with respect to Released Compounds and Released Products
as follows.

 

Confidential Treatment Requested

 

52

--------------------------------------------------------------------------------


 

5.1.1                        In the event that AMRI desires at any time to enter
into a License arrangement with respect to a Released Compound and/or a Released
Product, before entering into an agreement with any Third Party with respect to
such License, AMRI will notify BMS in writing of its desire, including
information as to the scope and type of License and the Released Compounds and
Released Products that are to be part of such License and a comprehensive,
confidential package of information with respect thereto that is in the
possession of AMRI (a “License Notice”). During the thirty (30) day period after
AMRI so notifies BMS, AMRI shall promptly provide BMS with any additional
information in the possession of AMRI that BMS reasonably requests from AMRI
relating to the Released Compounds and Released Products that will be the
subject of such License.  If BMS notifies AMRI in writing of its election to
pursue a License for such Released Compound(s) and/or Released Product(s) within
* (*) days after BMS’ receipt of such License Notice, AMRI and BMS shall enter
into good faith negotiations with respect to such License for a period of * (*)
days following AMRI’s receipt of such election from BMS (the “Negotiation
Period”). During the Negotiation Period, AMRI will provide BMS with an
opportunity to make a proposal of terms and conditions with respect to such
License and AMRI will either accept the proposal, refuse the proposal or provide
a counter offer to BMS. During the Negotiation Period, each Party may revise the
terms and conditions of its proposal to the other Party and the last such term
sheet that BMS delivers to AMRI shall be deemed the term sheet that BMS delivers
to AMRI for purposes of Section 5.2 below. Such * day Negotiation Period shall
be extended by an additional * (*) days if AMRI and BMS reach agreement in
principle with respect to a term sheet with respect to such License during such
* day Negotiation Period.

 

5.1.2                        If AMRI and BMS do not conclude an agreement or an
agreement in principle with respect to such License during the * day Negotiation
Period or an agreement in the * (*) day extended period, AMRI will then be free
to enter into an agreement

 

Confidential Treatment Requested

 

53

--------------------------------------------------------------------------------


 

with any Third Party regarding such a License for such Released Compound(s)
and/or Released Product(s)  that were the subject of the License Notice
delivered to BMS under Section 5.1.1, and free to enter into any such License,
subject to the provisions set forth in Section 5.2 and provided that such
License has the same territory, the same scope of Released Compound(s) and/or
Released Product(s), the same scope of Indications, and the same field of use as
offered to BMS in the License Notice delivered to BMS under Section 5.1.1.

 

5.2                                 To the extent that BMS’ rights under this
Article 5 have not terminated or expired, AMRI shall not enter into any
agreement with any Third Party with respect to a License under terms and
conditions which are Less Favorable to AMRI than the terms and conditions set
forth in the term sheet last offered by BMS to AMRI, unless BMS is unwilling to
enter into a license agreement for the Less Favorable to AMRI terms. AMRI shall
have the option, exercisable in its sole discretion, of having an Independent
Evaluator render a decision binding upon AMRI and BMS as to whether a Third
Party Term Sheet is Less Favorable to AMRI than the terms and conditions set
forth in the term sheet last offered by BMS to AMRI.

 

5.2.1                        If AMRI intends to enter into a License agreement
with a Third Party and wants to exercise its option to have an Independent
Evaluator determine whether the Third Party Term Sheet with such Third Party is
Less Favorable to AMRI than the terms and conditions set forth in the term sheet
last offered by BMS to AMRI, AMRI shall so notify BMS and this Section 5.2.1 and
Sections 5.2.2, 5.2.3 and 5.2.4 shall apply. AMRI shall bear the costs of
engaging the Independent Evaluator. AMRI shall provide the Independent Evaluator
with a copy of the Third Party Term Sheet with such Third Party, without
revealing the identity of such Third Party, and shall also provide the
Independent Evaluator with a copy of the last term sheet offered by BMS to AMRI.

 

Confidential Treatment Requested

 

54

--------------------------------------------------------------------------------


 

5.2.2                        The Independent Evaluator shall promptly make a
determination of whether the terms and conditions of the Third Party Term Sheet
are Less Favorable to AMRI than the terms and conditions of the last term sheet
offered by BMS to AMRI in accordance with Section 5.4.1 below. The Independent
Evaluator shall be required to make a definite determination based on the
information provided to it as to whether or not the Third Party Term Sheet is
Less Favorable to AMRI than the last term sheet offered by BMS to AMRI. The
Independent Evaluator shall not have the authority to render any other
determination or to respond without a decision, and the Parties agree (i) that
the Independent Evaluator shall have no liability in any way by reason of its
decision, and (ii) to be bound by and not to challenge such determination,
except in the case where a Party alleges that the Independent Evaluator did not
act in good faith, breached a fiduciary duty or engaged in willful misconduct.

 

5.2.3                        If the Independent Evaluator determines that the
Third Party Term Sheet was not Less Favorable to AMRI than the last Term Sheet
offered by BMS to AMRI, AMRI will be free to enter into an agreement with such
Third Party having the terms and conditions set forth in the Third Party Term
Sheet (or terms and conditions more favorable to AMRI than the terms and
conditions set forth in the Third Party Term Sheet) and such other terms and
conditions as AMRI and the Third Party agree, provided however, that AMRI shall
not have the right to enter into an agreement with respect to such License with
a Third Party having terms and conditions that are Less Favorable to AMRI than
the terms and conditions set forth in the Third Party Term Sheet presented to
the Independent Evaluator.

 

5.2.4                        If the Independent Evaluator determines that the
terms and conditions set forth in the Third Party Term Sheet are Less Favorable
to AMRI than the terms and conditions last offered by BMS to AMRI, AMRI may at
its discretion continue its negotiation with the Third Party, with the objective
of obtaining financial terms and conditions

 

Confidential Treatment Requested

 

55

--------------------------------------------------------------------------------


 

that are not Less Favorable to AMRI than the financial terms and conditions last
offered by BMS to AMRI. Alternatively, AMRI may offer such financial terms and
conditions set out in the Third Party Term Sheet to BMS (or AMRI may offer BMS
terms and conditions financially less favorable to AMRI than those set out in
the Third Party Term Sheet). In the event that AMRI makes such offer to BMS,
AMRI shall also offer to BMS the same terms with respect to governance and
decision-making as set out in the Third Party Term Sheet (or otherwise proposed
by AMRI to the Third Party). If AMRI offers such terms and conditions for a
License to BMS in accordance with this Section 5.2.4, BMS will have an
additional fifteen (15) business days to provide AMRI with notice that BMS
desires to enter into an agreement with AMRI on substantially the same financial
terms and conditions as set out in such term sheet (an “Acceptance Notice”). If
an Acceptance Notice is provided by BMS, the Parties will work diligently to
expeditiously complete such an agreement. If an Acceptance Notice is not
provided by BMS within such fifteen (15) business day period, or if AMRI and BMS
do not execute a binding License agreement within ninety (90) days after receipt
of the Acceptance Notice, AMRI will be free to enter into an agreement with such
Third Party having the terms and conditions not financially Less Favorable to
AMRI than those set forth in the Third Party Term Sheet. Such ninety (90) day
period shall be extended for the period of any delays in completing the License
agreement caused by reasons beyond the reasonable control of BMS.

 

5.3                                 Any License agreement entered into by AMRI
in accordance with Section 5.2 shall be consistent with the terms and conditions
of this Agreement and shall fully enable AMRI to fully perform all of its
obligations under this Agreement which will continue in effect.

 

5.4                                 Certain Definitions. For the purposes of
this Article 5, the following capitalized terms shall have the following
meanings:

 

Confidential Treatment Requested

 

56

--------------------------------------------------------------------------------


 

5.4.1                        “Less Favorable to AMRI” means, with respect to a
Third Party Term Sheet compared to the most recent term sheet offered by BMS to
AMRI, that the Third Party Term Sheet contains financial terms which, taken as a
whole, are materially less favorable to AMRI than financial terms set forth in
the last term sheet for a License offered to AMRI by BMS.  The determination as
to whether the financial terms are materially less favorable to AMRI than the
financial terms set forth in the last term sheet for a License offered to AMRI
by BMS shall be based upon the present value of the total payments, adjusting
for the risk of pharmaceutical compound development (i.e., risk adjusted net
present value (NPV) analysis), with the same assumptions applied in the same
manner to both the Third Party Term Sheet and the last term sheet offered to
AMRI by BMS. In such evaluation, payments of equity shall be given less value
than corresponding payments in cash. The assumed probability of Approval for the
risk assessment shall be based on industry standards for compounds at the same
stage of development.

 

5.4.2                        “Third Party Term Sheet” means a term sheet
summarizing the key terms and conditions on which AMRI would be willing to enter
into a potential License arrangement with a Third Party, and such a Third Party
term sheet shall contain a level of detail comparable to the term sheet last
provided by BMS under Section 5.1.1.

 

5.4.3                            “Independent Evaluator” means an individual
with relevant expertise in the Commercialization of pharmaceutical products
employed by an independent certified public accounting firm or investment bank
of nationally recognized standing that,  at the time of the evaluation set forth
in Section 5.2 is not providing, and during the twelve (12) months prior to such
evaluation has not provided, auditing or consulting services to either Party,
and that is selected by AMRI and reasonably acceptable to BMS, or such other
qualified person as the Parties may mutually agree to.

 

Confidential Treatment Requested

 

57

--------------------------------------------------------------------------------


 

6.                                      OUTSOURCING

 

6.1                                 Subcontracting. Except for those activities
for which AMRI is responsible for performing for the Research Program, and
subject to Section 6.2, the JRC or BMS may perform any activities in support of
the research, discovery, identification, Development, exportation, importation,
manufacture, offering for sale or Commercialization of Licensed Compounds and
Licensed Products through subcontracting to a Third Party contractor or contract
service organization.

 

6.2                                 AMRI Option. AMRI shall have a first option
to be the supplier of any outsourcing of chemistry research by the JRC or BMS
that is not included in the chemistry research to be carried out by AMRI
pursuant to the Research Plan and that directly relates to the Research Program
or directly relates to the Development of Licensed Compounds, including new
chemical synthesis, and analytical development. (For the avoidance of doubt,
this option shall not apply to the outsourcing of chemistry process development,
the manufacture of any API or the manufacture of any clinical or commercial
supplies of any Licensed Products, and such outsourcing is dealt with below in
Sections 6.3, 6.4 and 6.5.)  In the event the JRC or BMS wants to outsource any
such chemistry research, it shall notify AMRI in writing that it wants to do so
(such notice the “Chemistry Outsourcing Notice”). If AMRI is both willing and
able to provide such chemistry research at the then current FTE Rate, AMRI shall
so notify the JRC or BMS within ten (10) business days of the receipt of the
Chemistry Outsourcing Notice, whereupon the JRC or BMS will not outsource such
chemistry research to a Third Party and will outsource such chemistry research
to AMRI. If, however, AMRI fails to notify the JRC or BMS within (10) business
days of the receipt of the Chemistry Outsourcing Notice that AMRI is both
willing and able to provide such chemistry research at the then current FTE Rate
or AMRI notifies the

 

Confidential Treatment Requested

 

58

--------------------------------------------------------------------------------


 

JRC or BMS within (10) business days of the receipt of the Chemistry Outsourcing
Notice that AMRI is not interested in providing such chemistry research at the
then current FTE Rate, then the JRC or BMS shall be free to outsource such
chemistry research to any Third Party.

 

6.3                                 Chemical Process Development and
Non-Commercial Manufacture of API and Licensed Products. During its existence,
the JRC will control all chemical process development and manufacturing of
Licensed Products for GLP toxicity studies and clinical trials (including,
without limitation, manufacture of API (other than API that is manufactured by
the commercial process for such API), but not formulation, packaging and
finishing of supplies), and after the expiration of the Extended Period, BMS
will control all such activities. During the Extended Period, AMRI shall notify
the BMS co-chairperson of the JRC on each anniversary of the Effective Date, and
after the Extended Period, AMRI shall notify BMS, pursuant to Section 18.5, on
the anniversary of the Effective Date, whether AMRI has an interest in
performing such activities for BMS in the event that BMS seeks to outsource any
of the foregoing activities. AMRI acknowledges that where BMS seeks to outsource
any of the foregoing activities, BMS must have the flexibility to have dual
sources for each such activity, and in some cases, additional sources. As a
result, in the event that BMS desires to use an entity other than BMS to
perform such activities, BMS will give AMRI written notice of such desire and
will solicit bids from AMRI and Third Parties and will select AMRI to
perform such activities, alone or in addition to one or more Third Parties,
provided that (a) AMRI submits a bid to perform such activities, (b) AMRI can
meet the quality targets for such activities, (c) AMRI can meet the quality
performance criteria for such activities, (d) AMRI can meet the delivery
timelines for such activities, (e) AMRI’s bid is competitive with the other bids
from Third Parties for such activities, and (f) AMRI enters into a quality
agreement for such activities containing standard BMS terms. In determining
whether AMRI can

 

Confidential Treatment Requested

 

59

--------------------------------------------------------------------------------


 

meet the quality targets, quality performance criteria and the timelines for an
activity, BMS may rely upon its prior experiences with AMRI for the provision of
process development work.  As long as AMRI can meet these criteria, it shall
receive a portion of the outsourcing work.

 

6.4                                 Commercial Manufacture of API and Licensed
Products. With respect to the manufacture of API (to be manufactured by the
commercial process for such API) and/or the formulation, packaging and/or
finishing of Licensed Product (as the case may be) for Development purposes or
commercial sale, in the event that BMS elects not to manufacture all of its
requirements of such API or to formulate, package and/or finish all of its
requirements of such Licensed Product (as the case may be) BMS will select AMRI
to manufacture at least * percent of BMS’ outsourced requirements of such API or
to formulate, package and/or finish at least * percent of BMS’ outsourced
requirements of such Licensed Product (as the case may be) provided that
(a) AMRI submits a bid to manufacture such API and/or formulate, package and/or
finish such Licensed Product (as the case may be), (b) AMRI has the capabilities
to manufacture such API and/or formulate, package and/or finish such Licensed
Product (as the case may be), (c) AMRI’s bid is competitive with the other bids
from Third Parties for the manufacture of such API and/or the formulation,
packaging and/or finishing of such Licensed Product (as the case may be), and
(d) AMRI meets the following criteria:

 

(i)  AMRI must have a manufacturing plant in existence at the time it submits
its bid with all necessary regulatory permits and certifications that meet all
applicable laws and regulations.

 

(ii)  Such plant must be suitable for the production of products regulated by
the FDA.

 

Confidential Treatment Requested

 

60

--------------------------------------------------------------------------------


 

(iii)  Such plant must have existing capacity at the time AMRI’s bid is
submitted to meet the first three years of AMRI’s potential allocation of BMS’
forecasted requirements (as of the time of the bid).

 

(iv) AMRI may subcontract any portion, but not all, of the manufacture of any
such API and/or the formulation, packaging and/or finishing of any such Licensed
Product (as the case may be) with the written consent of BMS, which consent
shall not be withheld unreasonably.

 

(v)  AMRI must not have any open FDA Form 483 observations from the FDA or any
unaddressed written document from a regulatory body equivalent to the FDA
indicating non-compliance with cGMPs.

 

(vi) AMRI must enter into a quality agreement containing standard BMS terms.

 

6.5                                 The JRC or BMS shall be free to use any
Third Party to perform any of the activities described under Sections 6.2, 6.3
and 6.4 provided the applicable process set forth above in Section 6.2, 6.3 or
6.4 is followed. Any breach by the JRC or BMS of Sections 6.2, 6.3 or 6.4 shall
not be a material breach of this Agreement and AMRI may not terminate this
Agreement for any such breach.

 

7.                      CLINICAL DEVELOPMENT;  REGULATORY FILINGS; 
COMMERCIALIZATION

 

7.1                                 Non-clinical Development Outside the
Research Program. As between the Parties, BMS shall have sole responsibility
for, and shall bear the cost of conducting all non-clinical Development that is
not included in the Research Program, and shall bear the cost of its

 

Confidential Treatment Requested

 

61

--------------------------------------------------------------------------------


 

activities in carrying out its responsibilities under the Research Program and
the costs incurred in accordance with Sections 2.7 and 2.8.

 

7.2                                 Clinical Development Responsibilities and
Costs. As between the Parties, BMS shall have sole responsibility for, and shall
bear the cost of conducting all clinical trials with respect to the Licensed
Compounds, and Licensed Products being Developed by BMS during the Combined
Period and with respect to the Retained Compounds and Retained Products being
Developed by BMS after the Combined Period. At the cost and expense of BMS, AMRI
will cooperate with and support BMS, as may be reasonably necessary, in
obtaining Approvals for any Retained Product, in the Territory, including
providing necessary documents, or other materials required by law to file
Registration Dossiers or obtain Approvals.

 

7.3                                 Regulatory Responsibilities and Costs. As
between the Parties, BMS shall have sole responsibility for, and shall bear the
cost of preparing, all regulatory filings and related submissions with respect
to the Licensed Compounds and Licensed Products being Developed by BMS during
the Combined Period and with respect to the Retained Compounds and Retained
Products being Developed by BMS after the Combined Period, and BMS shall own all
such regulatory filings, including all Registration Dossiers.

 

7.4                                 Commercialization. As between the Parties,
BMS shall have sole responsibility for, and shall bear the cost of
Commercializing Retained Products in the Territory.

 

8.                                      COMMITMENT UNDERTAKINGS OF AMRI AND BMS

 

8.1                                 Undertakings of AMRI and BMS. During the
Research Term, each Party will promptly communicate to the other Party all
Know-How which, in the case of BMS, is BMS Know-How and which, in the case of
AMRI, is AMRI Know-How.

 

Confidential Treatment Requested

 

62

--------------------------------------------------------------------------------


 

8.2                                 Diligent Performance. Each Party shall use
Commercially Reasonable Efforts during the Research Term to perform that part of
the Research Program for which such Party is responsible pursuant to the terms
and conditions of this Agreement, and to complete such tasks in compliance with
the Research Plan. BMS shall use Commercially Reasonable Efforts to Develop or
Commercialize at least one Licensed Compound or Licensed Product. During the
Combined Period, such Commercially Reasonable Efforts shall be satisfied if BMS
uses Commercially Reasonable Efforts to conduct the Development of at least one
Licensed Compound to obtain ECN Approval thereof. During the period that BMS is
funding at least * (*) FTEs of AMRI that are working on the Research Program,
BMS shall be deemed to be using such Commercially Reasonable Efforts and to have
satisfied its obligation under this Agreement to use Commercially Reasonable
Efforts to Develop or Commercialize at least one Licensed Compound or Licensed
Product. After the Combined Period, BMS shall use Commercially Reasonable
Efforts to conduct the Development, manufacturing, and obtain Approval of at
least one Retained Product for at least one Reserved Indication in the United
States. After Approval in the United States of a Retained Product for an
Indication, BMS shall use Commercially Reasonable Efforts to Commercialize each
such Retained Product for each such Indication in the United States. With
respect to countries outside the United States, after the Combined Period BMS
shall use Commercially Reasonable Efforts to obtain Approval of at least one
Retained Product for at least one Reserved Indication in each Major Market
Country other than the United States unless Commercialization of such Product in
any such Major Market Country is not warranted because of Approval and/or
Commercialization issues in such country that are not caused by BMS or a product
being marketed or to be marketed by BMS in such country. As reasonably requested
by AMRI, BMS shall provide AMRI with information as to why Commercialization is
not warranted. In the event that BMS is complying with BMS’ obligations under
this Section 8.2 with respect to one Retained Product, then all Reserved
Indications shall remain Reserved Indications. In

 

Confidential Treatment Requested

 

63

--------------------------------------------------------------------------------


 

addition, if BMS is meeting its obligations under this Section 8.2 with respect
to one Retained Product, then BMS shall not be obligated to Develop or
Commercialize any other Retained Product.

 

8.3                                 In the event that there is a Reserved
Indication that is not a Reserved Indication for a Retained Compound that is
being Developed pursuant to Section 8.2, AMRI and BMS shall discuss in good
faith changing such Reserved Indication to an Unrestricted Indication.

 

8.4                                 In the event that within three (3) years
after the end of the Combined Period BMS has not initiated a Phase I Clinical
Trial with respect to an ECN Compound that was an ECN Compound at the end of the
Combined Period and there is a Reserved Indication for such ECN Compound that is
not a Reserved Indication for an ECN Compound that is being Developed pursuant
to Section 8.2, BMS agrees to change such Reserved Indication to an Unrestricted
Indication unless BMS can reasonably demonstrate a good faith intent to initiate
Development without an unreasonable delay and to continue to Develop for
Approval in the United States a Retained Product as to which such Reserved
Indication is a Reserved Indication. For the avoidance of doubt, in the event
BMS does demonstrate a good faith intent to initiate Development without an
unreasonable delay and to continue to Develop for Approval in the United States
a Retained Product for such Reserved Indication, all other Reserved Indications
associated with such Retained Product shall also remain Reserved Indications.

 

8.5                                 In the event that BMS terminates Development
of an ECN Compound after initiation of a clinical trial with respect thereto and
BMS does not pursue in good faith a program to identify a Licensed Compound that
is licensed to BMS under this Agreement to replace such ECN Compound or does not
identify another ECN Compound licensed to BMS under this Agreement that is such
a replacement within two (2) years after the termination of such

 

Confidential Treatment Requested

 

64

--------------------------------------------------------------------------------


 

clinical trials and there is a Reserved Indication for such ECN Compound that is
not a Reserved Indication for an ECN Compound that is being Developed pursuant
to Section 8.2, then BMS agrees to change such Reserved Indication to an
Unrestricted Indication unless BMS can reasonably demonstrate a good faith
intent to initiate Development without an unreasonable delay and to continue to
Develop for Approval in the United States a Retained Product for such Reserved
Indication. For the avoidance of doubt, in the event BMS does demonstrate a good
faith intent to initiate Development without an unreasonable delay and to
continue to Develop for Approval in the United States a Retained Product for
such Reserved Indication, all other Reserved Indications associated with such
Retained Product shall also remain Reserved Indications.

 

8.6                                 In the event that BMS or any of its
Affiliates decides that BMS will discontinue and/or suspend Development and/or
Commercialization of a Licensed Product and/or such Development and/or
Commercialization is discontinued or suspended, BMS shall provide AMRI promptly
with written notice thereof.

 

Confidential Treatment Requested

 

65

--------------------------------------------------------------------------------


 

9.                                      CONFIDENTIAL INFORMATION.

 

9.1                                 In General. During the term of this
Agreement, and for a period of ten (10) years after this Agreement expires or
terminates, each Party will maintain all Confidential Information received by it
under such Agreement in trust and confidence and will not disclose any such
Confidential Information to any Third Party or use any such Confidential
Information for any purposes in each case other than those permitted by this
Agreement. Confidential Information shall not be used for any purpose or in any
manner that would constitute a violation of any laws or regulations, including
without limitation the export control laws of the United States. Confidential
Information shall not be reproduced in any form except as required to accomplish
the intent of this Agreement. No Confidential Information shall be disclosed to
any Affiliate or any employee, agent, consultant, contractor, clinical
investigator, or sublicensee of such Party or its Affiliates who does not have a
need for such information. To the extent that disclosure is authorized by this
Agreement, the disclosing Party will obtain prior agreement from its employees,
agents, consultants, contractors, Affiliates, sublicensees, and clinical
investigators to whom disclosure is to be made to hold in confidence and not
make use of such information for any purpose other than those permitted by this
Agreement. Each Party will use at least the same standard of care as it uses to
protect its own Confidential Information of a similar nature to ensure that such
employees, agents, consultants, contractors, Affiliates, sublicensees and
clinical investigators do not disclose or make any unauthorized use of such
Confidential Information, but no less than reasonable care. Each Party will
promptly notify the other upon discovery of any unauthorized use or disclosure
of the Confidential Information.

 

                                                As used in this Agreement,
“Confidential Information” shall mean all information, data and tangible
materials, received by either Party from the other Party pursuant to this
Agreement and all information, data and tangible materials developed during the
course of the Research Program that relates to Licensed Compounds and/or
Licensed Products shall be the

 

Confidential Treatment Requested

 

66

--------------------------------------------------------------------------------


 

Confidential Information of each Party (and each Party shall be deemed to have
received such information, data and tangible materials from the other Party;
provided that neither Party will be deemed a disclosing Party with respect to
such information, data and tangible materials for the purposes of
Section 9.2.1), including without limitation Know-How, scientific information,
clinical data, efficacy and safety data, adverse event information, formulas,
methods and processes, specifications, pricing information (including discounts,
rebates and other price adjustments) and other terms and conditions of sales,
customer information, business plans, and all other intellectual property.

 

9.2                                 Exceptions. Confidential Information shall
not include any information that the receiving Party can demonstrate, by
competent proof:

 

                                                9.2.1                       is
publicly disclosed by the disclosing Party, either before or after it becomes
known to the receiving Party or is already in or hereafter enters the public
domain through no fault of the receiving Party or its Affiliates;

 

                                                9.2.2                       was
known to the receiving Party or any of its Affiliates, without obligation to
keep it confidential, prior to when it was received from the disclosing Party or
prior to being developed in the case of information, data and tangible materials
developed during the course of the Research Program;

 

                                                9.2.3                       is
hereafter lawfully furnished to the receiving Party or any of its Affiliates by
a Third Party without restriction on disclosure and where such Third Party does
not violate any contractual, legal or fiduciary obligation to the disclosing
Party (or the other Party in the case of information, data and tangible
materials developed during the course of the Research Program) by providing such
Confidential Information to the receiving Party; or

 

Confidential Treatment Requested

 

67

--------------------------------------------------------------------------------


 

                                                9.2.4.                    is the
subject of a written permission to disclose provided by the disclosing Party (or
the other Party in the case of information, data and tangible materials
developed during the course of the Research Program), or

 

                                                9.2.5                       is
independently developed by employees of the receiving Party, who did not use
Confidential Information of the disclosing Party or information, data and
tangible materials developed during the course of the Research Program by either
Party and without breach of this Agreement.

 

9.3                                 Financial Terms Confidential. The Parties
agree that the financial terms of this Agreement will be considered Confidential
Information of both Parties. Notwithstanding the foregoing, either Party
may disclose such terms to sublicensees, its attorneys and financial advisers,
bona fide potential acquirors and/or merger/acquisition candidates and/or
copromotion partners, financial underwriters, potential investors, lenders, and
permitted subcontractors and sub-distributors, and other parties with a need to
know such information. All such disclosures shall be made only to parties under
an obligation of confidentiality. In addition, such financial terms may be
disclosed where required by an applicable rule, law and/or regulation, provided
that the disclosing Party provides prior notice to the other Party and attempts
to seek confidential treatment thereof to the extent available. With respect to
any filing relating to this Agreement required by the Securities and Exchange
Commission of the United States or any equivalent body, the Party making such
filing with the Securities and Exchange Commission of the United States or any
equivalent body shall provide the non-filing Party with a reasonable opportunity
to review and comment upon any such proposed filing prior to the submission of
such filing and shall make every effort to accommodate any requests of the
non-filing Party with respect to such proposed filing.

 

Confidential Treatment Requested

 

68

--------------------------------------------------------------------------------


 

9.4                                 Authorized Disclosure. Notwithstanding any
other provision of this Agreement, each Party may disclose Confidential
Information if and to the extent such disclosure:

 

                                                9.4.1                       is
in response to a valid order of a court or other governmental body of the United
States or a foreign country, or any political subdivision thereof; provided,
however, that the responding Party shall first have given notice to the other
Party and shall have made a reasonable effort to obtain a protective order
requiring that the Confidential Information so disclosed be used only for the
purposes for which the order was issued;

 

                                                9.4.2                       is
otherwise required by law or regulation; or

 

                                                9.4.3                       is
otherwise necessary to file or prosecute patent applications included in the
AMRI Patent Rights or BMS Licensed Patent Rights, to prosecute or defend
litigation, to comply with applicable governmental regulations, or to establish
or exercise rights or enforce obligations under this Agreement, but only to the
extent that any such disclosure is necessary;

and provided that with respect to Sections 9.4.2 and 9.4.3, the other Party is
notified in advance (where possible) or shortly thereafter (where it is not
possible to provide advance notice) of such disclosure.

 

9.5         Equitable Remedies. The Parties acknowledge and agree that money
damages may not be a sufficient remedy for any breach or threatened breach of
this Article 9 and that the Parties shall be entitled, without the requirement
of posting a bond or other security, to seek specific performance and injunctive
or other equitable relief as a remedy for any such breach or threatened breach.
Such remedies shall not be deemed to be the exclusive remedies for a breach or
threatened breach

 

Confidential Treatment Requested

 

69

--------------------------------------------------------------------------------


 

of this Article 9 but shall be in addition to all other remedies available to
the Parties at law or in equity.

 

9.6         Other Terms. Nothing in this Article 9 shall be construed to create
or imply any right or license under any patent rights, trademarks, copyrights or
other intellectual property rights owned or controlled by a Party or its
Affiliates except as may be expressly set forth in the other Articles of this
Agreement. The confidentiality obligations set forth in this Article 9 shall
supersede the confidentiality obligations set forth in the confidentiality
agreement dated as of April 7, 2004 between BMS and AMRI, as amended, and the
June 8, 2005, Material Transfer Letter Agreement between BMS and AMRI, and shall
govern any and all information disclosed by either Party to the other pursuant
thereto and shall be retroactively effective to the date of such confidentiality
agreement. Nothing in this Article 9 shall be construed to preclude AMRI from
Developing and/or Commercializing a Released Compound and/or Released Product
and/or licensing a Released Compound and/or Released Product to a Third Party
and disclosing and using Confidential Information of BMS with respect thereto
consistent with the rights and obligations of AMRI under this Agreement; 
provided however, Confidential Information of BMS must be disclosed to any such
Third Party on the same terms and conditions as contained in this Article 9.
Nothing in this Article 9 shall be construed to preclude BMS from Developing
and/or Commercializing a Retained Compound and/or a Retained Product and/or
licensing a Retained Compound and/or Retained Product to a Third Party and
disclosing and using Confidential Information of AMRI with respect thereto
consistent with the rights and obligations of BMS under this Agreement; 
provided however, Confidential Information of AMRI must be disclosed to any such
Third Party on the same terms and conditions as contained in this Article 9.

 

9.7         Procedure for Public Announcements. Neither Party will issue any
press release or make any public announcement concerning this Agreement without
obtaining the prior consent of the other Party to the content of the press
release or announcement, which consent shall not be

 

Confidential Treatment Requested

 

70

--------------------------------------------------------------------------------


 

unreasonably withheld. This Section does not limit either Party’s right to make
disclosures to the extent required by applicable law.

 

9.8         Publications. Neither Party shall publish or otherwise present any
AMRI Know-How, BMS Know-How or other Confidential Information (including,
without limitation, inventions arising under this Agreement) (collectively, the
“Reviewable Publications”), without the opportunity for prior review by the
other Party and without the prior written consent of the other Party, except
where otherwise expressly provided for under this Agreement. Each Party agrees
to provide the other Party’s patent counsel the opportunity to review any such
proposed publication or presentation (including, without limitation, abstracts,
manuscripts or verbal presentations) at least thirty (30) days prior to their
intended submission for publication or presentation and agrees, upon request,
not to submit any such proposed publication or make such proposed presentation
for such additional reasonable period of time (but not to exceed an additional
90 days) to enable the other Party to secure patent protection for any material
therein which it believes to be patentable or to discuss the implications of
publication or presentation on eventual commercialization and competitors.
  Neither Party shall have the right to publish or present Confidential
Information of the other Party. Notwithstanding the foregoing, the Parties
recognize that independent investigators will be engaged in the future, to
conduct clinical trials of Licensed Products. The Parties recognize that such
investigators operate in an academic environment and may release information
regarding such studies in a manner consistent with academic standards; provided,
that each Party will use reasonable efforts to file relevant patent applications
prior to publication or presentation of such studies. Notwithstanding anything
to the contrary, BMS shall have the right to disclose the chemical structure of
a Licensed Compound after filing an IND therefor.

 

10.                                                                             
UPFRONT PAYMENT AND MILESTONE PAYMENTS.

 

10.1                           Initial Payment and Cancellation of Warrants.
Within ten (10) business days of the Effective Date, BMS shall pay to AMR
Technology, Inc. a non-refundable, non-creditable

 

Confidential Treatment Requested

 

71

--------------------------------------------------------------------------------


 

payment of eight million Dollars ($8,000,000) by electronic funds transfer into
an account designated in writing by AMRI, and BMS and Albany Molecular
Research, Inc. shall cancel the warrants issued to BMS pursuant to the Warrant
Issue Agreement.

 

10.2                           Milestone Payments. Subject to the terms of this
Agreement, and in particular Sections 10.4 and 10.5, BMS shall make the
following noncreditable, nonrefundable milestone payments to AMR
Technology, Inc. within twenty (20) business days following the occurrence of
each of the following milestone events for the first two (2) Licensed Products
to achieve each milestone event. The milestone payment to be made will depend
upon whether the Licensed Product contains an Advanced Lead Candidate Compound
or a Non-Advanced Lead Candidate Compound. By way of illustration, if the first
two products that are Licensed Products that achieve a milestone event contain a
compound that is not an Advanced Lead Candidate Compound, the milestone payment
will be the corresponding Non-Advanced Lead Candidate Compound milestone payment
set forth in this Section 10.2 in the table below and the third product that is
Licensed Product to achieve that milestone event contains an Advanced Lead
Candidate Compound, the milestone payment for such third product achieving that
milestone event would be the milestone payment set forth in the table in
Section 10.3, not the Advanced Lead Candidate Compound milestone payment set
forth in this Section 10.2 in the table below.

 

EVENT

 

Non-
Advanced
Lead
Candidate
Compound

 

Advanced
Lead
Candidate
Compound

 

 

 

 

 

 

 

ECN Approval

 

*

 

*

 

IND Filing (or IND Equivalent)

 

*

 

*

 

Commencement of a Phase IIa Clinical Trial

 

*

 

*

 

 

Confidential Treatment Requested

 

72

--------------------------------------------------------------------------------


 

Commencement of a Phase III Clinical Trial

 

*

 

*

 

Acceptance of NDA filing in the US

 

*

 

*

 

NDA Approval

 

*

 

*

 

Acceptance of MAA filing

 

*

 

*

 

MAA Approval

 

*

 

*

 

Acceptance of JNDA filing in Japan

 

*

 

*

 

JNDA Approval

 

*

 

*

 

 

10.3                           Subject to the terms of this Agreement, and in
particular Sections 10.4 and 10.5, BMS shall make the following noncreditable,
nonrefundable milestone payments to AMR Technology, Inc. within twenty (20)
business days following the occurrence of each of the following milestone events
for the * products that are Licensed Products to achieve each milestone event
(regardless of whether such Licensed Product contains an Advanced Lead Candidate
Compound or a Non-Advanced Lead Candidate Compound):

 

EVENT

 

 

 

 

 

 

 

ECN Approval

 

*

 

IND Filing (or IND Equivalent)

 

*

 

Commencement of a Phase IIa Clinical Trial

 

*

 

Commencement of a Phase III Clinical Trial

 

*

 

Acceptance of NDA filing in the US

 

*

 

NDA Approval

 

*

 

Acceptance of MAA filing

 

*

 

MAA Approval

 

*

 

 

Confidential Treatment Requested

 

73

--------------------------------------------------------------------------------


 

Acceptance of JNDA filing in Japan

 

*

 

JNDA Approval

 

*

 

 

10.4                           In the event that the Development or
Commercialization of a Lead Product is terminated, milestone payments will be
due for those milestone events that are achieved by a backup Licensed Product
and that were not achieved by the Lead Product. For the avoidance of doubt, if a
particular milestone payment has been paid for one Licensed Product and another
Licensed Product is substituted for that Licensed Product which is no longer
being developed where the substitute Licensed Product is being developed for the
same Indication as the earlier Licensed Product and the substitute Licensed
Product achieves the same milestone, no payment will be due for the substitute
Licensed Product achieving that earlier milestone event, provided, however, that
future milestones for the substitute Licensed Product shall be paid under
Section 10.2 or 10.3 dependent upon whether it contains an Advanced or
Non-Advanced Lead Candidate Compound. No milestone payments shall be due or
payable for a Licensed Product (after the end of the Combined Period) that is a
backup to a Lead Product (i.e., is being Developed for the same Indication as a
Lead Product) and for which BMS has not received Reserved Indications under
Section 4.2.1 (during the Combined Period), until either the backup has replaced
a Lead Product and achieves a later milestone event, as described above, or
until an NDA for the Lead Product obtains Approval, for which it is a backup. In
the latter case, if the backup is continued in Development, after an NDA obtains
Approval for its respective Lead Product, then payment for all milestone events
achieved by that backup will be due and payable. Subject to the foregoing, for
the purposes of paying a milestone payment for more than one Licensed Product
that achieves the corresponding milestone event, each Licensed Product that
achieves that milestone event must have a different API than any other Licensed
Product that has previously achieved that milestone

 

Confidential Treatment Requested

 

74

--------------------------------------------------------------------------------


 

event. No milestone payment will be paid for a different Indication for a
Licensed Product that has already achieved the corresponding milestone event for
any other Indication.

 

10.5                           If a milestone event is achieved for a Licensed
Product and an earlier milestone event(s) has not been achieved for such
Licensed Product, then the milestone payment for such earlier milestone event(s)
shall also become due and payable for such Licensed Product at such time. By way
of illustration, if a Phase IIa Clinical Trial is not conducted for a Licensed
Product and a Phase III Clinical Trial is commenced for such Licensed Product,
then the milestone payment for the commencement of a Phase IIa Clinical Trial
for such Licensed Product and the milestone payment for the commencement of a
Phase III Clinical Trial would both be due and payable.

 

10.6                           The fact that a payment under this Agreement is
indicated to be non-refundable shall not affect the calculation of any damages
that a Party may be entitled to under this Agreement.

 

11.                               ROYALTY PAYMENTS

 

11.1                           Royalties. BMS will pay the following royalties
to AMR Technology, Inc. based on combined, worldwide annual Net Sales of all
Royalty Bearing Products containing Non-Advanced Lead Candidate Compounds:

 

 

 

Royalty Rate

 

 

 

 

 

Annual Net Sales under $1.0 billion

 

*

%

Annual Net Sales between $1.0 billion and $2.0 billion

 

*

%

Annual Net Sales greater than $2.0 billion

 

*

%

 

Confidential Treatment Requested

 

75

--------------------------------------------------------------------------------


 

By way of illustration, if the annual worldwide Net Sales of Royalty Bearing
Products containing Non-Advanced Lead Candidate Compounds as APIs are $2.2
billion, the royalties due would be $* million (i.e., (*% x $* billion) + (*% x
$* billion) + (*% x $* million) = $* million + $* million + $* million = $*
million).

 

BMS will pay the following royalties to AMR Technology, Inc. based on combined,
worldwide annual Net Sales of all Royalty Bearing Products containing Advanced
Lead Candidate Compounds:

 

 

 

Royalty Rate

 

 

 

 

 

Annual Net Sales under $1.0 billion

 

 

*%

Annual Net Sales between $1.0 billion and $2.0 billion

 

 

*%

Annual Net Sales greater than $2.0 billion

 

 

*%

 

By way of illustration, if the annual worldwide Net Sales of Royalty Bearing
Products containing Advanced Lead Candidate Compounds as APIs are $2.2 billion,
the royalties due would be $* million (i.e., (*% x $* billion) + (*% x $*
billion) + (*% x $* million) = $* million + $* million + $* million = $*
million).

 

11.2         Royalty Term.   Royalties will be paid by BMS on a Royalty Bearing
Product by Royalty Bearing Product and country-by-country basis for each Royalty
Bearing Product in each country for each year until ten (10) years after First
Commercial Sale in such country of such Royalty Bearing Product; provided,
however, that royalties shall continue in such country for each Calendar Quarter
that such Royalty Bearing Product sold in such country is a Patented Royalty
Bearing Product in such country (i.e., the actual commercial manufacture of such
Royalty Bearing Product in such

 

Confidential Treatment Requested

 

76

--------------------------------------------------------------------------------


 

country, the sale of such Royalty Bearing Product in such country, or the use
for which such Royalty Bearing Product is sold in such country by BMS, its
Affiliates or (sub)licensees is Covered by a Valid Claim of an AMRI Patent Right
in such country and/or a Valid Claim of a BMS Licensed Patent Right in such
country) or * (the “Royalty Term”), and if in such case such Patented Royalty
Bearing Product is a Patented Royalty Bearing Product in such country, the
royalty in such country shall not be reduced, and if in such case such Patented
Royalty Bearing Product is not a Patented Royalty Bearing Product in such
country but is * the royalty in such country shall be reduced by * percent, and
further provided if there are no Valid Claims in the AMRI Patent Rights and/or
the BMS Patent Rights in such country that are able, by filing of an
infringement Action, to prevent a Third Party or Third Parties from marketing a
product or products containing the same Licensed Compound as that contained in
such Royalty Bearing Product (or any salt, solvate, crystalline or
noncrystalline form of such Licensed Compound), whether filed under an NDA or
ANDA (Abbreviated New Drug Application) or otherwise and such Third Party or
Third Parties are not authorized by BMS, its Affiliates or its (sub)licensees to
sell such product or products (each such product a “Generic Product”), royalties
shall be reduced in such country in a Calendar Quarter by: (a) * percent (*%) if
sales of such Generic Products in such country in such Calendar Quarter exceed *
percent (*%) of the sum of all prescriptions for such form of such Royalty
Bearing Product sold by BMS, its Affiliates and (sub)licensees and by the Third
Party seller(s) of such Generic Product(s) (based on unit-equivalent data for
all dosage strengths of such form) in such country during such Calendar Quarter,
(b) by * percent (*%) if such sales of such Generic Product(s) in such country
in such Calendar Quarter exceed * percent (*%) of the sum of all prescriptions
for such form of such Royalty Bearing Product sold by BMS, its Affiliates and
(sub)licensees and by the Third Party seller(s) of such Generic Product(s)
(based on unit-equivalent data for all

 

Confidential Treatment Requested

 

77

--------------------------------------------------------------------------------


 

dosage strengths of such form) in such country during such Calendar Quarter, and
(c) by * percent (*%) if sales of such Generic Product(s) in such country in
such Calendar Quarter exceed * percent (*%) of the sum of all prescriptions for
such form of such Royalty Bearing Product sold by BMS, its Affiliates and
(sub)licensees and by the Third Party seller(s) of such Generic Product(s)
(based on unit-equivalent data for all dosage strengths of such form) in such
country in such Calendar Quarter.  If the prescriptions are not reportable in a
given country, then the Parties will use another mutually agreed upon method for
such country.  Such adjustments shall be retroactive to the beginning of the
applicable Calendar Quarter

 

11.3     If BMS, in its reasonable judgment, is required to obtain a license
from any Third Party under any patent or patent application in order to import,
export, manufacture, use, offer to sell and/or Commercialize any Licensed
Compound, and if BMS is required to pay to such Third Party a royalty under such
license calculated on sales of a Royalty Bearing Product in a particular
country, or if BMS is required by a court of competent jurisdiction to pay such
a royalty to such a Third Party, then the amount of BMS’ royalty obligations
under Section 11.1 hereof with respect to such Royalty Bearing Product sold in
such country in a Calendar Quarter shall be reduced by * percent (*%) of the
amount of the royalty paid to such Third Party for such Royalty Bearing Product
sold in such country in such Calendar Quarter, provided however, that the
royalties payable under Section 11.1 hereof shall not be reduced in any such
event below *% of the amounts set forth in Section 11.1 with respect to such
Royalty Bearing Product in such country in such Calendar Quarter.

 

11.4     Reports; Payment Procedures, Taxes.

 

11.4.1              Within twenty (20) days of the end of each Calendar Quarter,
BMS shall provide to AMR Technology, Inc. a written report, in the English
language, showing (a) the Net Sales (and how calculated)  of each form of
Royalty Bearing Product sold by BMS, its Affiliates and its (sub) licensees (if
applicable) in each country of the

 

Confidential Treatment Requested

 

78

--------------------------------------------------------------------------------


 

Territory during the reporting period; (b) the calculation of any royalty
amounts due AMR Technology, Inc., (c) withholding taxes, if any, required by law
to be deducted in respect of such Net Sales; and (d) the exchange rates used in
determining the amount of Dollars. With respect to sales of a Licensed Product
invoiced in Dollars, the Net Sales shall be expressed in Dollars. With respect
to sales of a Licensed Product invoiced in a currency other than Dollars, the
Net Sales hereunder shall be expressed in the domestic currency of the entity
making the sale, together with the Dollar equivalents of same, calculated using
the procedure set forth in Section 11.6.  If any permitted (sub)licensee makes
any sales invoiced in a currency other than its domestic currency, the Net Sales
shall be converted to its domestic currency in accordance with the permitted
(sub) licensee’s normal accounting practices.

 


11.4.2.             ANY TAX, DUTY OR OTHER LEVY PAID OR REQUIRED TO BE WITHHELD
BY BMS OR ITS SUBLICENSEES ON BEHALF OF AMR TECHNOLOGY, INC. ON ACCOUNT OF ANY
PAYMENTS PAYABLE TO AMR TECHNOLOGY, INC. BY BMS, UNDER THIS AGREEMENT SHALL BE
DEDUCTED FROM THE AMOUNT OF PAYMENTS OTHERWISE DUE, PROVIDED THAT BMS SHALL USE
DILIGENT EFFORTS TO MAKE SUCH DEDUCTIONS ONLY TO THE MINIMUM PRACTICAL EXTENT
REQUIRED BY THE RELEVANT JURISDICTION.  UPON REQUEST, BMS SHALL SECURE AND SEND
TO AMR TECHNOLOGY, INC. PROOF OF ANY SUCH TAXES, DUTIES OR OTHER LEVIES WITHHELD
AND PAID BY BMS OR ITS SUBLICENSEES FOR THE BENEFIT OF AMR TECHNOLOGY, INC., AND
COOPERATE AT AMR TECHNOLOGY, INC.’S REASONABLE REQUEST TO ENSURE THAT AMOUNTS
WITHHELD ARE REDUCED TO THE FULLEST EXTENT PERMITTED BY THE RELEVANT
JURISDICTION, AND TO PERMIT AMR TECHNOLOGY, INC. TO OBTAIN TAX CREDITS AND OTHER
BENEFITS.


 


CONFIDENTIAL TREATMENT REQUESTED


 


79

--------------------------------------------------------------------------------



 


11.4.3              ANYTHING TO THE CONTRARY NOTWITHSTANDING, NEITHER PARTY
SHALL HAVE ANY OBLIGATION TO PAY ANY INCOME, REVENUE OR PROFIT TAX IMPOSED ON
THE OTHER PARTY OR ANY OF ITS AFFILIATES THAT MAY ARISE FROM THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


11.4.4              ALL PAYMENTS TO BE MADE BY BMS UNDER THIS ARTICLE 11 SHALL
BE PAYABLE WITHIN FORTY FIVE (45) DAYS OF THE END OF EACH CALENDAR QUARTER IN
DOLLARS AND SHALL BE PAID BY BMS ON ITS ACCOUNT AND ON ACCOUNT OF ITS AFFILIATES
AND (SUB) LICENSEES BY ELECTRONIC FUNDS TRANSFER TO AMR TECHNOLOGY, INC.’S BANK
ACCOUNT IN ACCORDANCE WITH THE TRANSFER INSTRUCTIONS SET FORTH IN EXHIBIT 11.4.4
OR TO ANY OTHER BANK ACCOUNT THAT MAY BE INDICATED BY AMR TECHNOLOGY, INC. IN
WRITING BY ANY OFFICER HOLDING THE TITLE EQUIVALENT OF VICE PRESIDENT (OR
HIGHER) IN AMR TECHNOLOGY, INC.    AMR TECHNOLOGY, INC. SHALL PROVIDE BMS IN
WRITING WITH SUCH OTHER INFORMATION AS BMS MAY REQUIRE TO MAKE THE TRANSFER.  IF
AT ANY TIME LEGAL RESTRICTIONS PREVENT THE PROMPT REMITTANCE OF PART OR ALL OF
ANY SUCH PAYMENT DUE UNDER THIS ARTICLE 11 WITH RESPECT TO ANY COUNTRY WHERE THE
LICENSED PRODUCT IS SOLD, BMS SHALL HAVE THE RIGHT AND OPTION TO MAKE SUCH
PAYMENTS BY DEPOSITING THE AMOUNT THEREOF IN LOCAL CURRENCY TO AMR TECHNOLOGY,
INC.’S ACCOUNT IN A BANK OR OTHER DEPOSITORY IN SUCH COUNTRY.

 

11.5         Late Payments.  In the event that any payment due hereunder is not
made when due, the payment shall accrue interest from the date due at the rate
of two percent (2%) per annum above the Prime Rate then prevailing at Citibank,
N.A., New York, New York, provided that in no event shall such rate exceed the
maximum legal annual interest rate in New York, New York, USA.  The payment of
such interest shall not limit AMR Technology, Inc. from exercising any other
legal rights it may have as a consequence of the lateness of any payment.

 

11.6         Currency Conversion.   Any amounts required to be converted into
U.S. dollars under this Article 11 shall be converted into U.S. Dollars on a
monthly basis using the applicable

 

Confidential Treatment Requested

 

80

--------------------------------------------------------------------------------


 

exchange rates then used by BMS for converting local currency into the United
States Dollar in producing its financial accounts for its annual report to its
shareholders, it being understood that BMS currently calculates the rate for an
applicable month based on the average of the New York Federal Reserve daily
foreign exchange rates as of 12 Noon EST from the 21st to the 20th of the two
(2) months prior to the month of calculation (e.g., the March monthly
calculation would be set based on January 21 to February 20th).

 

11.7         Records, Audits.  BMS agrees to maintain and shall require its
Affiliates, and (sub) licensees to maintain accurate books and records in
accordance with all applicable accounting standards and law and regulations and
consistent with the books and records of BMS generally, that accurately reflect
all costs, expenses, and revenues relevant to the determination of any royalty
payment obligations pursuant to this Agreement.   AMR Technology, Inc., together
with its independent representatives and accountants reasonably acceptable to
BMS (and subject to the execution of an appropriate written agreement of
confidentiality), shall be entitled to audit such books and records of BMS and
its Affiliates and (sub) licensees, at reasonable times and upon reasonable
notice, solely for the purposes of verifying the correctness and/or completeness
of any royalty report and the calculation of royalty payments with respect to
one or more of the three (3) Calendar Years preceding the Calendar Year in which
the request is made. The foregoing right of review may be exercised only once
per Calendar Year and only once with respect to any such royalty report and/or
royalty payment.  Results of any such examination shall be (a) limited to
information relating to the royalty reports and royalty payments being audited,
(b) made available to both AMR Technology, Inc. and BMS and (c) subject to
Article 9 (Confidential Information).   AMR Technology, Inc. shall bear the full
cost of the performance of any such audit, unless such audit discloses a
variance to the detriment of AMR Technology, Inc. of more than five percent (5%)
from the amount of aggregate royalties payable for the Calendar Years that are
audited.  In such case, BMS shall bear the full cost of the performance of such
audit.  BMS shall, within ten (10)

 

Confidential Treatment Requested

 

81

--------------------------------------------------------------------------------


 

Business Days of receipt of the report of the auditor, make a correcting payment
to AMR Technology, Inc. in an amount sufficient to correct the underpayment
determined by the audit and to pay interest on the amount of the underpayment
equal to two (2) percentage points over the Prime Rate as published from time to
time by Citibank N.A., New York, New York, compounded annually, from the date
the underlying payments were originally due to the date of the correcting
payment.  Any overpayment shall be promptly refunded by AMR Technology, Inc. to
BMS without interest.

 

12.              INDEMNIFICATION AND INDEMNIFICATION PROCEDURE.

 

12.1         Indemnification.

 

12.1.1      Indemnification by BMS.  Subject to Section 12.2, BMS agrees to
defend AMRI, its Affiliates and their respective directors, officers, employees
and agents (collectively, the “AMRI Indemnitees”) against (at BMS’ cost and
expense), and shall indemnify and hold harmless the AMRI Indemnitees from and
against any liabilities, losses, costs, damages, fees and/or expenses (including
reasonable legal expenses and attorneys’ fees) (such liabilities, losses, costs,
damages, fees and/or expenses, collectively, “Losses”) payable to a Third Party
arising out of, any claim, action, lawsuit, or other proceeding (collectively,
“Claims”) brought against any AMRI Indemnitee by a Third Party resulting
directly or indirectly from (i) the research, discovery, identification,
Development, use, handling, storage, Commercialization and/or other disposition
of Licensed Compounds, and/or Licensed Products in the Territory by or on behalf
of BMS, its Affiliates, and/or their respective directors, officers,

 

Confidential Treatment Requested

 

82

--------------------------------------------------------------------------------


 

employees, agents, contractors and/or (sub)licensees, and/or (ii) the
manufacture of Licensed Products and/or Licensed Compounds for use and/or sale
by or on behalf of BMS, its Affiliates, and/or their respective directors,
officers, employees, agents, contractors and/or (sub)licensees, (iii) the use of
Licensed Products and/or Licensed Compounds obtained directly or indirectly from
BMS, its Affiliates and/or their (sub)licensees, and/or (iv) the negligence,
unlawful acts or willful misconduct of BMS and/or its Affiliates and/or their
respective (sub)licensees, directors, officers, agents, directors and/or
contractors in carrying out activities pursuant to this Agreement and/or in
connection with Licensed Compounds prior to the Effective Date of this
Agreement, except (1) to the extent that it is established that such Losses
result from (a) the gross negligence, willful misconduct or unlawful act of any
AMRI Indemnitee; (b) any breach by AMRI of any of its representations and
warranties under Article 16 of this Agreement or any breach by AMRI of any of
its covenants and obligations under this Agreement; (c) trade secret
misappropriation liability by an AMRI Indemnitee resulting from the research,
discovery, identification, Development and/or manufacture by or on behalf of any
AMRI Indemnitee of any Licensed Compound and/or Licensed Product prior to the
Effective Date, and/or (2) to the extent that it is established that AMRI is
obligated to indemnify a portion of such Losses pursuant to Section 12.1.2. 
Except as provided in Section 12.2.2, with respect to reasonable legal expenses
and attorneys’ fees incurred by the AMRI Indemnitees in connection with a Claim,
only such expenses and fees that are incurred until such time as BMS has
acknowledged and assumed its indemnification obligation hereunder with respect
to such Claim shall be included in Losses.

 

12.1.2      Indemnification by AMRI.  Subject to Section 12.2, AMRI agrees to
defend BMS, its Affiliates and their respective directors, officers, employees
and agents (collectively, the “BMS Indemnitees”) against (at AMRI’s cost and
expense), and shall indemnify and hold harmless the BMS Indemnitees from and
against any and all Losses arising out of, any Claim brought against any BMS
Indemnitee by a Third Party resulting directly or indirectly from (a) the
research, discovery, identification, Development,

 

Confidential Treatment Requested

 

83

--------------------------------------------------------------------------------


 

use, handling, storage, Commercialization and/or other disposition of Licensed
Compounds and/or Licensed Products in the Territory by and/or on behalf of AMRI,
its Affiliates, and/or any of their respective directors, officers, employees,
agents, contractors and/or (sub)licensees, (b) the manufacture of Licensed
Products and/or Licensed Compounds for use and/or sale by or on behalf of AMRI,
its Affiliates, and/or their respective directors, officers, employees, agents,
contractors and/or (sub)licensees, (c) the use of Licensed Products and/or
Licensed Compounds obtained directly or indirectly from AMRI, its Affiliates
and/or their (sub)licensees, and/or (d) the negligence or willful misconduct or
unlawful acts of AMRI and/or its Affiliates and/or their respective
(sub)licensees, directors, officers, agents, directors and/or contractors in
carrying out activities pursuant to this Agreement and/or in connection with
Licensed Compounds prior to the Effective Date of this Agreement, except (1) to
the extent that it is established that such Losses result from; (i) the gross
negligence, unlawful act or willful misconduct of any BMS Indemnitee; or (ii)
any breach by BMS of any of its representations and warranties under Section
16.1 of this Agreement and/or any breach by BMS of any of its covenants and
obligations under this Agreement; and/or (2)  to the extent that it is
established that BMS is obligated to indemnify a portion of such Losses pursuant
to Section 12.1.1.  Except as provided in Section 12.2.2, with respect to
reasonable legal expenses and attorneys’ fees incurred by the BMS Indemnitees in
connection with a Claim, only such expenses and fees that are incurred until
such time as AMRI has acknowledged and assumed its indemnification obligation
hereunder with respect to such Claim shall be included in Losses.

 

Confidential Treatment Requested

 

84

--------------------------------------------------------------------------------


 

12.2         Procedure.

 

12.2.1      A Party believing that it is entitled to indemnification under
Section 12.1.1 or 12.1.2 (an “Indemnified Party”) shall give prompt written
notification to the other Party (the “Indemnifying Party”) of the commencement
of any Claim for which indemnification may be sought or, if earlier, upon the
assertion of any such Claim by a Third Party (it being understood and agreed,
however, that the failure by an Indemnified Party to give notice of a Third
Party Claim as provided in this Section 12.2 shall not relieve the Indemnifying
Party of its indemnification obligation under this Agreement except and only to
the extent that such Indemnifying Party is actually prejudiced as a result of
such failure to give notice).  Within thirty (30) days after delivery of such
notification, the Indemnifying Party shall, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Claim with counsel
reasonably satisfactory to the Indemnified Party.  If a Party believes that a
Claim presented to it for indemnification is one as to which the Party seeking
indemnification is not entitled to indemnification, it shall so notify the Party
seeking indemnification.

 

12.2.2      The Indemnified Party may participate in such defense at its own
expense; provided that if the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Claim, the Indemnifying Party shall
be responsible for the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith.

 

12.2.3      The Indemnifying Party shall keep the other Party advised of the
status of such Claim and the defense thereof and shall consider recommendations
made by the Indemnified Party with respect thereto.

 

Confidential Treatment Requested

 

85

--------------------------------------------------------------------------------


 

12.2.4      The Indemnified Party shall not agree to any settlement of such
Claim without the prior written consent of the Indemnifying Party.  The
Indemnifying Party shall not agree to any settlement of such Claim and/or
consent to any judgment in respect thereof that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto and/or that imposes any liability and/or obligation on the Indemnified
Party and/or adversely affects the Indemnified Party and/or any intellectual
property of the Indemnified Party without the prior written consent of the
Indemnified Party.

 

12.3    Insurance.  Each Party shall maintain at its sole cost and expense, an
adequate liability insurance policy or a self-insurance program (including
contractual liability and product liability insurance) to protect against
potential liabilities and risk arising out of activities to be performed under
this Agreement and any agreement related hereto and upon such terms (including
coverages, deductible limits and self-insured retentions) as are customary in
the pharmaceutical industry for the activities to be conducted by such Parties
under this Agreement and are appropriate to cover the Parties’ respective
indemnification obligations hereunder (the “Coverage”).  Such liability
insurance or self-insurance program shall insure against all liability,
including without limitation personal injury, physical injury or property damage
arising out of the research, discovery, identification, Development,
manufacture, use, or Commercialization of the Licensed Compounds and Licensed
Products.  In the case of BMS, as of the date a Licensed Product is first
administered to a human by or on behalf of BMS, and in the case of AMRI, as of
the earlier of the date a Released Product is first administered to a human or
the date any Licensed Product for which AMRI was involved with the manufacture,
formulation, packaging or finishing of such Licensed Product or the API in such
Licensed Product is first administered to a human by or on behalf of BMS, the
required minimum amount of Coverage by the applicable Party shall be not less
than twenty-five million Dollars ($25,000,000) per claim and fifty million
Dollars ($50,000,000) in the aggregate.  Each Party shall furnish to the other
evidence of such insurance and/or self insurance, upon request.  Such

 

Confidential Treatment Requested

 

86

--------------------------------------------------------------------------------


 

insurance information shall be kept in confidence in the same manner as any
other Confidential Information disclosed by one Party to the other hereunder. 
The coverage limits set forth herein shall not create any limitation on a
Party’s liability to the other under this Agreement.

 

13.          TERM AND TERMINATION.

 

13.1         Term.  The term of this Agreement shall commence upon the Effective
Date and, unless earlier terminated pursuant to another subsection of this
Article 13, shall continue thereafter until neither Party shall have any
obligation to the other under this Agreement (other than under Article 9
(Confidential Information) and Article 12 (Indemnification) or until both
Parties agree in writing to terminate this Agreement, in whole or in part.

 

13.2         Termination by AMRI.  AMRI shall have the right to terminate this
Agreement, at AMRI’s sole discretion, as follows:

 

13.2.1      Breach.  Subject to Section 13.2.3, AMRI shall have the right to
terminate this Agreement, at AMRI’s sole discretion, upon delivery of written
notice to BMS in the event of any material breach by BMS of this Agreement
(except, the failure to use Commercially Reasonable Efforts to Develop or
Commercialize at least one Licensed Compound or Licensed Product, which is
covered under Section 13.2.2), provided that such breach has not been cured
within sixty (60) days after written notice thereof is given by AMRI to BMS;
provided, however, that if such breach relates to the failure to make a payment
when due, such breach must be cured within thirty (30) days after written notice
thereof is given by AMRI.  If BMS disputes the amount of a payment, BMS shall
pay to AMRI any amount that is not in dispute.

 

13.2.2      Termination for Failure to Develop or Commercialize.  Subject to
Section 13.2.3 below, AMRI shall have the right to terminate this Agreement on a
country-by-country basis or in all countries as the case may be, (except as
otherwise set forth in this Section 13.2.2), at AMRI’s sole discretion, in the
event that BMS fails to use

 

Confidential Treatment Requested

 

87

--------------------------------------------------------------------------------


 

Commercially Reasonable Efforts to Develop or Commercialize at least one
Licensed Compound or Licensed Product in the Territory.  Termination under this
Section 13.2.2 shall apply to all Licensed Compounds and Licensed Products, but
only for the affected country or countries, provided however, that (i) if the
applicable termination event relates to the United States, then the termination
shall apply to all countries in the Territory, and (ii) if the applicable
termination event relates to any country other than the United States, then the
termination shall apply only to that country.   For clarity, it is understood
and acknowledged that to the extent BMS uses Commercially Reasonable Efforts (by
itself or through its Affiliates or sublicensees) to Develop at least one
Licensed Compound or Licensed Product through a centralized filing with the
EMEA, BMS shall be deemed to be using Commercially Reasonable Efforts to Develop
at least one Licensed Compound or Licensed Product with respect to all countries
in Europe.

 

13.2.3      Disputed Breach.  If BMS disputes the existence or materiality of a
breach specified in a notice provided by AMRI pursuant to Section 13.2.1 within
the applicable thirty (30) day or sixty (60) day period or a failure to use
Commercially Reasonable Efforts specified in a notice provided by BMS pursuant
to Section 13.2.2 within thirty (30) days of receipt of such notice, and BMS
provides notice to AMRI of such dispute and the reasons therefor within the
applicable period and initiates arbitration pursuant to Section 17.2 during such
applicable period, (BMS in such arbitration may request that the arbitratior
determine whether or not BMS shall have the right to cure and if so the cure),
AMRI shall not have the right to terminate this Agreement unless and until there
is a determination in such arbitration that there is a material breach or such
failure and BMS fails to make a payment within thirty (30) days thereafter if
the material breach or such failure was for non-payment of an amount due to AMRI
under this Agreement, and if the arbitration determines a cure for such material

 

Confidential Treatment Requested

 

88

--------------------------------------------------------------------------------


 

breach or such failure that is not a non-payment of an amount due to AMRI under
this Agreement, BMS fails to cure as determined in the arbitration.  It is
understood and acknowledged that during the pendency of such a dispute, all of
the terms and conditions of this Agreement shall remain in effect and the
Parties shall continue to perform all of their respective obligations
hereunder.  If BMS does not dispute the existence or materiality of a breach
specified in a notice provided by AMRI pursuant to Section 13.2.1 or a failure
to use Commercially Reasonable Efforts specified in a notice provided by BMS
pursuant to Section 13.2.2 and initiate arbitration pursuant to this Section
13.2.3, then BMS shall be deemed to have agreed to termination of this Agreement
pursuant to Section 13.2.1 or 13.2.2, as the case may be.

 

13.3         Termination by BMS.  BMS shall have the right to terminate this
Agreement, at BMS’ sole discretion, as follows:

 

13.3.1      Following expiry of the Research Term, on a country-by-country and
Licensed Product-by-Licensed Product basis, effective upon three (3) months
prior written notice, or upon six (6) months prior written notice in the case
where Approval has been obtained for the applicable Licensed Product in the
United States of America, BMS may terminate its rights under this Agreement for
any reason.

 

13.3.2      Subject to Sections 13.3.3 and 13.3.4, BMS shall have the right to
terminate this Agreement at BMS’ sole discretion, upon delivery of written
notice to AMRI in the event of any material breach by AMRI of this Agreement,
provided that such breach has not been cured within sixty (60) days after
written notice thereof is given by BMS to AMRI; provided, however, that if such
breach relates to the failure of AMRI to make a payment when due, such breach
must be cured within thirty (30) days after written notice thereof is given by
BMS.   If AMRI disputes the amount of a payment, AMRI shall pay to BMS any
amount that is not in dispute.

 

Confidential Treatment Requested

 

89

--------------------------------------------------------------------------------


 

13.3.3      (a) Subject to Section 13.3.4, in lieu of termination under Section
13.3.2, in the event of any material breach of this Agreement by AMRI during the
Combined Period, at BMS’ sole discretion, BMS may deliver written notice of such
breach and if such breach has not been cured within sixty (60) days after
written notice thereof is given by BMS to AMRI under this Agreement, then (i)
the ability of AMRI to select and/or have distributed compounds under Section
3.2 as Released Compounds shall be limited to the compounds of items (i) and
(ii) in the definition of AMRI Compounds and the corresponding compounds of
items (iv)-(vii) in the definition of AMRI Compounds, (ii) all licenses granted
under Section 4.2.2 shall be terminated and no further licenses shall be granted
under Section 4.2.2, (iii) the rights granted to AMRI under Sections 6.2, 6.3
and 6.4 shall be terminated and (iv) except for Licensed Compounds of item (i)
of this Section 13.3.3(a) that become Released Compounds, all other Licensed
Compounds shall be Retained Compounds.

 

(b) Subject to Section 13.3.4, in lieu of termination under Section 13.3.2, in
the event that AMRI or an Affiliate of AMRI materially breaches this Agreement
after the Combined Term by Developing and/or Commercializing itself or in active
collaboration with a Third Party a Released Compound and/or a Released Product
for a Reserved Indication, BMS shall have the right to terminate the licenses
granted under Section 4.2.2 at BMS’ sole discretion by written notice to AMRI
provided that such breach has not been cured within sixty (60) days after
written notice thereof is given by BMS. Upon such termination of AMRI’s licenses
granted under Section 4.2.2, (i) AMRI and its Affiliates shall terminate
Development and Commercialization of all Released Compounds and Released
Products subject to the licenses granted under Section 4.2.2, and all Related
Compounds of such Released Compounds and of the Released Compounds contained in
such Released Products, and AMRI and its Affiliates shall thereafter have no
right to Develop and/or Commercialize such Released Compounds, such Released
Products and such Related

 

Confidential Treatment Requested

 

90

--------------------------------------------------------------------------------


 

Compounds, (ii) in the event that any Released Compound and/or Released Product
that is Developed and/or Commercialized for a Reserved Indication by AMRI or any
Affiliate of AMRI is not subject to the licenses granted under Section 4.2.2
(e.g., it is an AMRI Compound Covered by an AMRI Patent Right solely owned by
AMRI), AMRI and its Affiliates shall terminate Development and Commercialization
of such Released Compound and/or Released Product, and thereafter AMRI and its
Affiliates shall have no right to Develop and/or Commercialize such Released
Compound and/or its Related Compounds and/or such Released Product and/or the
Related Compounds of the Released Compound contained in such Released Product,
themselves or in active collaboration with a Third Party, or to license the
Development and/or Commercialization of such Released Compound, such Related
Compounds and/or such Released Product to any Third Party, and (iii) the rights
granted to AMRI under Sections 6.2, 6.3 and 6.4 shall be terminated.

 

13.3.4      If AMRI disputes the existence or materiality of a breach specified
in a notice provided by BMS pursuant to Section 13.3.2 or 13.3.3  and AMRI
provides notice to BMS of such dispute and the reasons therefor within the
applicable thirty (30) day or sixty (60) day period, and initiates arbitration
pursuant to Section 17.2 during such applicable period, (AMRI in such
arbitration may request that the arbitration determine whether or not AMRI shall
have the right to cure and if so the cure), BMS shall not have the right to
terminate this Agreement as provided in Section 13.3.2 or AMRI’s rights as
provided in Section 13.3.3, as the case may be, and the provisions of Sections
13.3.3(a)(i)-(iv) or 13.3.3(b)(i)-(iii), as applicable, shall not take effect
unless and until there is a determination in such arbitration that there is a
material breach and AMRI fails to make such payment within thirty (30) days
thereafter if the material breach was for non-payment of an amount due to AMRI
under this Agreement, and if the arbitration determines a cure for such material
breach that is

 

Confidential Treatment Requested

 

91

--------------------------------------------------------------------------------


 

not a non-payment of an amount due to AMRI under this Agreement, AMRI fails to
cure as determined in the arbitration. It is understood and acknowledged that
during the pendency of such a dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder.  If AMRI does not dispute the
existence or materiality of a breach specified in a notice provided by AMRI
pursuant to Section 13.3.2 or 13.3.3 and initiate arbitration pursuant to this
Section 13.3.4, AMRI shall be deemed to have agreed to termination of this
Agreement under Section 13.3.2 or termination of AMRI’s rights pursuant to
Section 13.3.3, and the provisions of Sections 13.3.3(a)(i)-(iv) or
13.3.3(b)(i)-(iii), as applicable, shall take effect, if the notice was provided
under Section 13.3.3.

 

13.4         Effect of Termination by AMRI under Section 13.2.1.  Upon
termination of this Agreement by AMRI under Section 13.2.1:

 

13.4.1      Subject to Section 13.12, all rights and licenses granted to BMS
under Article 3 and sublicenses thereunder shall terminate.  AMRI shall have no
rights or licenses with respect to Excluded Compounds and Excluded Products
except for those rights and licenses under Section 4.5, and no right to have any
marketing authorizations, INDs or other regulatory filings and Approvals for
Excluded Compounds or Excluded Products assigned to it under this Section 13.4,
and except as provided below in this Section 13.4.1, shall have no right to have
access to any data or information concerning Excluded Compounds and Excluded
Products under this Section 13.4, and except for Excluded Compounds and Excluded
Products, neither BMS nor its Affiliates shall Develop or Commercialize a
Licensed Product and/or Licensed Compound.  Upon such termination, BMS shall
notify AMRI in writing as to those Excluded Compounds and Excluded Products the
Development and/or Commercialization of which was terminated by BMS or one of
its Affiliates or

 

Confidential Treatment Requested

 

92

--------------------------------------------------------------------------------


 

sublicensees for Safety Reasons and the nature of such Safety Reasons. BMS
agrees to make available for AMRI’s inspection, relevant data, materials and
reports that support such Safety Reasons, provided that AMRI enters into an
agreement with BMS or the relevant Affiliate or sublicensee of BMS to maintain
the confidentiality of such data, materials and reports.

 

13.4.2      Subject to the terms, conditions and limitations of this Agreement,
except for the Excluded Compounds and Excluded Products, BMS agrees to grant and
hereby grants AMRI an exclusive license, with the right to sublicense to,
research, Develop, make, have made, use, export, import, offer to sell, sell and
Commercialize Licensed Compounds and Licensed Products in the Field in the
Territory under Patent Rights and Know-How that (a) are owned by BMS or its
Affiliates as of the date of the termination of this Agreement, (b) are
Controlled by BMS or its Affiliates as of the date of the termination of this
Agreement and (c) are reasonably required by AMRI to make, have made, use, sell,
import, export, offer to sell, research, Develop and/or Commercialize Licensed
Compounds and Licensed Products in the Field and, to the extent not previously
transferred, BMS shall transfer to AMRI, at the cost and expense of BMS, the
Know-How licensed to AMRI under this Section 13.4.2.  For the avoidance of
doubt, such Patent Rights and Know How licensed under this Section 13.4.2
exclude research tools and targets and Patent Rights Covering research tools
and/or targets. Any sublicense shall be subject to the terms and conditions of
Article 9 and AMRI shall be liable for any breach of Article 9 by a sublicensee.

 

13.4.3      In the event that prior to such termination of this Agreement, BMS
is licensed under Patent Rights and/or Know How of a Third Party that have been
used by BMS or its Affiliates prior to such termination of this Agreement with
respect to Licensed Compounds and/or Licensed Products other than Excluded
Compounds and/or Excluded Products, and such Patent Rights and/or Know-How are
reasonably

 

Confidential Treatment Requested

 

93

--------------------------------------------------------------------------------


 

required by AMRI to make, have made, use, sell, offer to sell, import, export,
research, Develop and/or Commercialize Licensed Compounds and/or Licensed
Products other than Excluded Compounds and Excluded Products and BMS has the
right to grant a sublicense thereunder to AMRI when this Agreement is terminated
under Section 13.2.1, BMS shall notify AMRI of such Patent Rights and Know-How,
and then at the request of AMRI, BMS shall grant to AMRI such a sublicense to
the fullest extent permitted under the license under which the sublicense is
granted and subject to the terms, conditions and requirements thereof to make,
have made, use, sell, offer to sell, import, export, research, Develop and/or
Commercialize Licensed Compounds and Licensed Products other than Excluded
Compounds and Excluded Products to the same extent and subject to the same
restrictions as set forth in Section 13.4.2.  Such sublicense shall be granted
in a separate agreement without additional consideration to BMS, provided that
AMRI agrees to pay any and all amounts due to such Third Party as a direct
result of the granting of the sublicense and any other payments (royalties,
milestones, etc.) due thereunder as a direct result of AMRI being a sublicensee
and/or its activities as a sublicensee.

 

13.4.4      All amounts due and/or payable to AMRI that were accrued, and/or
that arise out of acts and/or events occurring, prior to the effective date of
termination shall remain due and payable.

 

13.4.5      Should BMS have any inventory of any Licensed Product licensed to
BMS prior to the date of such termination that is Finished Product approved and
allocated prior to termination for sale in a terminated country, BMS shall have
six (6) months thereafter in which to dispose of such inventory (subject to the
payment to AMRI of any royalties due hereunder thereon),

 

Confidential Treatment Requested

 

94

--------------------------------------------------------------------------------


 

13.4.6      Neither Party shall be relieved of any obligation that accrued prior
to the effective date of such termination.

 

13.4.7      The licenses granted to AMRI under this Agreement shall remain in
full force and effect, except that such licenses shall be for all Indications.

 

13.4.8      Nothing in this Section 13.4 shall be deemed to limit any remedy to
which AMRI may be entitled by applicable law.

 

13.4.9      Except for Excluded Compounds and Excluded Products, in the event
that at the date of such termination BMS or its Affiliate or their supplier is
responsible for manufacturing a Licensed Product and/or Licensed Compounds for
the purposes of conducting clinical trials and/or for Commercializing a Licensed
Product, then until the earlier of (A) the date that AMRI obtains an alternative
supply thereof or (B) *, at AMRI’s option, BMS shall supply such Licensed
Product and Licensed Compounds to AMRI at * percent (*%) of BMS’ or its
Affiliate’s cost for such Licensed Product and/or Licensed Compounds (and in the
case where BMS or its Affiliate manufactures such Licensed Product and/or
Licensed Compounds, such cost shall be * percent (*%) of BMS’ or its Affiliate’s
fully-burdened manufacturing cost for such Licensed Product and/or Licensed
Compounds), under terms and conditions mutually agreed between the Parties;
provided however, if there are restrictions in an agreement between BMS or an
Affiliate of BMS and a Third Party governing the manufacture or supply of such
Licensed Product and/or any such Licensed Compound that would limit the amount
of such Licensed Product and/or any such Licensed Compound that could be
supplied to AMRI or that would preclude the period from being up until *, then
the limits in such agreement as to the amount of such Licensed Product and/or
any such Licensed Compound that could be supplied shall govern and such period
shall be up to as long a time as permitted under such agreement and further
provided that if BMS or its Affiliate is manufacturing the

 

Confidential Treatment Requested

 

95

--------------------------------------------------------------------------------


 

Licensed Compound and/or Licensed Product, BMS shall not be obligated to
manufacture and supply such Licensed Compound and/or Licensed Product in amounts
that exceed the amounts of such Licensed Compound and/or Licensed Product being
manufactured by BMS or its Affiliate as of the date of termination.

 

13.4.10    Subject to Section 13.12 and except for Excluded Compounds and
Excluded Products, BMS shall transfer to AMRI, at the cost and expense of BMS,
all marketing authorizations, INDs and other regulatory filings and Approvals,
on a country-by-country basis, for any Licensed Product that is being Developed
and/or Commercialized by BMS or its Affiliates or its (sub)licensees at the time
of such termination.  In the event that in any country such transfer is not
legally possible, BMS shall (and shall cause its Affiliates and (sub)licensees
to) take all reasonable actions that are permitted by the applicable Regulatory
Authority to permit AMRI to also have the benefit of the relevant marketing
authorizations, INDs and other regulatory filings and Approvals that exist at
the time of termination for any such Licensed Product, including allowing AMRI
to cross-reference data and information on file with any Regulatory Authority,
and to this end, BMS (itself and on behalf of its Affiliates) consents to and
shall cause its sublicensees to consent to any Regulatory Authority
cross-referencing to the data and information on file with any Regulatory
Authority to the extent that it exists at the time of such termination as may be
necessary to facilitate the granting of permitted second marketing
authorizations, INDs, regulatory filings and Approvals to AMRI.

 

13.4.11    The licenses granted under this Section 13.4 shall be royalty free
except for any license granted pursuant to Section 13.4.3 and any Licensed
Product that contains an ECN Compound or an Included Compound of an ECN
Compound.  With respect to any Licensed Product that contains an ECN Compound or
an Included Compound of an ECN Compound, AMRI shall pay BMS a royalty of *
percent (*%) of net sales

 

Confidential Treatment Requested

 

96

--------------------------------------------------------------------------------


 

(calculated in the same manner as Net Sales) of such Licensed Product for the
same term and with the same reductions specified in Section 11.2 with respect to
Royalty Bearing Product except that there shall be no reduction in royalties for
Generic Products in a country until the sales of Generic Products in such
country in a Calendar Quarter exceed * (*) percent of the sum of all
prescriptions for such form of such Royalty Bearing Product sold by AMRI, its
Affiliates and (sub)licensees and by the Third Party Seller(s) of such Generic
Product(s) in such country during such Calendar Quarter, and in such case, the
royalties shall be reduced by * (*) percent for such Calendar Quarter.    The
terms and conditions set forth in Sections 11.4 through 11.7 shall apply to AMRI
with respect to such royalty payments by AMRI in the same manner as they would
apply to BMS prior to such termination.

 

13.5         Effect of Termination by AMRI under Section 13.2.2.  Upon
termination of this Agreement by AMRI under Section 13.2.2 or, with respect to
all Licensed Compounds and Licensed Products in each applicable country as to
which termination occurs pursuant to Section 13.2.2 hereof (the rights and
obligations of the Parties as to all Licensed Compounds and Licensed Products in
countries of the Territory in which termination under Section 13.2.2 has not
occurred, being unaffected by such termination):

 

13.5.1      Subject to Section 13.12, all rights and licenses granted to BMS
under Article 3 and sublicenses thereunder shall terminate in each applicable
country and except for Excluded Compounds and Excluded Products, neither BMS nor
its Affiliates shall Develop or Commercialize a Licensed Product and/or Licensed
Compound.  AMRI shall have no rights or licenses with respect to Excluded
Compounds and Excluded Products in each terminated country except for those
rights and licenses under Section 4.5, and no right to have any marketing
authorizations, INDs or other regulatory filings and Approvals for Excluded
Compounds or Excluded Products in

 

Confidential Treatment Requested

 

97

--------------------------------------------------------------------------------


 

any terminated country assigned to it, and except as provided below in this
Section 13.5.1, shall have no right to have access to any data or information
concerning Excluded Compounds and Excluded Products. Upon such termination, BMS
shall notify AMRI in writing as to those Excluded Compounds and Excluded
Products the Development and/or Commercialization of which was terminated by BMS
or one of its Affiliates or sublicensees for Safety Reasons and the nature of
such Safety Reasons. BMS agrees to make available for AMRI’s inspection,
relevant data, materials and reports that support such Safety Reasons, provided
that AMRI enters into an agreement with BMS or the relevant Affiliate or
sublicensee of BMS to maintain the confidentiality of such data, materials and
reports.

 

13.5.2      Except for the Excluded Compounds and Excluded Products, BMS agrees
to grant and hereby grants AMRI an exclusive license, with the right to
sublicense, to research, Develop make, have made, use, export, import, offer to
sell, sell and Commercialize Licensed Compounds and Licensed Products in the
Field in each terminated country under Patent Rights and Know-How that (a) are
owned by BMS or its Affiliates as of the date of such termination, (b) are
Controlled by BMS or its Affiliates as of the date of such termination and (c)
are reasonably required by AMRI to make, have made, use, sell, import, export,
offer to sell, research, Develop or Commercialize Licensed Compounds and/or
Licensed Products in the Field and, to the extent not previously transferred,
BMS shall transfer to AMRI, at the cost and expense of BMS, the Know-How
licensed to AMRI under this Section 13.5.2. For the avoidance of doubt, such
Patent Rights and Know How licensed under this Section 13.5.2 exclude research
tools and targets and Patent Rights Covering research tools and/or targets.  Any
sublicense shall be subject to the terms and conditions of Article 9 and AMRI
shall be liable for any breach of Article 9 by a sublicensee.

 

Confidential Treatment Requested

 

98

--------------------------------------------------------------------------------


 

13.5.3      In the event that prior to such termination, BMS is licensed under
Patent Rights and/or Know How of a Third Party that have been used in a
terminated country by BMS or its Affiliates prior to such termination with
respect to Licensed Compounds and/or Licensed Products other than Excluded
Compounds and/or Excluded Products, and such Patent Rights and/or Know-How are
reasonably required by AMRI to make, have made, use, sell, offer to sell,
import, export, research, Develop and/or Commercialize Licensed Compounds and/or
Licensed Products other than Excluded Compounds and Excluded Products in a
terminated country and BMS has the right to grant a sublicense thereunder to
AMRI at the time of such termination under Section 13.2.2, BMS shall notify AMRI
of such Patent Rights and Know-How, and then at the request of AMRI, BMS shall
grant to AMRI such a sublicense to the fullest extent permitted under the
license under which the sublicense is granted and subject to the terms,
conditions and requirements thereof to make, have made, use, sell, offer to
sell, import, export, research, Develop and/or Commercialize Licensed Compounds
and Licensed Products other than Excluded Compounds and Excluded Products in
each terminated country to the same extent and subject to the same restrictions
as set forth in Section 13.5.2.  Such sublicense shall be granted in a separate
agreement without additional consideration to BMS, provided that AMRI agrees to
pay any and all amounts due to such Third Party as a direct result of the
granting of the sublicense and any other payments (royalties, milestones, etc.)
due thereunder as a direct result of AMRI being a sublicensee and/or its
activities as a sublicensee.

 

13.5.4      All amounts due and/or payable to AMRI that were accrued, or that
arise out of acts or events occurring in a terminated country, prior to the
effective date of termination shall remain due and payable.

 

Confidential Treatment Requested

 

99

--------------------------------------------------------------------------------


 

13.5.5      Should BMS have any inventory of any Licensed Product licensed to
BMS prior to the date of such termination that is Finished Product approved and
allocated prior to termination for sale in a terminated country, BMS shall have
six (6) months thereafter in which to dispose of such inventory (subject to the
payment to AMRI of any royalties due hereunder thereon),

 

13.5.6      Neither Party shall be relieved of any obligation that accrued prior
to the effective date of such termination.

 

13.5.7      The licenses granted to AMRI under this Agreement shall remain in
full force and effect except that such license shall be for all Indications in
each country where the licenses of BMS have been terminated.

 

13.5.8      Nothing in this Section 13.5 shall be deemed to limit any remedy to
which AMRI may be entitled by applicable law.

 

13.5.9      Except for Excluded Compounds and Excluded Products, in the event
that at the date of such termination BMS or its Affiliate or their supplier is
responsible for manufacturing a Licensed Product and/or Licensed Compounds for
the purposes of conducting clinical trials and/or for Commercializing a Licensed
Product in or for a terminated country, then until the earlier of (A) the date
that AMRI obtains an alternative supply thereof or (B) the second anniversary of
the date of such termination in a terminated country, at AMRI’s option, BMS
shall supply such Licensed Product and Licensed Compounds to AMRI at * percent
(*%) of BMS’ or its Affiliate’s cost for such Licensed Product and/or Licensed
Compounds (and in the case where BMS or its Affiliate manufactures such Licensed
Product and/or Licensed Compounds, such cost shall be * percent (*%) of BMS’ or
its Affiliate’s fully-burdened manufacturing cost for such Licensed Product
and/or Licensed Compounds), under terms and conditions mutually agreed between
the Parties;

 

Confidential Treatment Requested

 

100

--------------------------------------------------------------------------------


 

provided however, if there are restrictions in an agreement between BMS or an
Affiliate of BMS and a Third Party governing the manufacture or supply of such
Licensed Product and/or any such Licensed Compound that would limit the amount
of such Licensed Product and/or any such Licensed Compound that could be
supplied to AMRI or that would preclude the period from being up until the
second anniversary of the date of such termination, then the limits in such
agreement as to the amount of such Licensed Product and/or any such Licensed
Compound that could be supplied shall govern and such period shall be up to as
long a time as permitted under such agreement and further provided that if BMS
or its Affiliate is manufacturing the Licensed Compound and/or Licensed Product,
BMS shall not be obligated to manufacture and supply such Licensed Compound
and/or Licensed Product in amounts that exceed the amounts of such Licensed
Compound and/or Licensed Product being manufactured by BMS or its Affiliate as
of the date of termination.

 

13.5.10    Subject to Section 13.12 and except for Excluded Compounds and
Excluded Products, at the cost and expense of BMS, BMS shall transfer to AMRI
all marketing authorizations, INDs and other regulatory filings and Approvals in
a terminated country for any Licensed Product that is being Developed and/or
Commercialized by BMS or its Affiliates or its (sub)licensees in such terminated
country as of the date of such termination.  In the event that in any terminated
country such transfer is not legally possible, BMS shall (and shall cause its
Affiliates and (sub)licensees to) take all reasonable actions that are permitted
by the applicable Regulatory Authority to permit AMRI to also have the benefit
of the relevant marketing authorizations, INDs and other regulatory filings and
Approvals in such terminated country that exist at the time of termination for
any such Licensed Product in such terminated country, including allowing AMRI to
cross-reference data and information on file with the Regulatory Authority in
such terminated country, and to this end, BMS (itself and on

 

Confidential Treatment Requested

 

101

--------------------------------------------------------------------------------


 

behalf of its Affiliates) consents to and shall cause its sublicensees to
consent to such Regulatory Authority cross-referencing to the data and
information on file with such Regulatory Authority to the extent that it exists
at the time of such termination as may be necessary to facilitate the granting
of permitted second marketing authorizations, INDs, regulatory filings and
Approvals in such terminated country to AMRI.

 

13.5.11    The licenses granted under this Section 13.5 shall be royalty free
except for any license granted pursuant to Section 13.5.3 and any Licensed
Product that contains an ECN Compound or an Included Compound of an ECN
Compound. With respect to Licensed Product that contains an ECN Compound or an
Included Compound of an ECN Compound, AMRI shall pay BMS a royalty of * percent
(*%) of net sales (calculated in the same manner as Net Sales) of such Licensed
Product for the same term and with the same reductions specified in Section 11.2
with respect to Royalty Bearing Product except that there shall be no reduction
in royalties for Generic Products in a country until the sales of Generic
Products in such country in a Calendar Quarter exceed * (*) percent of the sum
of all prescriptions for such form of such Royalty Bearing Product sold by AMRI,
its Affiliates and (sub)licensees and by the Third Party Seller(s) of such
Generic Product(s) in such country during such Calendar Quarter, and in such
case, the royalties shall be reduced by * (*) percent for such Calendar Quarter.
The terms and conditions set forth in Sections 11.4 through 11.7 shall apply to
AMRI with respect to such royalty payments by AMRI in the same manner as they
would apply to BMS prior to such termination.

 

13.6         Effect of Termination by BMS for AMRI Breach. Upon termination of
this Agreement by BMS pursuant to Section 13.3.2:

 

13.6.1      Subject to Section 13.12, all rights and licenses granted to BMS and
sublicenses granted thereunder shall terminate, and except for Excluded
Compounds and

 

Confidential Treatment Requested

 

102

--------------------------------------------------------------------------------


 

Excluded Products BMS shall not Develop and/or Commercialize any Licensed
Compound and/or any Licensed Product.

 

13.6.2      All amounts due and/or payable to AMRI that were accrued, and/or
that arise out of acts and/or events occurring, prior to the effective date of
termination shall remain due and payable.

 

13.6.3      Neither Party shall be relieved of any obligation that accrued prior
to the Effective Date of such termination or expiration.

 

13.6.4      Nothing in this Section 13.6 shall be deemed to limit any remedy to
which BMS may be entitled by applicable Law.

 

13.6.5      Subject to Section 13.12, all rights and licenses granted to AMRI
under this Agreement (except for the rights and licenses granted under Section
4.5), including but not limited to all rights and licenses granted under Section
4.2.2, shall terminate, and AMRI shall not Develop and/or Commercialize any BMS
Compound and/or any Licensed Product containing a BMS Compound.

 

13.7         Effect of Termination by BMS Under Section 13.3.1. Upon termination
of this Agreement under Section 13.3.1, with respect to each applicable Licensed
Compound and/or Licensed Product (such terminated Licensed Compounds and
terminated Licensed Products being collectively “Terminated Products”) in each
applicable country as to which termination occurs pursuant to Section 13.3.1
hereof (such countries being collectively “Terminated Countries”) (the rights
and obligations of the Parties as to the remaining Licensed Products and
Licensed Compounds and countries of the Territory in which termination under
Section 13.3.1 has not occurred, being unaffected by such termination):

 

13.7.1      Subject to Section 13.12, all rights and licenses granted to BMS
under Article 3 and sublicenses thereunder shall terminate for Terminated
Products in Terminated Countries and except for Excluded Compounds and Excluded
Products, neither BMS

 

Confidential Treatment Requested

 

103

--------------------------------------------------------------------------------


 

nor its Affiliates shall Develop and/or Commercialize Terminated Products in
Terminated Countries. AMRI shall have no rights or licenses with respect to
Excluded Compounds and Excluded Products in Terminated Countries except for
those rights and licenses under Section 4.5, and no right to have any marketing
authorizations, INDs or other regulatory filings and Approvals for Excluded
Compounds or Excluded Products in Terminated Countries assigned to it under this
Section 13.7, and except as provided below in this Section 13.7.1, shall have no
right to have access to any data or information concerning Excluded Compounds
and Excluded Products under this Section 13.7. Upon such termination, BMS shall
notify AMRI in writing as to those Excluded Compounds and Excluded Products the
Development and/or Commercialization of which was terminated by BMS or one of
its Affiliates or sublicensees for Safety Reasons and the nature of such Safety
Reasons. BMS agrees to make available for AMRI’s inspection, relevant data,
materials and reports that support such Safety Reasons, provided that AMRI
enters into an agreement with BMS or the relevant Affiliate or sublicensee of
BMS to maintain the confidentiality of such data, materials and reports.

 

13.7.2      Except for Excluded Compounds and Excluded Products, BMS agrees to
grant and hereby grants AMRI an exclusive license, with the right to sublicense,
to research, Develop, make, have made, use, export, import, offer to sell, sell
and Commercialize Terminated Compounds in the Field in each Terminated Country
under Patent Rights and Know-How that (a) are owned by BMS or its Affiliates as
of the date of such termination, (b) are Controlled by BMS or its Affiliates as
of the date of such termination and (c) are reasonably required by AMRI to make,
have made, use, sell, offer to sell, import, export, research, Develop and/or
Commercialize Terminated Products in the Field and, to the extent not previously
transferred, BMS shall transfer to AMRI, at the cost and expense of AMRI, the
Know-How licensed to AMRI under this Section 13.7.2. For the avoidance of doubt,
AMRI shall be responsible for all

 

Confidential Treatment Requested

 

104

--------------------------------------------------------------------------------


 

internal costs (including costs of employee time) and out-of pocket expenses
incurred by BMS for the transfer of such Know-How. For the avoidance of doubt,
such Patent Rights and Know How licensed under this Section 13.7.2 exclude
research tools and targets and Patent Rights Covering research tools and/or
targets. Any sublicense shall be subject to the terms and conditions of Article
9 and AMRI shall be liable for any breach of Article 9 by a sublicensee.

 

13.7.3      In the event that prior to such termination, BMS is licensed under
Patent Rights and/or Know How of a Third Party that have been used in a
Terminated Country by BMS or its Affiliates prior to such termination with
respect to Terminated Products other than Excluded Compounds and/or Excluded
Products, and such Patent Rights and/or Know-How are reasonably required by AMRI
to make, have made, use, sell, offer to sell, import, export, research, Develop
and/or Commercialize Terminated Products other than Excluded Compounds and
Excluded Products in a Terminated Country and BMS has the right to grant a
sublicense thereunder to AMRI at the time of such termination under Section
13.3.1, BMS shall notify AMRI of such Patent Rights and Know-How, and then at
the request of AMRI, BMS shall grant to AMRI such a sublicense to the fullest
extent permitted under the license under which the sublicense is granted and
subject to the terms, conditions and requirements thereof to make, have made,
use, sell, offer to sell, import, export, research, Develop and/or Commercialize
Terminated Products other than Excluded Compounds and Excluded Products in each
Terminated Country to the same extent and subject to the same restrictions as
set forth in Section 13.7.2. Such sublicense shall be granted in a separate
agreement without additional consideration to BMS, provided that AMRI agrees to
pay any and all amounts due to such Third Party as a direct result of the
granting of the sublicense and any other payments (royalties, milestones, etc.)
due

 

Confidential Treatment Requested

 

105

--------------------------------------------------------------------------------


 

thereunder as a direct result of AMRI being a sublicensee and/or its activities
as a sublicensee.

 

13.7.4      The licenses granted under this Section 13.7 shall be royalty free
except for any license granted pursuant to Section 13.7.3 and any Terminated
Product that contains an ECN Compound or an Included Compound of an ECN
Compound. With respect to any Terminated Product that contains an ECN Compound
or an Included Compound of an ECN Compound, AMRI shall pay BMS a royalty of *
percent (*%) of net sales (calculated in the same manner as Net Sales) of such
Terminated Product for the same term and with the same reductions specified in
Section 11.2 with respect to Royalty Bearing Product, except that there shall be
no reduction in royalties for Generic Products in a country until the sales of
Generic Products in such country in a Calendar Quarter exceed * (*) percent of
the sum of all prescriptions for such form of such Royalty Bearing Product sold
by AMRI, its Affiliates and (sub)licensees and by the Third Party Seller(s) of
such Generic Product(s) in such country during such Calendar Quarter, and in
such case, the royalties shall be reduced by * (*) percent for such Calendar
Quarter. The terms and conditions set forth in Sections 11.4 through 11.7 shall
apply to AMRI with respect to such royalty payments by AMRI in the same manner
as they would apply to BMS prior to such termination.

 

13.7.5 All amounts due and/or payable to AMRI that were accrued, or that arise
out of acts or events occurring, prior to the effective date of termination
shall remain due and payable.

 

13.7.6 Should BMS have any inventory of any Licensed Product licensed to BMS
prior to the date of such termination that is Finished Product approved and
allocated prior to termination for sale in a terminated country, BMS shall have
six (6) months thereafter in which to dispose of such inventory (subject to the
payment to AMRI of any royalties due hereunder thereon),

 

Confidential Treatment Requested

 

106

--------------------------------------------------------------------------------


 

13.7.7  Neither Party shall be relieved of any obligation that accrued with
respect to a Terminated Product in a Terminated Country prior to the effective
date of such termination.

 

13.7.8 The licenses granted to AMRI under this Agreement shall remain in full
force and effect, except that the licenses shall be for all Indications that are
not Reserved Indications in the Terminated Countries.

 

13.7.9 Nothing in this Section 13.7 shall be deemed to limit any remedy to which
BMS may be entitled by applicable law.

 

13.7.10 Except for Excluded Compounds and Excluded Products, in the event that
at the date of such termination BMS or its Affiliate or their supplier is
responsible for manufacturing a Terminated Product for the purposes of
conducting clinical trials and/or for Commercializing a Terminated Product for a
Terminated Country, then until the earlier of (A) the date that AMRI obtains an
alternative supply thereof or (B) the second anniversary of the date of such
termination, at AMRI’s option, BMS shall supply such Terminated Product to AMRI
at * percent (*%) of BMS’ or its Affiliate’s cost for such Terminated Product
(and in the case where BMS or its Affiliate manufactures such Terminated
Product, such cost shall be * percent (*%) of BMS’ or its Affiliate’s
fully-burdened manufacturing cost for such Terminated Product), under terms and
conditions mutually agreed between the Parties; provided however, if there are
restrictions in an agreement between BMS or an Affiliate of BMS and a Third
Party governing the manufacture or supply of such Terminated Product that would
limit the amount of such Terminated Product that could be supplied to AMRI or
that would preclude the period from being up until the second anniversary of the
date of such termination, then the limits in such agreement as to the amount of
such Terminated Product that could be supplied shall govern and such period
shall be up to as long a time as permitted under such agreement and further
provided that if BMS or its Affiliate is manufacturing the Terminated Product,
BMS shall not be obligated to manufacture and supply such Terminated

 

Confidential Treatment Requested

 

107

--------------------------------------------------------------------------------


 

Product in amounts that exceed the amounts of such Terminated Product being
manufactured by BMS or its Affiliate as of the date of termination.

 

13.7.11 Subject to Section 13.12 and except for Excluded Compounds and Excluded
Products, at the cost and expense of AMRI, BMS shall transfer to AMRI all
marketing authorizations, INDs and other regulatory filings and Approvals, on a
country-by-country basis, for any Terminated Product in a Terminated Country
that is being Developed and/or Commercialized by BMS or its Affiliates or its
(sub)licensees at the time of such termination. For the avoidance of doubt, AMRI
shall be responsible for all internal costs (including costs of employee time)
and out-of pocket expenses incurred by BMS for the transfer of such regulatory
filings and Approvals. In the event that in any Terminated Country such transfer
is not legally possible, BMS shall (and shall cause its Affiliates and
(sub)licensees to) take all reasonable actions that are permitted by the
applicable Regulatory Authority to permit AMRI to also have the benefit of the
relevant marketing authorizations, INDs and other regulatory filings and
Approvals that exist at the time of termination for any such Terminated Product,
including allowing AMRI to cross-reference data and information on file with any
Regulatory Authority, and to this end, BMS (itself and on behalf of its
Affiliates) consents to and shall cause its sublicensees to consent to any
Regulatory Authority cross-referencing to the data and information on file with
any Regulatory Authority to the extent that it exists at the time of such
termination as may be necessary to facilitate the granting of permitted second
marketing authorizations, INDs, regulatory filings and Approvals to AMRI.

 

13.8                 Effect of Expiration of this Agreement. Upon expiration of
this Agreement:

 

Confidential Treatment Requested

 

108

--------------------------------------------------------------------------------


 

13.8.1      All amounts due and/or payable to BMS or AMRI that were accrued,
and/or that arise out of acts and/or events occurring, prior to the effective
date of expiration shall remain due and payable.

 

13.8.2      Neither Party shall be relieved of any obligation that accrued prior
to the effective date of such expiration.

 

13.8.3      The license with respect to AMRI Technology granted under Section
3.1 shall remain in effect and shall be fully paid up, subject to the terms of
this Agreement.

 

13.8.4      The licenses granted under Sections 4.2.2 and 4.5 shall remain in
effect and shall be fully paid up.

 

13.9         Scope of Termination. Except as otherwise expressly provided
herein, termination of this Agreement shall be as to all countries in the
Territory and all Licensed Compounds and Licensed Products.

 

13.10       Survival. The following provisions shall survive termination or
expiration of this Agreement, as well as any other provisions which by their
nature are intended to survive termination or expiration: Articles 9, 12, 13,
16, 17 and 18 and Sections 3.1(f), 3.6, 4.5, 11.4-11.7 (with respect to
royalties and payments that accrued prior to expiration or termination), 14.1
and 14.4 (with respect to any infringement or suspected infringement by a Third
Party occurring prior to the termination or expiration of this Agreement).

 

13.11       Order of Divestment.

 

13.11.1    In the event that BMS or its Affiliate is ordered by a government
agency to divest all or any portion of the business relating to its efforts to
Develop and/or Commercialize Licensed Compounds and/or Licensed Products,
subject to Section 13.11.2, BMS shall have the right to divest all or such
portion of such business (as the case may be), which right shall include, but
not be limited to, the right to assign to one or more Third Parties, without the
consent of AMRI, all of BMS’ rights and obligations under

 

Confidential Treatment Requested

 

109

--------------------------------------------------------------------------------


 

this Agreement with respect to all or such portion of such business. AMRI shall
fully cooperate with BMS and take any actions that BMS reasonably requests,
including amending this Agreement, in order to effect any such divestiture
during the time period set by such government agency to divest all or any such
portion of such business. During such time period, BMS shall provide AMRI with
the opportunity to bid on all or such portion of such business and shall
consider any bid by AMRI in good faith.

 

13.11.2    In the event that BMS or its Affiliate is ordered by a government
agency to divest all or portion of the business relating to its efforts to
Develop and/or Commercialize Licensed Compounds and/or Licensed Products during
the Research Term and no Licensed Product is in a clinical trial or is being
Commercialized, then BMS and its Affiliates shall assign such business to AMRI *
to AMRI, except that AMRI shall be responsible for the costs and expenses
incurred by BMS to transfer any Know-How and any regulatory filings associated
with such business. For the avoidance of doubt, AMRI shall be responsible for
all internal costs (including costs of employee time) and out-of pocket expenses
incurred by BMS for the transfer of such Know-How and regulatory filings.

 

13.12       Sublicense Survival. In the event that any license granted to a
Party under this Agreement is terminated (a “Terminated Party”) and the
Terminated Party has granted a sublicense thereunder to a Third Party
sublicensee, then the other Party (the “Non-Terminated Party”) shall grant a
direct license to such sublicensee under the terms and conditions of this
Agreement to the extent of such sublicense, provided that such sublicensee
agrees to be bound to the Non-Terminated Party under the terms and conditions of
this Agreement and such sublicensee is not in material breach of its agreement
for such sublicense with the Terminated Party (or if it is in material breach,
such sublicensee does not cure such breach within sixty

 

Confidential Treatment Requested

 

110

--------------------------------------------------------------------------------


 

(60) days of the termination of the license from the Non-Terminated Party to the
Terminated Party with respect to such sublicensed rights). In the event that the
Non-Terminated Party is AMRI and AMRI grants a direct license to such
sublicensee, such sublicensee shall not be required to transfer to AMRI upon the
termination of such license granted to BMS under this Agreement any marketing
authorizations, INDs and/or other regulatory filings and Approvals for any
Licensed Product being Developed and/or Commercialized by such sublicensee. Any
such direct license between the Non-Terminated Party and such sublicensee shall
not prejudice any remedy a Party may have against another Party in connection
with such termination of the license to the Terminated Party under this
Agreement (in whole or in part), the Terminated Party shall no longer be
obligated under this Agreement to pay amounts set forth in this Agreement, to
the extent such amounts are payable based on the activities of such sublicensee,
its Affiliates and its sublicensees from and after the effective date of such
termination, under such direct license, and such direct license shall not modify
the rights and obligations of the Parties following any termination of the
license to the Terminated Party under this Agreement or the termination of this
Agreement in whole or in part.

 

14.          INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

 

14.1         Program Inventions. Inventorship of inventions conceived and/or
reduced to practice in the course of conducting activities under this Agreement
shall be determined by application of United States patent laws pertaining to
inventorship. If such inventions are jointly invented in the course of such
activities by one or more employees or consultants or contractors of both
Parties, such inventions shall be jointly owned by the Parties (a “Joint
Invention”), and if one or more claims included in an issued patent or pending
patent application which is filed in a patent office in the Territory claim such
Joint Invention, such patent or patent application, respectively, shall be
jointly owned by the Parties. If such an invention is solely invented in the
course of such activities by one or more employees or consultants or contractors
of a

 

Confidential Treatment Requested

 

111

--------------------------------------------------------------------------------


 

Party, such invention shall be solely owned by such Party (a ‘Sole Invention”),
and any patent application filed and any patent issuing therefrom claiming such
solely owned invention (and no Joint Invention) shall also be solely owned by
such Party. This Agreement shall be understood to be a joint research agreement
in accordance with 35 U.S.C. § 103I(3) to develop the Licensed Compounds and
Licensed Products. Each Party shall enter into binding agreements obligating all
employees and consultants performing activities under or contemplated by this
Agreement, including but not limited to activities related to the AMRI Patent
Rights, Licensed Compounds and/or Licensed Products, to assign his/her interest
in any invention conceived and/or reduced to practice in the course of such
activities to the Party for which such employee or consultant is providing its
services. With respect to contractors, each Party shall use good faith and
diligent efforts to secure an agreement from such contractor to assign or
license (with the right to sublicense) to such Party inventions (and patent
rights Covering such inventions) made by such contractor in performing such
services for such Party.

 

14.2         Filing, Prosecution and Maintenance of Patent Rights.

 

14.2.1      AMRI shall be responsible, using outside patent counsel free of
ethical conflicts and mutually agreed upon by AMRI and BMS, for the preparation,
filing, prosecution (including, without limitation, any interferences, reissue
proceedings and reexaminations) and maintenance of the AMRI Patent Rights,
including AMRI Patent Rights claiming Joint Inventions.

 

14.2.2      Subject to Section 14.2.8, starting on the Effective Date and during
the Combined Period BMS shall be responsible for the costs and expenses incurred
by AMRI with respect to the preparation, filing, prosecuting and maintenance of
AMRI Patent Rights and thereafter the Parties shall equally share such costs and
expenses of AMRI Patent Rights, except for AMRI Patent Rights that are solely
directed to Retained

 

Confidential Treatment Requested

 

112

--------------------------------------------------------------------------------


 

Products and/or solely directed to Released Products for which such costs and
expenses shall be paid only by BMS and only by AMRI, respectively. BMS may, at
its option and with prior written notice to AMRI, discontinue its payment
obligations for costs incurred in connection with the filing, prosecution and
maintenance of one or more particular patent(s) or patent application(s) within
the AMRI Patent Rights in one or more countries. It is understood that BMS’
rights in accordance with this Agreement, under such patent or patent
application in such country, would terminate (such patent or patent application
hereinafter, a “Cost-terminated” patent or patent application), but that all
remaining rights and licenses under all other patent(s) and patent
application(s) of the AMRI Patent Rights would remain in effect. It is also
understood that BMS will be offered the opportunity to assume all costs for the
filing, prosecution, and maintenance of any patent or patent application
claiming priority directly or indirectly from such Cost-terminated patent or
patent application, and that where all such costs are assumed by BMS, BMS will
be afforded all rights and licenses contemplated by this Agreement for the AMRI
Patent Rights (other than Cost-terminated patents or patent applications) in
connection with such patent or patent application.

 

14.2.3      AMRI shall provide BMS with quarterly updates of the filing,
prosecution and maintenance status for each of the AMRI Patent Rights.

 

14.2.4      The Parties shall cooperate fully in the preparation, filing,
prosecution and maintenance of the AMRI Patent Rights. The Parties agree to
confer, and meet as necessary, through their respective in-house patent counsels
or other in-house legal representatives, together with outside counsel selected
in accordance with Section 14.2.1 in order to maximize the potential for
different patents to separately Cover, respectively, Retained Compounds (or
compounds likely to be Retained Compounds)

 

Confidential Treatment Requested

 

113

--------------------------------------------------------------------------------


 

and Released Compounds (or compounds likely to be Released Compounds), such as
by, without limitation, the filing of appropriate divisional or continuation
applications, or original applications, Covering particular subject matter.

 

14.2.5      AMRI shall reasonably consult with and cooperate with BMS with
respect to the preparation, filing, prosecution and maintenance of the AMRI
Patent Rights. Such consultation and cooperation shall include, but not be
limited to, AMRI providing BMS with a copy of each patent application included
in the AMRI Patent Rights that AMRI intends to file in sufficient time for BMS
to provide its comments with respect to such patent application before such
patent application is filed by AMRI, and providing BMS with a copy of all
material official correspondence to or from patent offices in sufficient time
for BMS to provide its comments with respect to such correspondence before a
response to any such correspondence is filed by AMRI.

 

14.2.6      BMS may file a notice with governmental patent offices of the
exclusive license to the AMRI Patent Rights granted to BMS hereunder.

 

14.2.7      BMS shall be responsible for the preparation, filing, prosecution
(including without limitation, any interferences, reissue proceedings and
reexaminations) and maintenance of the BMS Licensed Patent Rights, except for
those claiming Joint Inventions (which are handled pursuant to Sections 14.2.1
and 14.2.2) and costs associated in connection therewith.

 

14.2.8      *

 

14.3         Patent Abandonment. In no event shall AMRI permit any of the AMRI
Patent Rights to be abandoned, or elect not to file a new patent

 

Confidential Treatment Requested

 

114

--------------------------------------------------------------------------------


 

application claiming priority to a patent application within the AMRI Patent
Rights either before such patent application’s issuance or within the time
period required for the filing of an international (i.e., Patent Cooperation
Treaty), regional (including European Patent Office) or national application,
without BMS first being given an opportunity to assume full responsibility for
the continued prosecution and maintenance of such AMRI Patent Rights, or the
filing of such new patent application. AMRI shall provide BMS with notice of the
allowance and expected issuance date of any such patent within the AMRI Patent
Rights, or any of the aforementioned filing deadlines. In the event that AMRI
decides either (i) not to continue the prosecution or maintenance of a patent
application or patent within the AMRI Patent Rights in any country as permitted
in this Section 14.3 or (ii) not to file such new patent application requested
to be filed by BMS, AMRI shall provide BMS with notice of this decision at least
thirty (30) days prior to any pending lapse or abandonment thereof. In such
event, AMRI shall provide BMS with an opportunity to assume responsibility for
the filing and/or further prosecution and maintenance of such patent application
and any patent issuing thereon (such filing to occur prior to the issuance of
the patent to which the application claims priority or expiration of the
applicable filing deadline, as set forth above). In the event that BMS assumes
such responsibility for such filing, prosecution and maintenance costs, AMRI
shall transfer at BMS’ sole option the responsibility for such filing,
prosecution and maintenance of such patent applications and patents to patent
counsel selected by BMS and reasonably acceptable to AMRI. In such case, BMS
shall provide AMRI with an update of the filing, prosecution and maintenance
status for each of such patent applications and patents, including copies of any
material official correspondence to or from patent offices. BMS shall reasonably
consult with and cooperate with AMRI with respect to the preparation,
prosecution and maintenance of such patent applications and patents. Such patent
applications and patents shall otherwise continue to be subject to all of the
terms and conditions of the Agreement in the same way as the other AMRI Patent
Rights.

 

Confidential Treatment Requested

 

115

--------------------------------------------------------------------------------


 

14.4         Enforcement of AMRI Patent Rights Against Infringers.

 

14.4.1      (a) In the event that BMS or AMRI becomes aware of a suspected
infringement of any AMRI Patent Right or BMS Licensed Patent Right in the Field,
such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. The Lead Party shall have the right, but
shall not be obligated, to bring an infringement action for suspected
infringement of its Lead Party Patent Rights in the Field at its own expense, in
its own name and entirely under its own direction and control, subject to the
following. The Party which is not the Lead Party (“Non-Lead Party”) shall
reasonably assist the Lead Party (at the Lead Party’s expense) in any action or
proceeding being prosecuted for such suspected infringement if so requested,
including by being named or joined as a plaintiff to such actions or proceedings
if requested by the Lead Party or required by law. The Non-Lead Party if not
requested to participate shall have the right to voluntarily participate and be
represented in any such suit by its own counsel at its own expense.

 

(b)  No settlement of any such action or proceeding which restricts the scope,
or adversely affects the enforceability or validity, of a Lead Party Patent
Right in the Field may be entered into by the Lead Party without the prior
written consent of the Non-Lead Party, which consent shall not be unreasonably
withheld, delayed or conditioned. Further, no settlement of any such action or
proceeding which pertains to the infringement of the Lead Party Patent Rights by
virtue of the Development or Commercialization of a Licensed Compound in the
Field by a Third Party that is not a sublicensee may be entered into by the Lead
Party without the prior written consent of the Non-Lead Party, which consent
shall not be unreasonably withheld, delayed or conditioned except no consent
shall be required with respect to the granting of a sublicense to the extent
that the Lead Party has the right under this Agreement to grant such a
sublicense. Consent under this Section 14.4.1(b) is not required where

 

Confidential Treatment Requested

 

116

--------------------------------------------------------------------------------


 

BMS is the Lead Party enforcing a BMS Licensed Patent Right not claiming a Joint
Invention, and that is not licensed to AMRI under this Agreement with respect to
a Released Compound and/or Released Product. Consent under this Section 14.4.1
(b) is not required after the Combined Period, where AMRI is the Lead Party
enforcing an AMRI Patent Right not claiming a Joint Invention that is not
licensed to BMS for a Retained Product and/or Retained Compound.

 

I   Notwithstanding anything else to the contrary in this Agreement, in the
event that AMRI grants a (sub)license under AMRI Technology and/or BMS
Technology with respect to one or more Released Compounds and/or Released
Products and such (sub)licensee (or its (sub)licensee) Develops and/or
Commercializes such a Released Compound and/or Released Product for a Reserved
Indication, BMS shall have the right to enforce the AMRI Patent Rights and/or
BMS Licensed Patent Rights by bringing an infringement action with respect to
such Development and/or Commercialization by such (sub)licensee (or its
(sub)licensee) of such Released Compound and/or Released Product for such
Reserved Indication. The provisions of Section 14.4.1(a) shall be applicable to
any infringement action brought by BMS pursuant to this Section 14.4.1(c), and
BMS shall be considered the Lead Party, AMRI shall be considered the Non-Lead
Party, and the applicable AMRI Patent Rights and/or BMS Licensed Patent Rights
shall be considered Lead Party Patent Rights of BMS for the purposes of so
applying Section 14.4.1(a). No settlement of any such infringement action
brought pursuant to this Section 14.4.1(c) which restricts the scope or
adversely affects the enforceability or validity of an AMRI Patent Right may be
entered into by BMS without the prior consent of AMRI, which consent shall not
be unreasonably withheld, delayed or conditioned.

 

14.4.2      Enforcement by Non-Lead Party. If the Lead Party elects not to bring
any action for infringement described in Section 14.4.1 and so notifies the
Non-Lead Party, then the

 

Confidential Treatment Requested

 

117

--------------------------------------------------------------------------------


 

Non-Lead Party may bring such action at its own expense, in its own name and
entirely under its own direction and control, subject to the following, and to
the written consent of the Lead Party, such consent to not be unreasonably
withheld. The Non-Lead Party shall include in any such action a claim agreed
upon by the Parties for reasonable damages suffered by the Lead Party as a
result of such infringement in an amount to be agreed upon by the Parties (“Lead
Party Infringement Damages”). The Lead Party shall reasonably assist the
Non-Lead Party (at the Non-Lead Party’s expense) in any action or proceeding
being prosecuted if so requested, including by being named or joined as a
plaintiff to such actions or proceedings if requested by the Non-Lead Party or
required by law. The Lead Party shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or proceeding which restricts the scope, or
adversely affects the validity or enforceability, of any Lead Party Patent Right
may be entered into by the Non-Lead Party without the prior written consent of
the Lead Party, which consent shall not be unreasonably withheld, delayed or
conditioned. This Section 14.4.2 is not applicable where AMRI is the Non-Lead
Party and the Patent Right is a BMS Licensed Patent Right not claiming a Joint
Invention, unless such Patent Right is licensed to AMRI under this Agreement
with respect to a Released Compound and/or Released Product.

 

14.4.3      Withdrawal. If either Party brings an action or proceeding under
this Section 14.4 and subsequently ceases to pursue or withdraws from such
action or proceeding, it shall promptly notify the other Party and the other
Party may substitute itself for the withdrawing Party under the terms of this
Section 14.4.

 

14.4.4      Each Party authorizes both its in-house attorneys and outside
counsel that are or may be involved in the Actions to consult and cooperate with
the attorneys for the other

 

Confidential Treatment Requested

 

118

--------------------------------------------------------------------------------


 

Party in preparing for, defending, or pursuing claims against Third Parties in
the Actions.

 

14.4.5      To ensure the protection of the mental impressions, conclusions,
opinions, legal theories, and other work product of counsel, as well as to
ensure the protection of client confidences and other attorney-client privileged
and work product immune information, and all information, documents, and other
materials directly or indirectly derived therefrom (hereinafter referred to
collectively as “Privileged Information”), each Party agrees that any such
Privileged Information it or its counsel receives from the other Party or its
counsel in connection with joint efforts in the preparation for, defense, or
pursuit of claims in the Actions shall be deemed subject to the terms of this
Agreement (“Agreement Privileged Information”).

 

14.4.6      Either Party may designate any information, documents, or materials
as “Privileged Information” by so stating in connection with any oral or
telephonic communication, and/or by so marking or labeling any documents or
materials. Such a designation is not required for protection under this
Agreement.

 

14.4.7      Subject to Section 14.4.9, each Party shall honor the other Party’s
claim that any Agreement Privileged Information is subject to applicable
attorney/client privilege, work product protection, joint defense privilege, or
other privilege or protection until such claim is withdrawn by the Party making
it or is finally determined by a court to be invalid. Such claims of privilege
or protection may not be waived by any Party to this Agreement without the prior
written consent of the Party that produced or disclosed such Agreement
Privileged Information.

 

Confidential Treatment Requested

 

119

--------------------------------------------------------------------------------


 

14.4.8      If any person or entity requests or demands access to Agreement
Privileged Information provided pursuant to this Agreement, by subpoena or
otherwise, the Party receiving the demand or subpoena shall immediately notify
the Party who supplied that Agreement Privileged Information. The Party
receiving the demand or subpoena shall take all steps necessary or appropriate
to permit the assertion of all applicable rights and privileges with regard to
said Agreement Privileged Information in the appropriate forums, including
providing an opportunity for the Party from whom the Agreement Privileged
Information originated to assert all applicable rights and privileges, and shall
cooperate fully in any proceedings relating to the disclosure sought.

 

14.4.9      Other than the disclosures authorized by this Agreement to be made
among the Parties and their attorneys, the Parties shall not disclose any
Agreement Privileged Information to any other person or body without the written
consent of the other Party that produced or disclosed such Agreement Privileged
Information, or an order of a court, or the receiving Party’s determination
that, it its opinion, the Agreement Privileged Information is not entitled to
remain privileged. In the latter case (that is, where the receiving Party has
made such determination), the receiving Party shall provide an opportunity, to
the extent it will not be prejudiced in doing so, for the disclosing Party to
present its arguments in support of privilege to a court for consideration.
Neither Party shall use Agreement Privileged Information for any purpose other
than for preparing, instituting, prosecuting and/or defending the Actions.

 

14.4.10    The Parties may, pursuant to this Agreement, exchange confidential
proprietary business or trade information or documents (“Confidential
Documents”). Each Party agrees to maintain the confidentiality of any documents
so designated by the other

 

Confidential Treatment Requested

 

120

--------------------------------------------------------------------------------


 

Party. If any person or entity requests or demands access to Confidential
Documents provided to one Party by the other Party pursuant to this Agreement,
by subpoena or otherwise, counsel for the Party receiving the demand or subpoena
shall immediately notify counsel for the Party who supplied those Confidential
Documents. Counsel receiving the demand or subpoena shall cooperate with counsel
for the other Party by taking all steps necessary or appropriate to permit the
assertion of all applicable rights and privileges with regard to Confidential
Documents in the appropriate forums and shall cooperate fully in any proceeding
relating to the disclosure sought.

 

14.4.11    In the event that a Party to this Agreement ultimately becomes an
adverse party to the other Party in an Action or in any other litigation arising
out of the subject matter of an Action, it is expressly agreed that any
Agreement Privileged Information obtained exclusively pursuant to this Agreement
shall not be admissible as evidence at trial in such litigation unless it is
determined by a court that the Agreement Privileged information is not entitled
to remain privileged.

 

14.4.12    Damages In the event that either Party exercises the rights conferred
in this Section 14.4 and recovers any damages or other sums in such action, suit
or proceeding or in settlement thereof, such damages or other sums recovered
shall first be applied to all out-of-pocket costs and expenses incurred by the
Parties in connection therewith, including, without limitation, attorneys fees.
If such recovery is insufficient to cover all such costs and expenses of both
Parties, it shall be shared in proportion to the total of such costs and
expenses incurred by each Party. If after such reimbursement any funds shall
remain from such damages or other sums recovered, such funds shall (i) belong to
AMRI to the extent that they result from damages with respect to a Released
Compound and/or Released Product and (ii) belong to BMS to the extent that they
result from a Licensed Product and/or Licensed Compound that is not a Released
Compound and/or Released Product and BMS shall pay to AMRI out of

 

Confidential Treatment Requested

 

121

--------------------------------------------------------------------------------


 

 

such amounts an amount equal to the lost royalties that AMRI would have received
if BMS had sold such Licensed Products and/or Licensed Compounds.

 

14.4.13    In the event that a Party joins an Action under this Article 14 at
the request of the other Party or is required to join an action under this
Article 14, and in each such case such Party joins such Action, then the other
Party shall indemnify and hold harmless such Party from and against any
judgment, damages or liabilities incurred by such Party in connection with or as
a result of such Action provided that such judgment, damages or liabilities does
not result from a claim that such Party has indemnification obligations to the
other Party pursuant to Article 12 of this Agreement.

 

14.5         Patent Extensions. BMS and AMRI shall each cooperate with one
another and shall use Commercially Reasonable Efforts in obtaining patent term
extension (including without limitation, any pediatric exclusivity extensions as
may be available) or supplemental protection certificates or their equivalents
in any country with respect to AMRI Patent Rights or BMS Licensed Patent Rights
Covering the Licensed Products. If elections with respect to obtaining such
patent term extensions are to be made for a particular Lead Party Patent Right,
the Lead Party for that Lead Party Patent Right shall have the right to make the
election to seek patent term extension or supplemental protection, provided that
such election shall be made so as to maximize the period of marketing
exclusivity for the Licensed Product.

 

14.6         Data Exclusivity and Orange Book Listings.

 

14.6.1      With respect to data exclusivity periods (such as those periods
listed in the FDA’s Orange Book (including without limitation any available
pediatric extensions) or periods under national implementations of Article
10.1(a)(iii) of Directive 2001/EC/83, and all international equivalents), BMS
and AMRI, as appropriate shall use Commercially Reasonable Efforts consistent
with its obligations under applicable law to seek, maintain and enforce all such
data exclusivity periods available for the

 

Confidential Treatment Requested

 

122

--------------------------------------------------------------------------------


 

Licensed Products. With respect to filings in the FDA Orange Book (and foreign
equivalents) for issued patents for a Licensed Product, the appropriate Party
shall, consistent with its obligations under applicable law, list in a timely
manner and maintain all applicable AMRI Patent Rights or BMS Licensed Patent
Rights required to be filed by it, or that it is permitted to file, under
applicable law in connection with such Licensed Product. At least sixty (60)
days prior to an anticipated deadline for the filing of patent listing
information for AMRI Patent Rights or BMS Licensed Patent Rights, the Party
making such filing shall notify in writing and consult with the other Party
regarding the content of such filing. In the event of a dispute between the
Parties as to whether an AMRI Patent Right or BMS Licensed Patent Right can be
listed and/or the content of the filing for such listing, the Parties shall take
expedited steps to resolve the dispute as promptly as possible, including
seeking advice of an independent legal counsel to guide their decision. The
other Party shall provide, consistent with its obligations under applicable law,
reasonable cooperation to the Party making such listing in filing and
maintaining such Orange Book (and foreign equivalent) listings.

 

14.6.2      Patent Analysis. A Party agrees to provide reasonable cooperation to
the other Party and its selected outside counsel, when the other Party, at its
sole option and expense, elects to obtain patent analyses and opinions to assist
it in decisions in connection with the other Party’s rights under this Agreement
to obtain patent term extensions, Orange Book listings (and any foreign
equivalents thereof) and/or enforcement.

 

14.6.3      Lead Party Patent Rights. AMRI and BMS agree that during the term of
this Agreement it will not relinquish to a Third Party (a) its ownership rights
in, or (b) its right to, at its sole option, extend the term of, list in the
Orange Book (or its equivalents outside the United States) or enforce, any
patent as to which the other Party has a Lead Party Patent Right.

 

Confidential Treatment Requested

 

123

--------------------------------------------------------------------------------


 

14.7         Notification of Patent Certification. A Party receiving any
allegation of patent invalidity, unenforceability or non-infringement of an AMRI
Patent Right or a BMS Licensed Patent Right pursuant to a Paragraph IV Patent
Certification by a Third Party filing an Abbreviated New Drug Application, an
application under §505(b)(2) or other similar patent certification by a Third
Party, and/or any foreign equivalent thereof in connection with a Licensed
Compound or Licensed Product shall notify the other Party and shall provide the
other Party with copies of all such allegations. Such notification and copies
shall be provided to the other Party within five (5) days after receipt of such
certification. The Lead Party shall have the right, but not the obligation, to
contest such patent certification and initiate and control Actions with respect
thereto. In addition, upon request by the Lead Party having such right, the
other Party shall provide reasonable assistance and cooperation (including,
without limitation, making available to such Lead Party documents possessed by
the other Party that are reasonably required by such Lead Party and making
available personnel for interviews and testimony) in any actions undertaken by
such Lead Party to contest any such patent certification.

 

14.8         Neither BMS nor AMRI shall be required to take any action pursuant
to this Article 14 that it reasonably determines in its sole judgment and
discretion conflicts with or violates any court or government order or decree
that it is then subject to or otherwise may create legal liability on the part
of it.

 

15.          BANKRUPTCY.

 

All rights and licenses granted under or pursuant to this Agreement, including
amendments hereto, by each Party to the other Party are, for all purposes of
Section 365(n) of Title 11 of the U.S. Code  (“Title 11”), licenses of rights to
intellectual property as defined in Title 11. Each Party agrees during the term
of this Agreement to create and maintain current copies or, if not amenable to
copying, detailed descriptions or other appropriate embodiments, to the

 

Confidential Treatment Requested

 

124

--------------------------------------------------------------------------------


 

extent feasible, of all such intellectual property. If a case is commenced by or
against either Party (the “Bankrupt Party”) under Title 11, then, unless and
until this Agreement is rejected as provided in Title 11, the Bankrupt Party (in
any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within 60 days after the commencement of the case (or,
if no such election is made, immediately upon the request of the non-Bankrupt
Party) either (i) perform all of the obligations provided in this Agreement to
be performed by the Bankrupt Party including, where applicable and without
limitation, providing to the non-Bankrupt Party portions of such intellectual
property (including embodiments thereof) held by the Bankrupt Party and such
successors and assigns or otherwise available to them or (ii) provide access or
a license to the non-Bankrupt Party to all such intellectual property (including
all embodiments thereof) held by the Bankrupt Party and such successors and
assigns or otherwise available to them. If a Title 11 case is commenced by or
against the Bankrupt Party and this Agreement is rejected as provided in Title
11 and the non-Bankrupt Party elects to retain its rights hereunder as provided
in Title 11, then the Bankrupt Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitations, a Title 11 Trustee) shall provide access or a license to the
non-Bankrupt Party to all such intellectual property (including all embodiments
thereof) held by the Bankrupt Party and such successors and assigns or otherwise
available to them immediately upon the non-Bankrupt Party’s written request
therefor. Whenever the Bankrupt Party or any of its successors or assigns
provides access or a license to the non-Bankrupt Party to any of the
intellectual property licensed hereunder (or any embodiment thereof) pursuant to
this Article 15, the non-Bankrupt Party shall have the right to perform the
obligations of the Bankrupt Party hereunder with respect to such intellectual
property, but neither such provision nor such performance by the non-Bankrupt
Party shall release the Bankrupt Party from any such obligation or liability for
failing to perform it. All rights, powers and remedies of the non-Bankrupt Party
provided herein are in addition to and not in substitution for any and all other

 

Confidential Treatment Requested

 

125

--------------------------------------------------------------------------------


 

rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, Title 11) in the event of the commencement of a
Title 11 case by or against the Bankrupt Party. The non-Bankrupt Party, in
addition to the rights, power and remedies expressly provided herein, shall be
entitled to exercise all other such rights and powers and resort to all other
such remedies as may now or hereafter exist at law or in equity (including,
without limitation, under Title 11) in such event. The Parties agree that they
intend the foregoing non-Bankrupt Party rights to extend to the maximum extent
permitted by law and any provisions of applicable contracts with Third Parties,
including without limitation for purposes of Title 11, (i) the right of access
or a license to any intellectual property (including all embodiments thereof) of
the Bankrupt Party or any Third Party with whom the Bankrupt Party contracts to
perform an obligation of the Bankrupt Party under this Agreement, and, in the
case of the Third Party, which is necessary for the Development, registration
and manufacture of Licensed Products and (ii) the right to contract directly
with any Third Party described in (i) in this sentence to complete the
contracted work. Any intellectual property provided pursuant to the provisions
of this Article 15 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.

 

16.          REPRESENTATIONS AND WARRANTIES.

 

16.1         Mutual Representations and Warranties. Each Party represents and
warrants to the other as of the Effective Date that:

 

16.1.1      it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, has full corporate or other power
and authority to enter into this Agreement and to carry out the provisions
hereof, is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the

 

Confidential Treatment Requested

 

126

--------------------------------------------------------------------------------


 

person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate action.

 

16.1.2      this Agreement is legally binding upon it, enforceable in accordance
with its terms. The execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it.

 

16.1.3      it has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder. It has (or will have at
the time performance is due) maintained and will maintain and keep in full force
and effect all agreements (including license agreements) and filings (including
patent filings) necessary to perform its obligations hereunder.

 

16.1.4      (i) subject to Section 16.4 to its knowledge, and after making
reasonable inquiry of its internal and external attorneys, it has sufficient
legal and/or beneficial title under its intellectual property rights to grant
the licenses contained in this Agreement; and (ii) has not received any material
written communications alleging that the conduct of the Parties’
responsibilities as currently proposed under this Agreement would violate any of
the intellectual property rights of a Third Party.

 

16.2         Representations and Warranties of AMRI. AMRI represents and
warrants that, as of the Effective Date:

 

Confidential Treatment Requested

 

127

--------------------------------------------------------------------------------


 

16.2.1      subject to Section 16.4 the Patent Rights listed on Exhibit 1.1A are
all owned solely or jointly by AMRI, and as of the Effective Date are the only
Patent Rights Controlled by AMRI relating to the Development, manufacture, use,
exportation, importation, offer for sale or Commercialization of Licensed
Compounds or Licensed Products.

 

16.2.2      subject to Section 16.4 to the knowledge of AMRI, and after making
reasonable inquiry of its internal and external attorneys, there are no claims,
pending suits, judgments or settlements against AMRI, pending or threatened,
seeking to invalidate or enjoin the use of any AMRI Technology or any rights
therein;

 

16.2.3      to the knowledge of AMRI after making reasonable inquiry of its
internal and external attorneys, its scientists and its regulatory employees and
consultants, there are no investigations, inquiries or other proceedings in
respect of any AMRI Technology or the Licensed Compounds pending or threatened
by any Regulatory Authority;

 

16.2.4      to the knowledge of AMRI after making reasonable inquiry of its
internal and external attorneys and its scientists, AMRI has made available to
BMS all material information in AMRI or its Affiliates’ possession regarding
safety and toxicity of the Licensed Compounds that are in existence as of the
Effective Date;

 

16.2.5      AMRI has not granted any lien, security interest or other
encumbrance (including any licenses, except those granted to BMS under the
Existing License Agreement) with respect to any AMRI Technology, or permitted
such a lien, security interest or other encumbrance (including any licenses,
except those granted to BMS under the

 

Confidential Treatment Requested

 

128

--------------------------------------------------------------------------------


 

Existing License Agreement) to attach to the AMRI Technology in each case that
are inconsistent with the rights and licenses granted to BMS under this
Agreement;

 

16.2.6      to the knowledge of AMRI after reasonable inquiry of its internal
and external attorneys and its scientists, the AMRI Technology does not include
any trade secrets that have been misappropriated from any Third Party or
obtained in breach of any contractual obligation of AMRI to a Third Party (it
being understood that this Section 16.2.6 is not applicable to Assigned Patent
Rights);

 

16.2.7      to the knowledge of AMRI after reasonable inquiry of its internal
and external attorneys, its scientists and its business personnel, AMRI has no
knowledge of any infringement by any Third Party of any of the AMRI Technology;

 

16.2.8      To the knowledge of AMRI after reasonable inquiry of its internal
and external attorneys and its scientists, there are no Third Party patents or
Know-How rights included in the AMRI Technology licensed to BMS under Article 3
as of the Effective Date;

 

16.2.9      to the knowledge of AMRI after reasonable inquiry of its internal
and external attorneys and its scientists, the development through the Effective
Date of the Licensed Compounds has been conducted by AMRI and its Affiliates and
its independent contractors in compliance in all material respects with all
applicable laws, rules and regulations, including any permits, governmental
licenses, registrations, approvals, orders, injunctions and decrees;

 

16.2.10    it has not entered into any written agreements or other arrangements
with any Third Parties for the manufacture and/or supply of any clinical or
commercial quantities of

 

Confidential Treatment Requested

 

129

--------------------------------------------------------------------------------


 

any AMRI Compound or any Licensed Product containing same;

 

16.2.11    to the knowledge of AMRI, Schedule 1.1E includes all of the
Attachment A Compounds and all Amine Neurotransmitter Reuptake-Inhibitors
Controlled by AMRI and any of its Affiliates as of the Effective Date.

 

16.2.12    as of the Effective Date, AMRI has not received any statement or
assertion that any claim in any of the granted AMRI Patent Rights is, or may be
or become rendered, invalid or unenforceable;

 

16.2.13    AMR Technology, Inc. is wholly owned by Albany Molecular Research,
Inc.: and

 

16.2.14    AMRI acknowledges and understands that BMS is operating under the FTC
Consent Order dated April 14, 2003 and the Deferred Prosecution Agreement dated
June 15, 2005.

 

16.2.15       (i) all named inventors of any inventions included within the
Patent Rights that are part of the AMRI Patent Rights, as of the Effective Date,
have assigned their entire right, title and interest in and to such inventions
and the corresponding Patent Rights to AMRI or its Affiliates, and (ii) to
AMRI’s knowledge, no person other than those persons named as inventors on any
of the patents that are part of the AMRI Patent Rights, as of the Effective
Date, is or alleges being an inventor of the inventions claimed in such Patent
(it being understood that this Section 16.2.15 is not applicable to Assigned
Patent Rights).

 

For purposes of this Article 16, (i) “knowledge,” with respect to a Party, means
the actual knowledge of its president, chief executive officer or senior vice
presidents.

 

Confidential Treatment Requested

 

130

--------------------------------------------------------------------------------


 

16.3         NO OTHER REPRESENTATIONS. THE EXPRESS REPRESENTATIONS AND
WARRANTIES STATED IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, OR IMPLIED, BY EITHER PARTY, INCLUDING WITHOUT LIMITATION,
THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

16.4         The representations and warranties made by AMRI pursuant to
Sections  16.1.3, 16.1.4, 16.2.1, 16.2.2 and 16.2.15 are subject to the effect
of any of * has on the AMRI Patent Rights.

 


17.          DISPUTE RESOLUTION.

 

17.1         Disputes. The Parties recognize that disputes as to certain matters
may from time to time arise during the term of this Agreement that relate to
either Party’s rights and/or obligations hereunder. It is the desire of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to arbitration or litigation. To accomplish this objective, the Parties
agree to follow the procedures set forth in this Article 17 if and when a
dispute arises under this Agreement. If the dispute involves a matter for which
the Agreement does not provide a casting vote (e.g. for BMS at the JRC), then
either Party may, by written notice to the other Party, have such dispute
referred to their respective executive officers designated below or their
successors, for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received. Such designated officers are as
follows:

 

For BMS:              CEO or his/her direct report

 

For AMRI:            CEO

 

Confidential Treatment Requested

 

131

--------------------------------------------------------------------------------


 

In the event the designated officers are not able to resolve such dispute within
such thirty (30) day period after receipt of such written notice, then each
Party may request, within five (5) Business Days thereafter, that the Parties
attempt non-binding mediation of any such matter for a period not to exceed
thirty (30) days. If the dispute remains unresolved after such 30-day period, or
if neither Party so requests such non-binding mediation, then any such dispute,
to the extent it relates to the validity, interpretation or construction of, or
the compliance with or breach of, this Agreement, shall, at the election of
either Party, be decided in accordance with the provisions of Section 17.2
below.

 

17.2         Arbitration. Any dispute between the Parties relating to or arising
out of the validity, interpretation or construction of, or the compliance with
or breach of, this Agreement that cannot be resolved in accordance with
Section 17.1 above, or that is submitted to arbitration pursuant to Section
13.2.3 or Section 13.3.3, shall be resolved through binding arbitration as
follows:

 

(a)           A Party may submit such dispute to arbitration by notifying the
other Party, in writing, of such dispute. Within thirty (30) days after receipt
of such notice, the Parties shall designate in writing a single arbitrator to
resolve the dispute; provided, however, that if the Parties cannot agree on an
arbitrator within such thirty (30) day period, the arbitrator shall be selected
by the New York, NY office of the American Arbitration Association (the “AAA”)
or, if such office does not exist or is unable to make a selection, by the
office of the AAA nearest to New York City. The arbitrator shall be an expert
knowledgeable and experienced in the law concerning the subject matter of the
dispute and the subject matter of the dispute, and shall not be an Affiliate,
employee, consultant, officer, director or stockholder of either Party, or
otherwise have any current or previous relationship with either Party or its
respective Affiliates. The governing law in Section 18.1 shall govern any such
proceedings.

 

Confidential Treatment Requested

 

132

--------------------------------------------------------------------------------


 

(b)           Disputes regarding the validity, scope or enforceability of
intellectual property rights or to confidentiality obligations shall not be
subject to arbitration pursuant to this Section 17.2.

 

I               Within thirty (30) days after the designation of the arbitrator,
the arbitrator and the Parties shall meet, and each Party shall provide to the
arbitrator a written summary of all disputed issues, such Party’s position on
such disputed issues and such Party’s proposed ruling on the merits of each such
issue.

 

(d)           The arbitrator shall set a date for a hearing, which shall be no
later than thirty (30) days after the submission of written proposals pursuant
to this Section 17.2I, for the presentation of evidence and legal argument
concerning each of the issues identified by the Parties. The Parties shall have
the right to be represented by counsel. All arbitration shall be conducted in
the English language. Except as provided herein, the arbitration shall be
governed by the Commercial Arbitration Rules of the AAA applicable at the time
of the notice of arbitration pursuant to Section 17.2(a); provided, however,
that the Federal Rules of Evidence shall apply with regard to the admissibility
of evidence in such hearing. The arbitrator shall permit discovery in accordance
with the discovery provisions of the Federal Rules of Civil Procedure.

 

(e)           The arbitrator shall use his or her best efforts to rule on each
disputed issue within thirty (30) days after completion of the hearing described
in Section 17.2(d). In the case of an arbitration directed to a breach of this
Agreement, the arbitration shall also determine whether the breach is curable,
and the cure for such breach. The determination of the arbitrator as to the
resolution of any dispute shall be binding and conclusive upon all Parties. All
rulings of the arbitrator shall be in writing and shall be delivered to the
Parties except to the extent that the Commercial Arbitration Rules of the AAA
provide otherwise. Nothing contained herein shall be construed to permit the
arbitrator to award punitive, exemplary or any similar damages.

 

Confidential Treatment Requested

 

133

--------------------------------------------------------------------------------


 

(f)            The (i) attorneys’ fees of the Parties in any arbitration, (ii)
fees of engaging the arbitrator and (iii) costs and expenses of the arbitration
shall be borne by the Parties in a proportion determined by the arbitrator.

 

(g)           Any arbitration pursuant to this Section 17.2 shall be conducted
in New York, New York. Any arbitration award may be entered in and enforced by a
court in accordance with Section 17.3.

 

(h)           Notwithstanding anything in Sections 17.1 or 17.2, each Party
shall have the right to seek injunctive or other equitable relief from a court
of competent jurisdiction pursuant to Section 17.3 that may be necessary to
avoid irreparable harm, maintain the status quo or preserve the subject matter
of the arbitration.

 

17.3         Jurisdiction. Any suit, action or other proceeding relating to a
dispute regarding the validity, scope or enforceability of intellectual property
rights or to confidentiality obligations shall not be subject to the provisions
of this Section 17.3 and Section 17.4. Unless the Parties otherwise agree in
writing, each Party, for the purpose of enforcing an award under Section 17.2 or
for seeking injunctive or other equitable relief as permitted under Section
17.2(h), hereby irrevocably submits to the exclusive jurisdiction of (i) the
Supreme Court of the State of New York, New York County (the “State Court”) and
(ii) the United States District Court for the Southern District of New York (the
“District Court”), for the purposes of any suit, action or other proceeding
arising out of this Agreement or out of any transaction contemplated hereby.
Each party agrees to first commence any such action, suit or proceeding in the
District Court or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the State Court.

 

17.4         Each party further agrees that service of any process, summons,
notice or document by personal delivery, by registered mail, or by a recognized
international express delivery service

 

Confidential Treatment Requested

 

134

--------------------------------------------------------------------------------


 

to such Party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in the District Court or the State
Court with respect to any matters to which it has submitted to jurisdiction in
this Section. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the applicable District
Court or State Court, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum and further irrevocably waives the right to object,
with respect to such action, suit or other proceeding, that such Court does not
have any jurisdiction over such Party.

 

18.          MISCELLANEOUS.

 

18.1         Governing Law. This Agreement shall be governed by, enforced, and
shall be construed in accordance with the laws of the State of New York without
regard to its conflicts of law provisions (other than section 5-1401 of the New
York General Obligations Law).

 

18.2         Amendment. No amendment or modification hereof shall be valid or
binding upon the Parties unless made in writing and signed by both Parties.

 

18.3         Assignment. This Agreement will not be assignable in part or in
whole by any Party without the prior written consent of the other Party to the
Agreement being assigned; except that any Party may assign this Agreement to one
or more of its Affiliates, provided the assigning Party remains liable for all
of the duties and obligations of the assigning Party notwithstanding the
assignment. In addition, any Party may assign this Agreement to any successor by
merger, consolidation, or sale of substantially all of its business to which
this Agreement relates provided the assigning Party remains liable for all of
the duties and obligations of the assigning Party notwithstanding the assignment
(except where the assigning Party is not a

 

Confidential Treatment Requested

 

135

--------------------------------------------------------------------------------


 

surviving entity), and the assignee agrees to be bound by the obligations under
this Agreement. The Agreement will be binding upon the successors and permitted
assigns of the Parties. Any assignment that is not in accordance with this
section will be null and void ab initio.

 

18.4         Independent Contractors; No Agency. Neither Party shall have any
responsibility for the hiring, firing or compensation of, or for the provision
of any employee benefits to, the other Party’s employees. Neither Party is, nor
will be deemed to be, an employee, agent, or legal representative of the other
Party for any purpose. Neither Party will be entitled to enter into any
contracts in the name of, or on behalf of the other Party, nor will a Party be
entitled to pledge the credit of the other Party in any way or hold itself out
as having authority to do so. This Agreement is negotiated on an arm’s-length
basis between the Parties and shall not constitute or be construed as a joint
venture or partnership in any of Territories. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, each
Party’s legal relationship under this Agreement to the other Party shall be that
of independent contractor.

 

18.5         Notices. Any notice or other communication required or permitted to
be given to either Party hereto shall be in writing and shall be delivered in
person, by express delivery service, or by facsimile, provided that any notice
by facsimile shall be promptly followed by delivery in person or by express
delivery service. Notices delivered in person will be deemed effective when so
delivered; notices delivered by express delivery service will be deemed to be
effective when delivered as indicated by the records of the express delivery
service or, if receipt is refused for any reason, the date on which delivery was
first attempted; notices sent by facsimile (and appropriately followed by
personal or express delivery) will be deemed effective when delivery is
confirmed by the sending fax machine. All notices shall be sent to the Parties
at the following respective addresses:

 

Confidential Treatment Requested

 

136

--------------------------------------------------------------------------------


 

In the case of AMRI:

 

Albany Molecular Research, Inc.

 

21 Corporate Circle

 

Albany, New York 12212-5098

 


Attn:  Chief Executive Officer
Facsimile No.:  518 867 4375

 

With a required copy to:

 

Albany Molecular Research, Inc.

 

21 Corporate Circle

 

Albany, New York 12212-5098

 


Attn:  Director, Legal Affairs
Facsimile No.:  518 867 4375

 

In the case of BMS:

 

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, New Jersey 08543-4000
Attn:  Senior Vice President, Corporate and Business Development
Facsimile No.:  609-252-7128

 

With a required copy to:

 

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, New Jersey 08543-4000
Attn:  Senior Counsel, Business Development and Licensing
Facsimile No.:  609-252-4232

 

Either Party may change its address for communications by a notice to the other
Party in accordance with this section.

 

18.6         Waivers. No failure on the part of BMS or AMRI to exercise and no
delay in exercising any right, power, remedy or privilege under this Agreement,
or provided by statute or at law or in equity or otherwise, shall impair,
prejudice or constitute a waiver of any such right, power, remedy or privilege
or be construed as a waiver of any breach of this Agreement or as an

 

Confidential Treatment Requested

 

137

--------------------------------------------------------------------------------


 

acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.

 

18.7         Cumulative Rights. Except as otherwise expressly provided in any of
this Agreement, (a) the rights, powers and remedies under this Agreement shall
be in addition to, and not in limitation of, all rights, powers, and remedies
provided at law or in equity, or under any other agreement between the Parties,
and (b) all of such rights, powers, and remedies shall be cumulative, and may be
exercised successively or cumulatively.

 

18.8         Severability. If any term, condition, or provision of this
Agreement is held to be unenforceable for any reason, it shall, if possible, be
interpreted, to achieve the intent of the Parties to this Agreement to the
extent possible rather than voided. In any event, all other terms, conditions,
and provision of this Agreement shall be deemed valid and enforceable to the
full extent unless enforcement of this Agreement without the term, condition, or
provision held to be unenforceable would materially alter the economic
consequences of this Agreement to either Party, in which event the Parties shall
negotiate in good faith an appropriate resolution.

 

18.9         Force Majeure. Except for payment obligations, each Party shall be
excused from the performance of their obligations under this Agreement to the
extent that such performance is prevented by force majeure and the nonperforming
Party promptly provides notice of the prevention to the other Party. Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes Commercially Reasonable Efforts to remove the
condition. For purposes of this Agreement, force majeure shall be limited to the
conditions beyond the control of the Parties, including without limitation, an
act of God, war, acts of terrorism, civil commotion, intervention of any

 

Confidential Treatment Requested

 

138

--------------------------------------------------------------------------------


 

governmental authority, labor strike or lock-out, epidemic, failure or
negligence of a Third Party supplier, failure or default of public utilities or
common carriers, destruction of production facilities or materials by fire,
earthquake, flood, storm or similar catastrophe.

 

18.10       Headings, Captions. All headings and captions in this Agreement are
for convenience only and shall not be interpreted as having any substantive
meaning.

 

18.11       Entire Agreement. This Agreement and any and all Exhibits referred
to in this Agreement, the Warrant Termination Agreement, and the License
Termination Agreement embody the entire understanding of the Parties with
respect to the subject matter of this Agreement and shall supersede all previous
communications, representations, or understandings, either oral or written,
between the Parties relating to the subject matter of this Agreement. The
confidentiality agreement entered into by BMS and Albany Molecular Research,
Inc. on April 7, 2004, as amended, (the “Confidentiality Agreement”) is hereby
terminated and all Confidential Information (as that term is defined in the
Confidentiality Agreement), including Highly Confidential Information (as that
term is defined in the Confidentiality Agrement) disclosed to BMS by Albany
Molecular Research Inc. under the Confidentiality Agreement shall be considered
Confidential Information (as that term is defined in this Agreement) of AMRI
disclosed under this Agreement and shall be subject to the terms and conditions
of this Agreement. The letter agreement entered into by BMS and Albany Molecular
Research, Inc. on or about June 8, 2005 (the “Letter Agreement”), is hereby
terminated, and all data and results generated by BMS under the Agreement and
all information included in the Report (as defined in the Letter Agreement)
shall be considered Confidential Information (as that term is defined in this
Agreement) of BMS disclosed under this Agreement and shall be subject to the
terms and conditions of this Agreement.

 

Confidential Treatment Requested

 

139

--------------------------------------------------------------------------------


 

18.12       Execution in Counterparts; Facsimile Signatures. This Agreement may
be executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute, with respect to this Agreement, one and the
same instrument, even if both Parties have not executed the same counterpart.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

18.13       Nonsolicitation of Employees. During the Combined Period, each Party
agrees that neither it nor any of its Affiliates that participates in or is
responsible for the research, discovery, identification, Development,
manufacture, or Commercialization of any Licensed Compound or Licensed Product
pursuant to this Agreement shall recruit, solicit or induce any employee of the
other Party directly involved in the activities conducted pursuant to this
Agreement to terminate his or her employment with such other Party and become
employed by or consult for such other Party, whether or not such employee is a
full-time employee of such other Party, and whether or not such employment is
pursuant to a written agreement or is at-will. For purposes of the foregoing,
“recruit”, “solicit” or “induce” shall not be deemed to mean (a) circumstances
where an employee of one Party initiates contact with the other Party or any of
its Affiliates with regard to possible employment, or (b) general solicitations
of employment not specifically targeted at employees of a Party or any of its
Affiliates, including responses to general advertisements.

 

18.14       No Debarment. In the course of the Development of Licensed Product
pursuant to this Agreement, such Party has not used, and during the term of this
Agreement will not use, any employee or consultant that is debarred by any
Regulatory Authority or, to the best of such Party’s knowledge, is the subject
of debarment proceedings by any Regulatory Authority. If either Party learns
that its employee or consultant performing on its behalf under this Agreement
has been debarred by any Regulatory Authority, or has become the subject of
debarment proceedings by any Regulatory Authority, such Party shall so promptly
notify the

 

Confidential Treatment Requested

 

140

--------------------------------------------------------------------------------


 

other Party and shall prohibit such employee or consultant from performing on
its behalf under this Agreement.

 

18.15       Further Assurance. Each Party will duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

 

18.16       Affiliates. In the event an Affiliate of a Party performs an act (or
fails to act), which performance or failure, if committed by such Party, would
be a breach of this Agreement, then such Party shall cause such Affiliate to
cure such breach and such Party shall be liable for any such breach.

 

18.17       Construction. Except where the context otherwise requires, the use
of any gender will be applicable to all genders and the singular includes the
plural and vice versa. The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. References to “Section”
or “Sections” are references to the numbered sections of this Agreement, unless
expressly stated otherwise. All dollars are United States Dollars.

 

18.18       This Agreement shall only be effective if this Agreement, the
License Termination Agreement and the Warrant Termination Agreement are entered
into on the same date. In the event all of these agreements are entered into on
the same date, the License Termination Agreement shall be deemed to have been
entered into first, this Agreement shall be deemed to have been entered into
second, and the Warrant Termination Agreement shall be deemed to have been
entered into last.

 

Confidential Treatment Requested

 

141

--------------------------------------------------------------------------------


 

[The next page is the signature page]

 

 

Confidential Treatment Requested

 

142

--------------------------------------------------------------------------------


 

In witness whereof, duly authorized representatives of the Parties have duly
executed this Agreement on the Effective Date.

 

 

BRISTOL-MYERS SQUIBB COMPANY

ALBANY MOLECULAR RESEARCH, INC.

 

 

 

 

By

/s/ Elliott Sigal

 

By

/s/ Thomas E. D’Ambra

 

Name: Elliott Sigal, M.D., Ph.D.

Name: Thomas E. D’Ambra, Ph.D.

Title: Chief Scientific Officer & President, PRI

Title: Chairman, President & CEO

Date:

October 20, 2005

 

Date:

October 20, 2005

 

 

 

AMR TECHNOLOGY, INC.

 

 

By

/s/ Thomas E. D’Ambra

 

Name: Thomas E. D’Ambra, Ph.D.

Title: President

Date:

October 20, 2005

 

 

Confidential Treatment Requested

 

143

--------------------------------------------------------------------------------


 

EXHIBIT 1.1A
AMRI PATENT RIGHTS

 

 

PART I

THE ASSIGNED PATENT RIGHTS

 

Title:  ARYL AND HETEROARYL SUBSTITUTED TETRAHYDROISOQUINOLINES AND USE THEREOF
TO BLOCK REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent or Patent Application Number

 

 

 

Japan

 

2001-534777

South Korea

 

10-2002-7005744

Mexico

 

PA/a/2002/004330

Canada

 

2,389,306

EPC

 

00976885.4

Australia

 

14597/01

New Zealand

 

519145

Russian Federation

 

2002114338

Brazil

 

PI 0015320-6

China P.R.

 

00818078.4

India

 

IN/PCT/2002/00631CHE

United States

 

6,579,885

United States

 

10/426,097

United States

 

10/917,801

 

Title:  4-PHENYL SUBSTITUTED TETRAHYDROISOQUINOLINES AND USE THEREOF TO BLOCK
REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent or Patent Application Number

 

 

 

United States

 

*

Japan

 

2001-534776

South Korea

 

10-2002-7005740

Mexico

 

PA/a/2002/004329

Canada

 

2,389,300

EPC

 

00976884.7

Australia

 

14596/01

New Zealand

 

519146

Russian Federation

 

2002114337

Brazil

 

PI 0015307-9

China P.R.

 

00817789.9

India

 

IN/PCT/2002/00630CHE

 

Confidential Treatment Requested

 

144

--------------------------------------------------------------------------------


 

Title:  NOVEL 4-PHENYL SUBSTITUTED TETRAHYDROISOQUINOLINES THERAPEUTIC USE
THEREOF

 

Country

 

Patent or Patent Application Number

 

 

 

United States

 

09/902,845

Japan

 

2002-509320

South Korea

 

10-2003-7000364

Mexico

 

PA/a/2003/000275

China P.R.

 

01815157.4

Brazil

 

PI 0112350-5

Russian Federation

 

2003103849

Canada

 

2,415,532

India

 

40/CHENP/2003

EPC

 

01952616.9

Australia

 

2001273349

New Zealand

 

523456

United States

 

Filed 9/21/05 as a continuation application of 09/902,845

 

 

PART II

THE ATTACHMENT A PATENT RIGHTS

 

Title:  ARYL- AND HETEROARYL-SUBSTITUTED TETRAHYDROISOQUINOLINES AND USE THEREOF
TO BLOCK REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent Application Number

 

 

 

United States

 

*

PCT

 

PCT/US2005/025193

United States

 

*

 

Confidential Treatment Requested

 

145

--------------------------------------------------------------------------------


 

PART III

OTHER AMRI PATENT RIGHTS

 

Title:  NOVEL 4-PHENYL SUBSTITUTED TETRAHYDROISOQUINOLINES AND THERAPEUTIC USE
THEREOF

 

Country

 

Patent Application Number

 

 

 

United States

 

10/994,706

 

Title:  ARYL- AND HETEROARYL-SUBSTITUTED TETRAHYDROISOQUINOLINES AND USE THEREOF
TO BLOCK REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent Application Number

 

 

 

United States

 

10/994,956

 

Title:  4-PHENYL SUBSTITUTED TETRAHYDROISOQUINOLINES AND USE THEREOF TO BLOCK
REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent Application Number

 

 

 

United States

 

10/994,688

 

 

Title:  ARYL- AND HETEREROARYL-SUBSTITUTED TETRAHYDROBENZAZEPINES AND USE
THEREOF TO BLOCK REUPTAKE OF NOREPINEPHRINE, DOPAMINE AND SEROTONIN

 

Country

 

Patent Application Number

 

 

 

United States

 

*

 

Confidential Treatment Requested

 

146

--------------------------------------------------------------------------------


 

EXHIBIT 1.1B
RESEARCH PLAN

 

*

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

147

--------------------------------------------------------------------------------


 

EXHIBIT 1.1C
ADVANCED LEAD CANDIDATE COMPOUNDS

 

The list of Advanced Lead Candidate Compounds will identify up to ten (10)
compounds that are AMRI Compounds as of the Effective Date and will be agreed
upon and signed by the Parties within thirty (30) days of the Effective Date.

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

148

--------------------------------------------------------------------------------


 

EXHIBIT 1.1D

FTE RATE

 

The FTE Rate for the first two years of the Research Program shall be $* per
FTE. Beginning in the third year of the Research Program, the FTE Rate will be
increased by * (*) percent per Year.

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

149

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.E

 

PART I

 

ATTACHMENT A COMPOUNDS

 

Compound Code in the Existing License Agreement

 

*

 

PART II

 

AMINE NEUROTRANSMITTER REUPTAKE-INHIBITORS NOT

INCLUDED IN PART I ABOVE

 

AMRI Compound Code

 

*

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

150

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.F

INDICATIONS

 

*

 

CONFIDENTIAL TREATMENT REQUESTED

 

151

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.G

BMS AMINE NEUROTRANSMITTER REUPTAKE INHIBITORS

 

BMS Compound Code

 

*

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

152

--------------------------------------------------------------------------------


 

EXHIBIT 11.4.4

TRANSFER INSTRUCTIONS

 

AMRI Transfer Instructions:

 

AMR Technology, Inc.

Bank Name:  TD Banknorth, N.A.

Account Name:  AMR Technology Inc.

Acct number:  *

ABA number:  *

 

#263232 v20 - License Agt - Bristol Myers & albany Molecular

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

153

--------------------------------------------------------------------------------